

115 S1129 RS: Coast Guard Authorization Act of 2017
U.S. Senate
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 112115th CONGRESS1st SessionS. 1129[Report No. 115–89]IN THE SENATE OF THE UNITED STATESMay 16, 2017Mr. Sullivan (for himself, Mr. Thune, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJune 5, 2017Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize appropriations for the Coast Guard, and for other purposes.

	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coast Guard Authorization Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Effective dates.TITLE I—AuthorizationsSec. 101. Authorization of appropriations.Sec. 102. Authorized levels of military strength and training.TITLE II—Coast GuardSec. 201. Primary duties.Sec. 202. Training; emergency response providers.Sec. 203. Commissioned service retirement.Sec. 204. Officer promotion zones.Sec. 205. Officer evaluation report.Sec. 206. Retired pay; amounts for payments in connection with modernized retirement system.Sec. 207. Inclusion of vessel for investigation purposes.Sec. 208. Leave for the birth of adoption of a child.Sec. 209. Aviation cadets; appointment as Reserve officers; cross reference.Sec. 210. Clothing at time of discharge for good of service; repeal.Sec. 211. Multiyear contracts.Sec. 212. Coast Guard ROTC Program.TITLE III—Marine safetySec. 301. Coast Guard advisory committees.Sec. 302. Clarification of logbook and entry requirements.Sec. 303. Technical corrections; licenses, certifications of registry, and merchant mariner
			 documents.Sec. 304. Numbering for undocumented barges.Sec. 305. Aids to navigation.Sec. 306. Equipment requirements; exemption from throwable personal flotation devices.Sec. 307. Ensuring maritime coverage.Sec. 308. Deadline for compliance with alternate safety compliance program.Sec. 309. Fishing, fish tender, and fish processing vessel certification.Sec. 310. Termination of unsafe operations; technical amendment.Sec. 311. Installation and use of engine cut-off switches on recreational vessel.Sec. 312. Visual distress signals and alternative use.Sec. 313. Renewal period for documented recreational vessels.Sec. 314. Exception from survival craft requirements.Sec. 315. Inland waterway and river tender acquisition plan.Sec. 316. Arctic planning criteria.TITLE IV—Maritime securitySec. 401. Maritime border security cooperation.Sec. 402. Currency detection canine team program.Sec. 403. Confidential investigative expenses.Sec. 404. Arctic maritime domain awareness.Sec. 405. Strategic assets in the Arctic.TITLE V—MiscellaneousSec. 501. Ship shoal lighthouse transfer; repeal.Sec. 502. Acquisition workforce expedited hiring authority.Sec. 503. Drawbridges.Sec. 504. Incentive contract; Coast Guard yard and industrial establishments.Sec. 505. Coast Guard health-care professionals; licensure portability.Sec. 506. Land exchange; Ayakulik Island, Alaska.Sec. 507. Abandoned seafarers fund amendments.Sec. 508. Assistance for small shipyards.Sec. 509. Small shipyard contracts.Sec. 510. Western challenger; certificate of documentation.TITLE VI—Department of Commerce vesselsSec. 601. Waivers for certain contracts.
			2.Effective dates
 (a)In generalExcept as otherwise specifically provided in this Act, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
 (b)Certain delayed effective datesThe amendments made by sections 101, 102, 403, and 508(a) shall take effect on October 1, 2017. The amendments made by section 206 shall take effect on January 1, 2018.
			IAuthorizations
 101.Authorization of appropriationsSection 2702 of title 14, United States Code, is amended to read as follows:  Funds are authorized to be appropriated for each of fiscal years 2018 and 2019 for necessary expenses of the Coast Guard as follows:
 (1)For the operation and maintenance of the Coast Guard, not otherwise provided for— (A)$7,300,000,000 for fiscal year 2018; and
 (B)$7,592,000,000 for fiscal year 2019. (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore and offshore facilities, vessels, and aircraft, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—
 (A)$1,985,845,000 for fiscal year 2018, to remain available through September 30, 2022; and (B)$2,027,547,745 for fiscal year 2019, to remain available through September 30, 2023.
 (3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services—
 (A)$142,956,336 for fiscal year 2018; and (B)$145,958,419 for fiscal year 2019.
 (4)For the environmental compliance and restoration of Coast Guard under chapter 19 of this title— (A)$17,051,721 for fiscal year 2018, to remain available through September 30, 2022; and
 (B)$17,409,807 for fiscal year 2019, to remain available through September 20, 2023. (5)To the Commandant of the Coast Guard for research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard’s mission with respect to search and rescue, aids to navigation, marine safety, marine environmental protection, enforcement of laws and treaties, ice operations, oceanographic research, and defense readiness, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—
 (A)$20,307,690 for fiscal year 2018; and (B)$20,734,151 for fiscal year 2019..
 102.Authorized levels of military strength and trainingSection 2704 of title 14, United States Code, is amended to read as follows:  (a)Active duty strengthThe Coast Guard is authorized an end-of-year strength for active duty personnel of 43,000 for each of fiscal years 2018 and 2019.
 (b)Military training student loadsThe Coast Guard is authorized average military training student loads for each of fiscal years 2018 and 2019 as follows:
 (1)For recruit and special training, 2,500 student years. (2)For flight training, 165 student years.
 (3)For professional training in military and civilian institutions, 350 student years. (4)For officer acquisition, 1,200 student years..
			IICoast Guard
 201.Primary dutiesSection 2(7) of title 14, United States Code, is amended by striking including the fulfillment of Maritime Defense Zone command responsibilities and inserting and at all times assist in the defense of the United States.
			202.Training; emergency response providers
 (a)In generalChapter 7 of title 14, United States Code, is amended by inserting after section 141 the following:  141a.Training; emergency response providers (a)In generalThe Commandant (or the Commandant’s designee) may, on a reimbursable or a non-reimbursable basis, make training available to public safety personnel whenever the Commandant (or the Commandant’s designee) determines that—
 (1)a member of the Coast Guard, who was scheduled to participate in such training, is unable or unavailable to participate in such training;
 (2)no other member of the Coast Guard, who is assigned to the unit to which the member of the Coast Guard described in paragraph (1), is able or available to participate in such training; and
 (3)such training, if made available to public safety personnel, would further the goal of interoperability among Federal agencies, non-Federal governmental agencies, or both.
 (b)Definition of emergency response providerIn this section, the term emergency response provider has the meaning given the term in section 101 of title 6. (c)Treatment of reimbursementAny reimbursement for training that the Coast Guard receives under this section shall be credited to the appropriation used to pay the costs for such training.
							(d)Status; limitation on liability
 (1)StatusAny individual to whom, as an emergency response provider, training is made available under this section shall not be considered a Federal employee for any purpose, including the purposes of—
 (A)chapter 81 of title 5 (relating to compensation for injury); or
 (B)sections 2671 through 2680 of title 28 (relating to tort claims).
 (2)Limitation on liabilityThe individual described in paragraph (1) or that individual’s employer shall be liable for any claim arising out of such training..
 (b)Table of contentsThe table of contents of chapter 7 of title 14, United States Code, is amended by inserting after the item relating to section 141 the following:
					141a. Training; emergency response providers..
 203.Commissioned service retirementSection 291 of title 14, United States Code, is amended— (1)by inserting (a) In general.— before Any regular and indenting appropriately;
 (2)in subsection (a), as designated— (A)by inserting of the Coast Guard after officer; and
 (B)by striking President and inserting Secretary; and (3)by adding at the end the following:
					
 (b)Active commissioned serviceThe Secretary may authorize the Commandant, through fiscal year 2019, to reduce the requirement under subsection (a) for at least ten years of active service as a commissioned officer to a period of not less than eight years..
 204.Officer promotion zonesSection 256(a) of title 14, United States Code, is amended by striking six-tenths and inserting one-half. 205.Officer evaluation report (a)In generalBeginning with the first evaluation cycle after the date of enactment of this Act, the Commandant of the Coast Guard shall reduce lieutenant junior grade evaluation reports to the same length as an ensign or place lieutenant junior grade evaluations on an annual schedule.
 (b)Board surveyThe Commandant of the Coast Guard shall survey outgoing promotion board members to determine, at a minimum—
 (1)which sections of the officer evaluation report were most useful; (2)which sections of the officer evaluation report were least useful;
 (3)how to better reflect high performers, and (4)any recommendations for improving the officer evaluation report.
 (c)Survey of officersThe Commandant of the Coast Guard shall conduct a survey on the officer evaluation report to—
 (1)cover at least 10 percent of the officers from each grade of officers from O1 to O6; and (2)determine how much time each member of the rating chain spends on that member's portion of the officer evaluation report.
					(d)Report
 (1)In generalNot later than 545 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report—
 (A)on the findings of the survey under subsection (b); and (B)on the findings of the survey under subsection (c).
 (2)FormatThe report under paragraph (1) shall be formatted by each rank, type of board, and position, as applicable.
					206.Retired pay; amounts for payments in connection with modernized retirement system
 (a)In generalChapter 11 of title 14, United States Code, is amended by inserting after section 424a the following:
					
 424b.Retired pay; amounts for payments in connection with modernized retirement systemOf the amounts appropriated for retirement pay under this chapter in any fiscal year, the Secretary may use such sums as are necessary for the following purposes (in addition to other amounts that may be available for such purposes) as such purposes relate to a member:
 (1)Lump sum payment of certain retired pay under section 1415 of title 10. (2)Thrift Savings Plan contributions under section 8440e(e) of title 5.
 (3)Continuation pay under section 356 of title 37.. (b)Table of contentsThe table of contents for chapter 11 of title 14, United States Code, is amended by inserting after the item relating to section 424 the following:
					424b. Retired pay; amounts for payments in connection with modernized retirement system..
				207.Inclusion of vessel for investigation purposes
 (a)In generalSection 678 of title 14, United States Code, is amended by inserting or vessel after aircraft each place it appears. (b)Technical and conforming amendmentsChapter 17 of title 14, United States Code, is amended—
 (1)in the table of contents of chapter 17, by inserting and vessel after Aircraft in the item relating to section 678; and (2)in the heading for section 678, by inserting and vessel after Aircraft.
 208.Leave for the birth of adoption of a childSection 431 of title 14, United States Code, is amended— (1)by striking Not later than 1 year and inserting the following:
					
 (a)In generalExcept as provided in subsection (b), not later than 1 year; and (2)by adding at the end the following:
					
 (b)Leave associated with the birth or adoption of a childNotwithstanding any other provision of law, including section 701 of title 10, the Secretary of the department in which the Coast Guard is operating shall ensure that any rule, policy, or memorandum that provides leave associated with the birth or adoption of a child to officers and enlisted members of the Coast Guard permits, at the discretion of the Commanding Officer—
 (1)an officer or member to take such leave in increments; and (2)flexible work schedules for such officer or member until all such leave is expended..
 209.Aviation cadets; appointment as Reserve officers; cross referenceSection 373(a) of title 14, United States Code, is amended by inserting designated under section 371 after cadet. 210.Clothing at time of discharge for good of service; repealSection 482 of title 14, United States Code, and the item relating to that section in the table of contents of chapter 13 of that title, are repealed.
 211.Multiyear contractsThe Secretary is authorized to enter into a multiyear contract for the procurement of a tenth, eleventh, and twelfth National Security Cutter and associated government-furnished equipment.
 212.Coast Guard ROTC ProgramNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the costs and benefits of creating a Coast Guard Reserve Officers’ Training Corps Program based on the other armed forces programs.
			IIIMarine safety
			301.Coast Guard advisory committees
 (a)EstablishmentSubtitle I of title 46, United States Code, is amended by adding at the end the following:  7Coast Guard advisory committeesSec.701. Administration.702. Chemical Transportation Advisory Committee.703. Commercial Fishing Safety Advisory Committee.704. Great Lakes Pilotage Advisory Committee.705. Lower Mississippi River Waterway Safety Advisory Committee.706. Merchant Marine Personnel Advisory Committee.707. Merchant Mariner Medical Advisory Committee.708. National Boating Safety Advisory Council.709. National Maritime Security Advisory Committee.710. National Offshore Safety Advisory Committee.711. Navigation Safety Advisory Council.712. Towing Safety Advisory Committee. 701.Administration (a)Employee statusA member of an advisory committee or advisory council established under this chapter shall not be considered an employee of the Federal Government by reason of service on such committee or council, except for the purposes of the following provisions of law:
 (1)Section 5703 of title 5 (relating to travel expenses). (2)Chapter 81 of title 5 (relating to compensation for work injuries).
 (3)Chapter 171 of title 28 and any other Federal statute relating to tort liability. (4)If the member is a special Government employee—
 (A)chapter 73 of title 5; (B)sections 201, 202, 203, 205, 207, 208, and 209 of title 18;
 (C)the Ethics in Government Act of 1978 (5 U.S.C. App.); and (D)any other provision of law relating to employee conduct, political activities, ethics, conflict of interest, and corruption that applies to a special Government employee.
 (b)CompensationA member of an advisory committee or advisory council established under this chapter who is not otherwise a Federal employee shall not receive pay by reason of service on such committee or council.
 (c)Acceptance of volunteer servicesA member of an advisory committee or advisory council established under this chapter may serve on a voluntary basis without pay without regard to section 1342 of title 31 or any other law.
								702.Chemical Transportation Advisory Committee
 (a)EstablishmentThere is established a Chemical Transportation Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to the safe and secure marine transportation of hazardous materials.
								(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of not more than 25 members. (B)Points of viewEach member of the Committee shall represent the point of view of 1 of the following entities or groups associated with marine transportation of hazardous materials:
 (i)Chemical manufacturing. (ii)Marine handling or transportation of chemicals.
 (iii)Vessel design and construction. (iv)Marine safety or security.
 (v)Marine environmental protection. (C)Needs of the Coast GuardThe Commandant (or the Commandant's designee) shall, based on the needs of the Coast Guard, determine the number of members who represent a specific point of view.
 (D)Rule of constructionNeither this subsection nor any other provision of law or policy shall be construed to require an equal distribution of members representing specific points of view among the membership of the Committee.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18, each member of the Committee is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18).
									(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (B)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
										(6)Chairman; vice chairman
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairman and another member of the Committee as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									703.Commercial Fishing Safety Advisory Committee
 (a)EstablishmentThere is established a Commercial Fishing Safety Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized— (1)to advise, consult with, report to, and make recommendations to the Secretary on matters relating to the safe operation of vessels to which chapter 45 of this title applies, including navigation safety, safety equipment and procedures, marine insurance, vessel design, construction, maintenance and operation, and personnel qualifications and training; and
 (2)to review proposed regulations promulgated pursuant to chapter 45 of this title. (c)Organization (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 18 members. (B)ExperienceEach member of the Committee shall have particular expertise, knowledge, and experience regarding the commercial fishing industry.
 (C)Points of viewExcept as provided in subparagraph (D), a member of the Committee shall represent the point of view of an entity or group, as follows:
 (i)10 members representing the commercial fishing industry who— (I)reflect a regional and representational balance; and
 (II)have experience in the operation of vessels to which chapter 45 of this title applies or as a crew member or processing line worker on a fish processing vessel.
 (ii)1 member representing naval architects or marine engineers. (iii)1 member representing manufacturers of equipment for vessels to which chapter 45 of this title applies.
 (iv)1 member representing education or training professionals related to fishing vessel, fish processing vessel, or fish tender vessel safety or personnel qualifications.
 (v)1 member representing underwriters that insure vessels to which chapter 45 of this title applies. (vi)1 member representing owners of vessels to which chapter 45 of this title applies.
											(D)Exception
 (i)In generalSubject to clause (ii), 3 members of the Committee shall represent the general public. (ii)ExperienceWhenever possible, a member who represents the general public shall be either—
 (I)an independent expert or consultant in maritime safety; (II)a marine surveyor who provides services to vessels to which chapter 45 of this title applies; or
 (III)a person familiar with issues affecting fishing communities and families of fishermen. (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)a member of the Committee, whom the Secretary appoints to represent a point of view of an entity or group under paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)a member of the Committee, whom the Secretary may appoint to represent the general public, is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (B)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
										(6)Chairman; vice chairman
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairman and another member of the Committee as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
 (d)ConsultationThe Commandant (or the Commandant’s designee) shall, whenever practicable— (1)consult with the Committee before taking any significant action relating to the safe operation of vessels to which chapter 45 of this title applies; and
 (2)consider the information, advice, and recommendations of the Committee in consulting with other agencies and the public or in formulating policy regarding the safe operation of vessels to which chapter 45 of this title applies.
									(e)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									704.Great Lakes Pilotage Advisory Committee
 (a)EstablishmentThere is established a Great Lakes Pilotage Advisory Committee (referred to in this section as the Committee). (b)Function; recommendations (1)FunctionsSubject to paragraph (2), the Committee, acting through the Commandant (or the Commandant’s designee), is authorized—
 (A)to advise, consult with, report to, and make recommendations to the Secretary on matters relating to Great Lakes pilotage; and
 (B)to review proposed Great Lakes pilotage regulations and policies and make recommendations to the Secretary that the Committee considers appropriate.
 (2)RecommendationsAt least 6 of the 7 members shall agree by vote to make any recommendation under this subsection.
									(c)Organization
 (1)MeetingsThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 7 members. (B)ExperienceExcept as provided in subparagraph (D), each member of the Committee shall have at least 5 years practical experience in maritime operations.
 (C)Points of viewExcept as provided in subparagraph (D), a member of the Committee shall represent the point of view of an entity or group, as follows:
 (i)3 members representing the interests of Great Lake pilots, among whom shall be the president of each Great Lake pilotage district (or the president’s designee).
 (ii)1 member representing the interests of vessel operators that contract for Great Lakes pilotage services.
 (iii)1 member representing the interests of Great Lakes ports. (iv)1 member representing the interests of shippers whose cargoes are transported through Great Lakes ports.
 (D)Remaining member1 member of the Committee— (i)shall have a background in finance or accounting;
 (ii)must have been recommended to the Secretary by a unanimous vote of the other members of the Committee; and
 (iii)may be appointed without regard to requirement under subparagraph (B) that each member have 5 years of practical experience in maritime operations.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)a member of the Committee, whom the Secretary appoints to represent the point of view of an entity or group under paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)the member of the Committee with the background prescribed under paragraph (2)(D) is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (B)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
										(6)Chairman; vice chairman
 (A)DesignationThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairman and another member of the Committee as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal officerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(8)Observers
 (A)In generalThe Secretary, at the request of the Commandant, may designate 2 individuals to participate as observers in the work of the Committee and offer necessary information for which each observer is uniquely qualified to provide.
 (B)RequirementsEach observer— (i)shall not be deemed a member of the Committee;
 (ii)shall not vote on any matter before the Committee; (iii)shall not contribute to a quorum;
 (iv)shall serve without compensation; and (v)shall be responsible for all travel expenses.
											(C)Designation; experience
 (i)ExperienceThe Secretary may designate an individual as an observer without regard to the requirement of paragraph (2)(B), except that—
 (I)1 observer shall have particular knowledge of the national interests of American pilots; and (II)1 observer shall have particular knowledge of the interests of Canadian shippers.
 (ii)NoticeThe Secretary may designate an individual as an observer without regard to the requirement of paragraph (4)(A), except that the Secretary may solicit, from the Commandant, recommendations with regard to the individual whom the Secretary shall designate as an observer.
 (iii)Canadian shippersWith regard to the individual with particular knowledge of the interests of Canadian shippers, the Secretary may, with the concurrence of the Secretary of State, designate an individual who is a citizen of Canada.
 (D)VacancyAn observer shall serve a term of not more than 3 years from the effective date of the designation, except that, in the case of a designation to fill a vacancy on the Committee, the observer shall be designated for a full term.
 (d)ConsultationThe Commandant (or the Commandant’s designee) shall, whenever practicable— (1)consult with the Committee before taking any significant action relating to Great Lakes pilotage; and
 (2)consider the information, advice, and recommendations of the Committee in formulating policy regarding matters affecting Great Lakes pilotage.
									(e)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									705.Lower Mississippi River Waterway Safety Advisory Committee
 (a)EstablishmentThere is established a Lower Mississippi River Waterway Safety Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to communication, surveillance, traffic management, anchorages, development and operation of New Orleans Vessel Traffic Services, and other related topics dealing with and actions relating to navigational safety on the Lower Mississippi River.
								(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 24 members. (B)ExperienceEach member of the Committee shall have expertise, knowledge, and experience regarding the transportation, equipment, and techniques that are used to ship cargo and to navigate vessels on the Lower Mississippi River and its connecting navigable waterways, including the Gulf of Mexico.
 (C)Points of viewExcept as provided in subparagraph (D), each member of the Committee shall represent the point of view of an entity or group, as follows:
 (i)5 members representing River Port Authorities between Baton Rouge, Louisiana, and the head of passes of the Lower Mississippi River, of which—
 (I)1 member shall be from the Port of St. Bernard; and
 (II)1 member from the Port of Plaquemines. (ii)2 members representing vessel owners or ship owners domiciled in the State of Louisiana.
 (iii)2 members representing organizations which operate harbor tugs or barge fleets in the geographical area covered by the Committee.
 (iv)2 members representing companies which transport cargo or passengers on the navigable waterways in the geographical area covered by the Committee.
 (v)3 members representing State Commissioned Pilot organizations, with 1 member each representing— (I)the New Orleans-Baton Rouge Steamship Pilots Association;
 (II)the Crescent River Port Pilots Association; and
 (III)the Association Branch Pilots. (vi)3 members representing consumers, shippers, or importers and exporters that utilize vessels which utilize the navigable waterways covered by the Committee.
 (vii)2 members representing those licensed merchant mariners, other than pilots, who perform shipboard duties on those vessels which utilize navigable waterways covered by the Committee.
 (viii)1 member representing an organization that serves in a consulting or advisory capacity to the maritime industry.
 (ix)1 member representing an environmental organization. (D)Additional members (i)In general3 members of the Committee shall represent the general public.
 (ii)Water transportation facilitiesWhenever possible, 2 of the 3 members who represent the general public shall be individuals who utilize water transportation facilities located in the geographic area that the Committee covers.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)each member of the Committee, whom the Secretary appoints to represent the point of view of an entity or group set out in paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)each member of the Committee, whom the Secretary appoints to represent the general public, is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (B)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
										(6)Chairman; vice chairman
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairman and another member of the Committee as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
 (d)ConsultationThe Commandant (or the Commandant’s designee) shall, whenever practicable, consult with the Committee before taking any significant action relating to navigation safety in the Lower Mississippi River.
								(e)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									706.Merchant Marine Personnel Advisory Committee
 (a)EstablishmentThere is established a Merchant Marine Personnel Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to personnel in the United States merchant marine, including training, qualifications, certification, documentation, and fitness standards.
 (c)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
								(d)Membership
 (1)In generalThe Committee shall consist of 19 members. (2)Points of viewExcept as provided in subparagraph (C), each member of the Committee shall represent the point of view of an entity or group, as follows:
 (A)9 members representing the interests of mariners— (i)each of whom—
 (I)shall be a citizen of the United States; and (II)shall hold an active license or certificate issued under chapter 71 of this title or a merchant mariner document issued under chapter 73 of this title; and
 (ii)among whom shall be— (I)3 deck officers representing the interests of merchant marine deck officers, of whom—
 (aa)2 shall be licensed for oceans any gross tons; (bb)1 shall be licensed for inland river route with a limited or unlimited tonnage;
 (cc)2 shall have a master's license or a master of towing vessels license; (dd)1 shall have significant tanker experience; and
 (ee)to the extent practicable— (AA)1 shall represent the interests of labor; and
 (BB)1 shall represent the interests of management; (II)3 engineering officers representing the interests of merchant marine engineering officers, of whom—
 (aa)2 shall be licensed as chief engineer any horsepower; (bb)1 shall be licensed as either a limited chief engineer or a designated duty engineer; and
 (cc)to the extent practicable— (AA)1 shall represent the interests of labor; and
 (BB)1 shall represent the interests of management; (III)2 unlicensed seamen, of whom—
 (aa)1 shall represent the interests of able-bodied seamen; and (bb)1 shall represent the interests of qualified members of the engine department; and
 (IV)1 pilot representing the interests of merchant marine pilots. (B)6 members representing the interests of marine educators—
 (i)each of whom shall be a marine educator; and (ii)among whom shall be—
 (I)3 marine educators who shall represent the interests of maritime academies, including— (aa)2 who shall represent the interests of State maritime academies; and
 (bb)1 who shall represent either the viewpoint of the State maritime academies or the United States Merchant Marine Academy; and
 (II)3 marine educators who shall represent the interests of other maritime training institutions, 1 of whom shall represent the interests of the small vessel industry.
 (C)2 members representing the interests of shipping companies employed in ship operation management. (D)2 members of the Committee shall represent the general public.
										(3)Status of members
 (A)In generalFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (i)a member of the Committee, whom the Secretary appoints to represent the point of view of an entity or group set out in paragraph (2)(B), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (ii)a member of the Committee, whom the Secretary appoints to represent the general public, is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
 (B)Rule of constructionNothing in this section shall be construed to prohibit the nomination or appointment of a Federal employee to serve as a member of the Committee representing the interests of the United States Merchant Marine Academy.
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentThe Secretary may reappoint a member to the Committee more than once.
 (C)Soliciting nominationsNotwithstanding subparagraphs (A) and (B), the Secretary may— (i)with regard to the appointment of a member or members to represent the interests of the State maritime academies, solicit nominations for membership on the Committee from each State maritime academy or a joint nomination from some or all State maritime academies; and
 (ii)with regard to the appointment of a member to represent the interests of the United States Merchant Marine Academy, solicit a nomination for membership on the Committee from the Secretary of Transportation.
 (D)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
											(6)Chairman; vice chairman
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairman and another member of the Committee as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(e)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									707.Merchant Mariner Medical Advisory Committee
 (a)EstablishmentThere is established a Merchant Mariner Medical Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to—
 (1)medical certification determinations of merchant mariners; (2)medical standards and guidelines for the physical qualifications of operators of commercial vessels;
 (3)medical examiner education; and (4)medical research.
									(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 14 members. (B)RestrictionNo member of the Committee shall be a regular Federal employee.
 (C)ExperienceOf the members of the Committee— (i)10 members shall be health-care professionals with particular expertise, knowledge, or experience regarding the medical examinations of merchant mariners or occupational medicine; and
 (ii)4 members shall be professional mariners with knowledge and experience in mariners’ occupational requirements.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18, each member of the Committee is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
									(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
											(6)Chairman; vice chairman
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairman and another member of the Committee as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									708.National Boating Safety Advisory Council
 (a)EstablishmentThere is established a National Boating Safety Advisory Council (referred to in this section as the Council). (b)Organization (1)MeetingThe Council shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Council shall consist of 21 members. (B)ExperienceEach member of the Council shall have particular expertise, knowledge, and experience in recreational boating safety.
 (C)Points of viewExcept as provided in subparagraph (D), each member of the Council shall represent the point of view of an entity or group, as follows:
 (i)7 members representing State officials responsible for State boating safety programs. (ii)7 members representing manufacturers, wholesale distributors, or retail distributors of recreational vessels or associated equipment.
 (iii)At least 5 members representing national recreational boating organizations. (D)Additional membersNot more than 2 members of the Council may represent the general public.
 (E)PanelsAdditional individuals from an entity or group set out in subparagraph (C) may be appointed to panels of the Council to assist the Council in performing its duties.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)a member of the Council, whom the Secretary appoints to represent the point of view of an entity or group set out in paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)in the event that the Secretary appoints a member to represent the general public, such member of the Council is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Council.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Council.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Council.
 (iii)VacancyThe Secretary may reappoint a member to the Council more than once.
 (C)ServiceEach member of the Council shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Council shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (1), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Council to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Council, the Secretary shall appoint an individual for a full term.
											(6)Chairman; vice chairman
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Council as the Chairman and another member of the Council as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Council, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Council in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
 (c)ConsultationIn addition to the consultation required by section 4302 of this title, the Commandant (or the Commandant’s designee) shall, whenever practicable, consult with the Council on boating safety matters related to chapter 131 of this title.
								(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Council. (2)TerminationThe Council shall terminate on September 30, 2027.
									709.National Maritime Security Advisory Committee
 (a)EstablishmentThere is established a National Maritime Security Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to national maritime security.
								(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of not less than 8 members, but not more than 12 members. (B)ExperienceEach member of the Committee shall have at least 5 years practical experience in maritime security operations.
 (C)Points of viewEach member of the Committee shall represent the point of view of an entity or group, as follows: (i)At least 1 member representing the port authorities.
 (ii)At least 1 member representing the facilities owners or operators. (iii)At least 1 member representing the terminal owners or operators.
 (iv)At least 1 member representing the vessel owners or operators. (v)At least 1 member representing the maritime labor organizations.
 (vi)At least 1 member representing the academic community. (vii)At least 1 member representing State or local governments.
 (viii)At least 1 member representing the maritime industry. (ix)Not more than 4 members, each representing an entity or group, the point of view of which or the area of expertise of which the Commandant (or the Commandant’s designee) determines would aid the Committee’s deliberations.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18, each member of the Committee is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18).
									(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall appoint members to the Committee. (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of an individual in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (D)Background examinationsThe Secretary may require an individual to have passed an appropriate security background examination before appointment to the Committee.
										(5)Term; vacancy
										(A)Term
 (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
											(6)Chairman; vice chairman
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairman and another member of the Committee as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									710.National Offshore Safety Advisory Committee
 (a)EstablishmentThere is established a National Offshore Safety Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to activities directly involved with, or in support of, the exploration of offshore mineral and energy resources insofar as such activities relate to matters within Coast Guard jurisdiction.
								(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 15 members. (B)Points of viewExcept as provided in subparagraph (C), each member of the Committee shall represent the point of view of an entity or group, as follows:
 (i)2 members representing companies, organizations, enterprises, or similar entities engaged in the production of petroleum.
 (ii)2 members representing companies, organizations, enterprises, or similar entities engaged in offshore drilling.
 (iii)2 members representing companies, organizations, enterprises or similar entities engaged in the support, by offshore supply vessels or other vessels, of offshore operations.
 (iv)1 member representing a company, organization, enterprise or similar entity engaged in the construction of offshore facilities.
 (v)1 member representing a company, organization, enterprise or similar entity providing diving services to the offshore industry.
 (vi)1 member representing a company, organization, enterprise or similar entity providing safety and training services to the offshore industry.
 (vii)1 member representing a company, organization, enterprise or similar entity providing subsea engineering, construction or remotely operated vehicle support to the offshore industry.
 (viii)2 members representing employees of companies, organizations, enterprises or similar entities engaged in offshore operations, 1 of whom should have recent practical experience on vessels or units involved in the offshore industry.
 (ix)1 member representing a company, organization, enterprise or similar entity providing environmental protection, compliance or response services to the offshore industry.
 (x)1 member representing a company, organization, enterprise or similar entity engaged in offshore oil exploration or production on the Outer Continental Shelf of Alaska.
 (C)Additional member1 member of the Committee shall represent the general public. (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)a member of the Committee, whom the Secretary appoints to represent the point of view of an entity or group set out in paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)a member of the Committee, whom the Secretary appoints to represent the general public, is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
											(6)Chairman; vice chairman
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate one member of the Committee as the Chairman and another member of the Committee as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									711.Navigation Safety Advisory Council
 (a)EstablishmentThere is established a Navigation Safety Advisory Council (referred to in this section as the Council).
 (b)FunctionThe Council, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to maritime collisions, rammings and groundings, Inland Rules of the Road, International Rules of the Road, navigation regulations and equipment, routing measures, marine information, and aids to navigation systems.
								(c)Organization
 (1)MeetingThe Council shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Council shall consist of not more than 21 members. (B)ExperienceEach member of the Council shall have expertise in Inland and International vessel navigation Rules of the Road, aids to maritime navigation, maritime law, vessel safety, or port safety.
 (C)Points of viewEach member of the Council shall represent the point of view of one of the following entities or groups:
 (i)Commercial vessel owners or operators. (ii)Professional mariners.
 (iii)Recreational boaters. (iv)State agencies responsible for vessel or port safety.
 (v)The Maritime Law Association. (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18, each member of the Council is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18).
									(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Council.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Council.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Council.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Council more than once.
 (C)ServiceEach member of the Council shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Council shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Council to December 31 of the fifth full year after the effective date of the appointment.
 (iii)ReappointmentsIn the case of an appointment to fill a vacancy on the Council, the Secretary shall appoint an individual for a full term.
											(6)Chairman; vice chairman
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Council as the Chairman and another member of the Council as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Council, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Council who shall perform the duties set forth in section 10(c) of the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Council. (2)TerminationThe Council shall terminate on September 30, 2027.
									712.Towing Safety Advisory Committee
 (a)EstablishmentThere is established a Towing Safety Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to shallow-draft inland navigation, coastal waterway navigation, and towing safety.
								(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 18 members. (B)ExperienceEach member of the Committee shall have particular expertise, knowledge, and experience regarding—
 (i)shallow-draft inland navigation or coastal waterway navigation; and (ii)towing safety.
 (C)Points of viewExcept as provided in subparagraph (D), each member of the Committee shall represent the point of view of an entity or group, as follows:
 (i)7 members representing the barge and towing industry, reflecting a regional geographic balance. (ii)1 member representing the offshore mineral and oil supply vessel industry.
 (iii)1 member representing Masters or Pilots of towing vessels who have experience on the Western Rivers and the Gulf Intracoastal Waterway.
 (iv)1 member representing Masters of towing vessels who have experience in offshore service. (v)1 member representing Masters of towing vessels who have experience in harbor-assist operations.
 (vi)1 member representing towing vessel engineers. (vii)2 members representing port districts, authorities, or terminal operators.
 (viii)1 member representing shippers. (ix)1 member representing shippers who are engaged in the chartering or shipping of oil or hazardous materials by barge.
 (D)Additional members2 members of the Committee shall represent the general public. (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)a member of the Committee, whom the Secretary appoints to represent the point of view of an entity or group set out in paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)a member of the Committee, whom the Secretary appoints to represent the general public, is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of an individual in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
											(6)Chairman; vice chairman
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairman and another member of the Committee as the Vice Chairman, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairman and the Vice Chairman.
 (C)VacancyThe Vice Chairman shall act as Chairman in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairman.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
 (d)ConsultationThe Commandant (or the Commandant’s designee) shall, whenever practicable, consult with the Committee before taking any significant action affecting shallow-draft inland navigation, coastal waterway navigation, and towing safety.
								(e)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027..
				(b)Technical and conforming amendments
 (1)Table of chaptersThe table of chapters for subtitle I of title 46, United States Code, is amended by adding at the end the following:
						7.Coast Guard advisory committees701.
					(2)Commercial Fishing Safety Advisory Committee
 (A)RepealSection 4508 of title 46, United States Code, is repealed. (B)Table of contentsThe table of contents of chapter 45 of title 46, United States Code, is amended by striking the item relating to section 4508.
						(3)Great Lakes Pilotage Advisory Committee
 (A)RepealSection 9307 of title 46, United States Code, is repealed. (B)Table of contentsThe table of contents of chapter 93 of title 46, United States Code, is amended by striking the item relating to section 9307.
 (4)Lower Mississippi River Waterway Safety Advisory CommitteeSection 19 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2215) is repealed.
					(5)Merchant Marine Personnel Advisory Committee
 (A)RepealSection 8108 of title 46, United States Code, is repealed. (B)Table of contentsThe table of contents of chapter 81 of title 46, United States Code, is amended by striking the item relating to section 8108.
						(6)Merchant Mariner Medical Advisory Committee
 (A)RepealSection 7115 of title 46, United States Code, is repealed. (B)Table of contentsThe table of contents of chapter 71 of title 46, United States Code, is amended by striking the item relating to section 7115.
						(7)National Boating Safety Advisory Council
 (A)RepealSection 13110 of title 46, United States Code, is repealed. (B)Table of contentsThe table of contents of chapter 131 of title 46, United States Code, is amended by striking the item relating to section 13110.
 (C)Technical amendmentSection 4302(c)(4) of title 46, United States Code, is amended by striking 13110 and inserting 708. (8)National Maritime Security Advisory CommitteeSection 109(a)(1) of the Maritime Transportation Security Act of 2002 (46 U.S.C. 70101 note) is amended by striking section 70112 of title 46, United States Code, as amended by this Act and inserting section 709 of title 46, United States Code.
 (9)Navigation Safety Advisory CouncilSection 5 of the Inland Navigational Rules Act of 1980 (33 U.S.C. 2073) is repealed. (10)Towing Safety Advisory CommitteeThe Act to establish a Towing Safety Advisory Committee in the Department of Transportation, approved October 6, 1980 (33 U.S.C. 1231a), is repealed.
					(c)Area Maritime Security Advisory Committees
 (1)In generalSection 70112 of title 46, United States Code, is amended— (A)in the heading, by striking Maritime Security Advisory Committees and inserting Area Maritime Security Advisory Committees;
 (B)by amending subsection (a) to read as follows:  (a)Establishment of Committees (1)The Secretary may—
 (A)establish an Area Maritime Security Advisory Committee for any port area of the United States; and (B)request an Area Maritime Security Committee to review the proposed Area Maritime Transportation Security Plan developed under section 70103(b) and make recommendations to the Secretary that the Committee considers appropriate.
 (2)Each Area Maritime Security Advisory Committee— (A)may advise, consult with, report to, and make recommendations to the Secretary on matters relating to maritime security in that area;
 (B)may make available to the Congress recommendations that the Committee makes to the Secretary; and (C)shall meet at the call of—
 (i)the Secretary, who shall call such a meeting at least once during each calendar year; or (ii)a majority of the Committee.;
 (C)in subsection (b)— (i)in paragraph (1), by striking of the committees and inserting Area Maritime Security Advisory Committee;
 (ii)in paragraph (3)— (I)by striking such a committee and inserting an Area Maritime Security Advisory Committee; and
 (II)by striking the committee and inserting an Area Maritime Security Advisory Committee; (iii)in paragraph (4), by striking the Committee and inserting an Area Maritime Security Advisory Committee; and
 (iv)in paragraph (5)— (I)by striking subparagraph (A); and
 (II)in subparagraph (B), by striking (B) and indenting appropriately; (D)in subsection (c)(1), by striking committee and inserting Area Maritime Security Advisory Committee;
 (E)by striking subsection (d); (F)by redesignating subsections (e), (f), and (g) as subsections (d), (e), and (f), respectively;
 (G)in subsection (d), as redesignated— (i)by striking the Committee and inserting an Area Maritime Security Advisory Committee; and
 (ii)by striking the period at the end and inserting for an area.; (H)in subsection (e), as redesignated—
 (i)in paragraph (1), by striking a committee and inserting an Area Maritime Security Advisory Committee; and (ii)in paragraph (2), by striking such a committee and inserting an Area Maritime Security Advisory Committee; and
 (I)by amending subsection (f), as redesignated, to read as follows:  (f)Federal Advisory Committee Act; termination date (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to Area Maritime Security Advisory Committees established under this section.
 (2)TerminationThe Area Maritime Security Advisory Committees shall terminate on September 30, 2027..
 (d)Table of contentsThe table of contents of chapter 701 of title 46, United States Code, is amended in the item relating to section 70112 by striking Maritime Security Advisory Committees and inserting Area Maritime Security Advisory Committees.
 (e)Houston-Galveston Navigation Safety Advisory Committee; repealSection 18 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2213) is repealed.
				(f)Transition of Coast Guard advisory committees
 (1)In generalNotwithstanding the amendments made under subsections (b) and (c) of this section, an advisory committee described in paragraph (2) of this subsection shall continue to be subject to the requirements under law to which such advisory committee was subject as in effect on the day before the date of enactment of this Act, including its charter, and the members appointed to such advisory committee shall continue to serve pursuant thereto, until the Secretary of the department in which the Coast Guard is operating makes the applicable appointments under sections 702 through 712 of title 46, United States Code.
 (2)Coast Guard advisory committeesAn advisory committee described in this paragraph is as follows: (A)Chemical Transportation Advisory Committee.
 (B)Commercial Fishing Safety Advisory Committee established under section 4508 of title 46, United States Code.
 (C)Great Lakes Pilotage Advisory Committee established under section 9307 of title 46, United States Code.
 (D)Lower Mississippi River Waterway Safety Advisory Committee established under section 19 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2215).
 (E)Merchant Marine Personnel Advisory Committee established under section 8108 of title 46, United States Code.
 (F)Merchant Mariner Medical Advisory Committee established under section 7115 of title 46, United States Code.
 (G)National Boating Safety Advisory Committee established under section 13110 of title 46, United States Code.
 (H)National Maritime Security Advisory Committee established under section 70112 of title 46, United States Code.
 (I)National Offshore Safety Advisory Committee. (J)Navigation Safety Advisory Council established under section 5 of the Inland Navigational Rules Act of 1980 (33 U.S.C. 2073).
 (K)Towing Safety Advisory Committee established under the Act entitled the Act to establish a Towing Safety Advisory Committee in the Department of Transportation, approved October 6, 1980 (33 U.S.C. 1231a). (3)DeadlineNot later than 2 years after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall make the appointments, and file any necessary charters, under sections 702 through 712 of title 46, United States Code.
 302.Clarification of logbook and entry requirementsSection 11304 of title 46, United States Code, is amended— (1)in subsection (a)—
 (A)by striking an official logbook, which and inserting a logbook, which may be in any form, including electronic, and; and (B)by inserting or a ferry, passenger vessel, or small passenger vessel (as those terms are defined in section 2101) after Canada; and
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking log book and inserting logbook; and
 (B)by amending paragraph (3) to read as follows:  (3)Each illness of or injury, the nature of the illness or injury, and any medical treatment administered..
 303.Technical corrections; licenses, certifications of registry, and merchant mariner documentsPart E of subtitle II of title 46, United States Code, is amended— (1)in section 7106(b), by striking merchant mariner’s document and inserting license;
 (2)in section 7107(b), by striking merchant mariner’s document and inserting certificate of registry; and (3)in section 7507(b)(2), by striking a merchant mariner’s document and inserting a license or a certificate of registry..
 304.Numbering for undocumented bargesChapter 121 of title 46, United States Code, is amended— (1)in section 12102—
 (A)in subsection (c), by adding at the end the following: The Secretary may require such an undocumented barge more than 100 gross tons operating on the navigable waters of the United States to be numbered under chapter 123 of this title.; and
 (B)in subsection (d), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; and (2)in section 12301—
 (A)by striking subsection (b); and (B)by striking the subsection designation in subsection (a) and indenting appropriately.
					305.Aids to navigation
 (a)AuthorizationsSection 210(a) of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended— (1)in paragraph (1), by striking ; and and inserting a semicolon;
 (2)in paragraph (2), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (3)up to 100 percent of the Coast Guard’s eligible operations and maintenance costs necessitated by the completion of a navigation improvement project..
 (b)DefinitionsSection 214(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2241) is amended— (1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C);
 (2)by redesignating subparagraph (C) as subparagraph (D); (3)by inserting after subparagraph (B) the following:
						
 (C)As applied to the Coast Guard, the term eligible operations and maintenance means all operations and maintenance reasonably necessary to relocate or establish a Federal navigational aid necessary for a navigation improvement project.; and
 (4)in subparagraph (D), as redesignated, by striking the period at the end and inserting , except as applied to the Coast Guard under subparagraph (C).. 306.Equipment requirements; exemption from throwable personal flotation devicesNot later than 180 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall revise section 175.17 of title 33, Code of Federal Regulations, to exempt paddleboards and rafts from the requirement for carriage of an additional throwable personal flotation device if each person is required to wear a personal flotation device while under way and at least 1 rescue throw bag, as typically used in whitewater rafting, is on board.
 307.Ensuring maritime coverageIn order to meet all of the mission requirements of its maritime response program, as the Coast Guard recapitalizes assets, it shall ensure continuity of the coverage currently provided by that program to locations that may lose assets.
			308.Deadline for compliance with alternate safety compliance program
 (a)In generalSection 4503(d) of title 46, United States Code, is amended— (1)in paragraph (1), by striking After January 1, 2020, and all that follows through the Secretary, if and inserting Subject to paragraph (3), beginning on the date that is 3 years after the date that the Secretary prescribes an alternate safety compliance program, a fishing vessel, fish processing vessel, or fish tender vessel to which section 4502(b) of this title applies shall comply with the alternate safety compliance program if;
 (2)in paragraph (2), by striking establishes standards for an alternate safety compliance program, shall comply with such an alternative safety compliance program that is developed in cooperation with the commercial fishing industry and prescribed by the Secretary and inserting prescribes an alternate safety compliance program under paragraph (1), shall comply with the alternate safety compliance program; and
 (3)by amending paragraph (3) to read as follows:  (3)For purposes of paragraph (1), a separate alternate safety compliance program may be developed for a specific region or specific fishery..
 (b)Final ruleNot later than 1 year after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a final rule implementing the alternate safety compliance programs under section 4503 of title 46, United States Code, as amended by subsection (a) of this section.
				309.Fishing, fish tender, and fish processing vessel certification
 (a)NonapplicationSection 4503(c)(2)(A) of title 46, United States Code, is amended by striking 79 and inserting 180. (b)Determining when keel is laidSection 4503 of title 46, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
						
 (g)For purposes of this section, a keel is laid when a structure, adequate of serving as a keel for a vessel greater than 79 feet in length is identified for use in the construction of a specific vessel and is so affirmed by a marine surveyor..
 310.Termination of unsafe operations; technical amendmentSection 4505 of title 46, United States Code, is amended by striking 4503(1) and inserting 4503(a)(1). 311.Installation and use of engine cut-off switches on recreational vessel (a)Use of engine cut-Off switch links (1)RequirementThe Secretary of the department in which the Coast Guard is operating shall revised the regulations under part 175 of title 33, Code of Federal Regulations, to prohibit a person from operating a recreational vessel 25 feet or less in length unless—
 (A)the person is wearing an engine cut-off switch link while operating on plane or above displacement speed; and
 (B)the engine cut-off switch is factory equipped on the primary propulsion machinery. (2)ExceptionsThe requirement under paragraph (1) shall not apply to the following:
 (A)A vessel 25 feet or less in length whose main helm is installed within an enclosed cabin that would protect an operator from being thrown overboard should the operator be displaced from the helm.
 (B)A vessel with propulsion machinery developing static thrust of less than 115 pounds or 3 horsepower.
 (C)A vessel without factory equipped engine cut-off switches. (b)Installation of engine cut-Off switchesThe Secretary of the department in which the Coast Guard is operating shall revise the regulations under part 183 of title 33, Code of Federal Regulations, to require an equipment manufacturer, distributor, or dealer that installs propulsion machinery and associate starting controls on a recreational vessel 25 feet or less in length and capable of developing at least 115 pounds of static thrust to install an engine cut-off switch on such recreational vessel in accordance with the American Boat and Yacht Standard A–33, as amended.
 (c)PenaltyA person that violates a regulation promulgated under subsection (a)(1) of this section shall be subject to a civil penalty under section 4311 of title 46, United States Code, not to exceed—
 (1)$100 for the first offense; (2)$250 for the second offense; and
 (3)$500 for any subsequent offense. (d)PreemptionIn accordance with section 4306 of title 46, United States Code, a State may not establish, continue in effect, or enforce any law or regulation addressing engine cut-off switch requirements that is not identical to a regulation prescribed under this section.
 (e)DefinitionsIn this section: (1)Engine cut-off switchThe term engine cut-off switch means a mechanical or electronic device that is connected to propulsion machinery that will stop propulsion if—
 (A)the switch is not properly connected; or (B)the switch components are submerged in water or separated from the switch by a predetermined distance.
 (2)Engine cut-off switch linkThe term engine cut-off switch link means the equipment attached to the recreational vessel operator and which activates the engine cut-off switch.
 (f)Effective datesA regulation prescribed under this section shall specify an effective date that is not earlier than 1 year from the date the regulation was published.
				312.Visual distress signals and alternative use
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall develop a performance standard for the alternative use and possession of visual distress signals as mandated by carriage requirements for recreational boats in subpart C of part 175 of title 33, Code of Federal Regulations.
 (b)RegulationsNot later than 180 days after the performance standard for alternative use and possession of a visual distress signal is finalized, the Secretary shall revise part 175 of title 33, Code of Federal Regulations, to allow for carriage of such alternative signal devices.
 (c)EPIRBs and PLBsIn revising the regulations under subsection (b), the Secretary shall allow use of a position indicating radio beacons (EPIRBs) or Personal Locating Devices (PLBs) of 406 megahertz, operating on the COSPAS–SARSAT system to meet the alternative carriage requirements for recreational boats under subpart C of part 175 of title 33, Code of Federal Regulations.
				313.Renewal period for documented recreational vessels
 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue certificates of documentation for recreational vessels effective for 5 years and charge a nonrefundable fee of $130 per issuance.
 (b)FeesAll fees collected from recreational vessel owners under subsection (a) shall be available to fund recreational vessel documentation costs until expended.
 314.Exception from survival craft requirementsSection 3104 of title 46, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following:  (d)Auxiliary craft (1)ExceptionSubject to paragraph (2), this section shall not apply to a vessel carrying an auxiliary craft on board, except an inflatable liferaft, if the auxiliary craft—
 (A)is readily accessible during an emergency; and (B)is capable of safely holding all individuals on board the vessel.
 (2)RequirementA vessel described in paragraph (1) may not exceed the rated capacity on the capacity plate of the auxiliary craft if the auxiliary craft is equipped with a Coast Guard required capacity plate..
				315.Inland waterway and river tender acquisition plan
 (a)Acquisition planNot later than 545 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a plan to replace the aging fleet of inland waterway and river tenders.
 (b)ContentsThe plan described in subsection (a) shall include— (1)a schedule for the acquisition to begin;
 (2)the date the first vessel will be delivered; (3)the date the acquisition will be complete;
 (4)a description of the order and location of replacements; (5)an estimate of the cost per vessel and for total acquisition program of record; and
 (6)an analysis of whether existing vessels can be used. 316.Arctic planning criteria (a)In generalNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the oil spill prevention and response capabilities for the area covered by the Captain of the Port Zone that includes the Arctic.
 (b)ContentsThe report shall include the following: (1)Levels of equipment and assets.
 (2)Location the equipment and assets that are to be deployed, including an estimate of the time to deploy the equipment and assets.
 (3)A determination on the degree of how effectively the assets are distributed throughout the area. (4)A statement on whether performance of ability to deploy equipment is taken into account when measuring the level of equipment available.
 (5)Validation of port assessment visit process and response resource inventory. (6)A description of the resources need throughout the Coast Guard to conduct port assessments, exercises, response plan review and spill responses.
 (c)Definition of ArcticIn this section, the term Arctic has the meaning given the term under section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
				IVMaritime security
 401.Maritime border security cooperationThe Secretary of the department in which the Coast Guard is operating shall, in accordance with law—
 (1)partner with other Federal, State, and local government agencies to leverage technology, including existing sensor and camera systems and other sensors, to provide continuous monitoring of the maritime border; and
 (2)enter into such agreements as the Secretary considers necessary to ensure 24-hour monitoring of such technology.
				402.Currency detection canine team program
 (a)DefinitionsIn this section: (1)Canine currency detection teamThe term canine currency detection team means a canine and a canine handler that are trained to detect currency.
 (2)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating. (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a program to allow the use of canine currency detection teams for purposes of Coast Guard maritime law enforcement and maritime security operations, including underway vessel boardings.
 (c)OperationThe Secretary may cooperate with, or enter into an agreement with, the head of another Federal agency to meet the requirements under subsection (b).
 403.Confidential investigative expensesSection 658 of title 14, United States Code, is amended by striking $45,000 and inserting $250,000. 404.Arctic maritime domain awareness (a)In generalThe Secretary of the department in which the Coast Guard is operating shall conduct a 1-year pilot program to determine the impact of persistent aircraft-based surveillance on illegal maritime activities in the Alaskan and Western Pacific regions.
 (b)RequirementsThe pilot program shall— (1)use light aircraft-based detection systems which can identify potential illegal activity from higher altitudes and produce enforcement-quality evidence at lower altitudes; and
 (2)be directed at detecting and deterring illegal, unreported, and unregulated fishing and enhancing maritime domain awareness.
					405.Strategic assets in the Arctic
 (a)Definition of ArcticIn this section, the term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
 (b)Sense of CongressIt is the sense of Congress that— (1)the Arctic continues to grow in significance to both the national security interests and the economic prosperity of the United States; and
 (2)the Coast Guard must ensure it is positioned to respond to any accident, incident, or threat with appropriate assets.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress toward implementing the strategic objectives described in the United States Coast Guard Arctic Strategy dated May 2013.
 (d)ContentsThe report under subsection (c) shall include— (1)a description of the Coast Guard's progress toward each strategic objective;
 (2)plans to provide communications throughout the entire Coastal Western Alaska Captain of the Port zone to improve waterway safety and mitigate close calls, collisions, and other dangerous interactions between the shipping industry and subsistence hunters;
 (3)plans to prevent marine casualties, when possible, by ensuring vessels avoid environmentally sensitive areas and permanent security zones;
 (4)an explanation of— (A)whether it is feasible to establish a vessel traffic service, using existing resources or otherwise; and
 (B)whether an Arctic Response Center of Expertise is necessary to address the gaps in experience, skills, equipment, resources, training, and doctrine to prepare, respond to, and recover spilled oil in the Arctic;
 (5)an assessment of whether sufficient agreements are in place to ensure the Coast Guard is receiving the information it needs to carry out its responsibilities;
 (6)an assessment of the assets and infrastructure necessary to meet the strategic objectives identified in the United States Coast Guard Arctic Strategy dated May 2013 based on factors such as—
 (A)response time; (B)coverage area;
 (C)endurance on scene; (D)presence; and
 (E)deterrence; and (7)an analysis of National Security Cutters, Offshore Patrol Cutters, and Fast Response Cutters capabilities based on the factors described in subparagraphs (A) through (E) of paragraph (6), both stationed from various Alaska ports and in other locations.
					VMiscellaneous
 501.Ship shoal lighthouse transfer; repealSection 27 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2218) is repealed.
			502.Acquisition workforce expedited hiring authority
				(a)Expedited hiring authority
 (1)In generalChapter 15 of title 14, United States Code, is amended by inserting after section 563 the following:
						
 563a.Acquisition workforce expedited hiring authorityFor purposes of section 3304 of title 5, the Commandant of the Coast Guard may— (1)designate any category of acquisition positions within the Coast Guard as shortage category positions; and
 (2)use the authorities in such section to recruit and appoint highly qualified persons directly to positions so designated..
 (2)Table of contentsThe table of contents of chapter 15 of title 14, United States Code, is amended by inserting after the item relating to section 563 the following:
						563a. Acquisition workforce expedited hiring authority..
 (3)RepealSection 404 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2950) is repealed.
					(b)Acquisition workforce reemployment authority
 (1)In generalChapter 15 of title 14, as amended by subsection (a) of this section, is further amended by inserting after section 563a the following:
						
							563b.Acquisition workforce reemployment authority
 (a)In generalExcept as provided in subsection (b), if an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes employed in any category of acquisition positions designated by the Commandant of the Coast Guard under section 563a of this title, the annuity of an annuitant so employed shall continue. An annuitant so reemployed shall not be considered an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5.
 (b)(1)ElectionAn annuitant retired under section 8336(d)(1) or 8414(b)(1)(A) of title 5, receiving an annuity from the Civil Service Retirement and Disability Fund, who becomes employed in a position within the Coast Guard after the date of enactment of the Coast Guard Authorization Act of 2017, may elect to be subject to section 8344 or 8468 of such title (as the case may be).
 (A)DeadlineAn election for coverage under this subsection shall be filed not later than 90 days after the Commandant takes reasonable actions to notify employees who may file an election.
 (B)CoverageIf an employee files an election under this subsection, coverage shall be effective beginning on the first day of the first applicable pay period beginning on or after the date of the filing of the election.
 (2)ApplicationParagraph (1) shall apply to an individual who is eligible to file an election under subparagraph (A) and does not file a timely election under subparagraph (B).. 
 (2)Table of contentsThe table of contents of chapter 15 of title 14, United States Code, as amended in subsection (a) of this section, is further amended by inserting after the item relating to section 563a the following:
						563b. Acquisition workforce reemployment authority..
					503.Drawbridges
 (a)PurposesThe purposes of this section are— (1)to ensure the public is made aware of any temporary change to a drawbridge operating schedule; and
 (2)to ensure the operators are maintaining logs of drawbridge movement.
 (b)Temporary changes to drawbridge operating schedulesSection 5 of the Act entitled An Act making appropriations for the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved August 18, 1894 (33 U.S.C. 499), is amended by adding at the end the following—
					
 (d)Temporary changes to drawbridge operating schedulesNotwithstanding section 553 of title 5, United States Code, whenever a temporary change to the operating schedule of a drawbridge, lasting 180 days or less, is approved—
 (1)the Secretary of the department in which the Coast Guard is operating shall— (A)issue a deviation approval letter to the bridge owner;
 (B)publish a notice of the temporary deviation from the regulations in the Federal Register; and (C)announce the temporary change in—
 (i)the Local Notice to Mariners; (ii)broadcast notices to mariners through the Coast Guard radio station or Navy radio station, or both; or
 (iii)such other local media as the Secretary considers appropriate; and
 (2)the bridge owner, except a railroad bridge owner, shall notify—
 (A)the public by publishing notice of the temporary change in a newspaper of general circulation published in the place where the bridge is located;
 (B)the department, agency, or office of transportation with jurisdiction over the roadway that abuts the approaches to the bridge; and
 (C)the law enforcement organization with jurisdiction over the roadway that abuts the approaches to the bridge.
 (e)Drawbridge movementsThe Secretary of the department in which the Coast Guard is operating— (1)shall require a drawbridge operator to record each movement of the drawbridge in a log;
 (2)may inspect the log to ensure drawbridge movement is in accordance with the posted operating schedule; and
 (3)may determine if the operating schedule should be adjusted for efficiency.. 504.Incentive contract; Coast Guard yard and industrial establishments (a)In generalWhenever the parties to a project order for industrial work to be performed by the Coast Guard Yard or a designated Coast Guard industrial establishment agree that delivery or technical performance of the wage-grade industrial employees may, during the term of such project order, improve, the parties to such project order may, notwithstanding any other provision of law, including any provision of law that provides for the time or purpose of appropriated funds, enter into an incentive project order or a cost-plus-incentive-fee project order by which an agreed upon amount of the adjustment to be made pursuant to section 648(a) of title 14, United States Code, may, notwithstanding that provision of law or any other provision of law, be distributed as an incentive to the wage-grade industrial employees who completed the project order.
 (b)ConditionBefore entering into an incentive project order or a cost-plus-incentive-fee project order, the commanding officer of the Coast Guard Yard or the commanding officer of the Coast Guard industrial establishment, as the case may be, shall complete a determination and finding for such incentive project order or cost-plus-incentive-fee project order that justifies the use of such project order as in the best interest of the Federal Government.
 (c)Treatment of incentive awardNotwithstanding any other provision of law, in the event that the industrial workforce of the Coast Guard Yard or a Coast Guard industrial establishment satisfies the performance target set out in an incentive project order or a cost-plus-incentive-fee project order—
 (1)the adjustment to be made pursuant to section 648(a) of title 14, United States Code, shall, notwithstanding that provision of law, be reduced by the agreed amount and distributed as an incentive to such wage-grade industrial employees; and
 (2)the remainder of the adjustment shall be credited to the appropriation current at that time. 505.Coast Guard health-care professionals; licensure portability (a)In generalSection 1094(d)(1) of title 10, United States Code, shall apply in the same manner and to the same degree as such section applies to a health-care professional described in subsection (d)(2) of that section to a health-care professional described in subsection (b) of this section.
 (b)Health-Care professionalA health-care professional described in this subsection is a member of the Coast Guard, civilian employee of the Coast Guard, member of the Public Health Service assigned to the Coast Guard, personal services contractor under section 1091 of title 10, United States Code, or other health-care professional credentialed and privileged at a Federal health care institution or location specially designated by the Secretary of the department in which the Coast Guard is operating for this purpose who—
 (1)has a current license to practice medicine, osteopathic medicine, dentistry, or another health profession; and
 (2)is performing authorized duties for the Coast Guard. 506.Land exchange; Ayakulik Island, Alaska (a)Land exchange; Ayakulik Island, AlaskaIf the owner of Ayakulik Island, Alaska, offers to exchange the Island for the Tract—
 (1)within 30 days after receiving such offer, the Secretary shall provide notice of the offer to the Commandant;
 (2)within 30 days after receiving the notice under paragraph (1), the Commandant shall develop and transmit to the Secretary proposed operational restrictions on commercial activity conducted on the Tract, including the right of the Commandant to—
 (A)order the immediate termination, for a period of up to 72 hours, of any activity occurring on or from the Tract that violates or threatens to violate 1 or more of such restrictions; or
 (B)commence a civil action for appropriate relief, including a permanent or temporary injunction enjoining the activity that violates or threatens to violate such restrictions;
 (3)within 30 days after receiving the proposed operational restrictions from the Commandant, the Secretary shall transmit such restrictions to the owner of Ayakulik Island; and
 (4)within 30 days after transmitting the proposed operational restrictions to the owner of Ayakulik Island, and if the owner agrees to such restrictions, the Secretary shall convey all right, title, and interest of the United States in and to the Tract to the owner, subject to an easement granted to the Commandant to enforce such restrictions, in exchange for all right, title, and interest of such owner in and to Ayakulik Island.
 (b)Boundary revisionsThe Secretary may make technical and conforming revisions to the boundaries of the Tract before the date of the exchange.
 (c)Public land orderEffective on the date of an exchange under subsection (a), Public Land Order 5550 shall have no force or effect with respect to submerged lands that are part of the Tract.
 (d)Failure To timely respond to noticeIf the Commandant does not transmit proposed operational restrictions to the Secretary within 30 days after receiving the notice under subsection (a)(1), the Secretary shall, by not later than 60 days after transmitting such notice, convey all right, title, and interest of the United States in and to the Tract to the owner of Ayakulik Island in exchange for all right, title, and interest of such owner in and to Ayakulik Island.
 (e)CERCLA not affectedThis section and an exchange under this section shall not be construed to limit the application of or otherwise affect section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
 (f)DefinitionsIn this section: (1)CommandantThe term Commandant means the Secretary of the department in which the Coast Guard is operating, acting through the Commandant of the Coast Guard.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TractThe term Tract means the land (including submerged land) depicted as PROPOSED PROPERTY EXCHANGE AREA on the survey titled PROPOSED PROPERTY EXCHANGE PARCEL and dated March 22, 2017.
 507.Abandoned seafarers fund amendmentsSection 11113 of title 46, United States Code, is amended— (1)in subsection (a)(2), by striking may be appropriated to the Secretary in the matter before subparagraph (A) and inserting shall be available to the Secretary without further appropriation, and shall remain available until expended,; and
 (2)in subsection (c)— (A)in paragraph (1), by inserting plus a surcharge of 25 percent of such total amount, after seafarer, in the matter preceding subparagraph (A); and
 (B)by striking paragraph (4). 508.Assistance for small shipyards (a)In generalSection 54101 of title 46, United States Code, is amended—
 (1)in the heading, by striking and maritime communities; (2)in subsection (a)(2), by striking in communities and all that follows through the period and inserting relating to shipbuilding, ship repair, and associated industries.;
 (3)by amending subsection (b)(1) to read as follows:  (1)consider projects that foster—
 (A)efficiency, competitive operations, and quality ship construction, repair, and reconfiguration; and (B)employee skills and enhancing productivity related to shipbuilding, ship repair, and associated industries; and;
 (4)in subsection (c)(1), by striking subparagraphs (A), (B), and (C) and inserting the following:  (A)to make capital and related improvements in small shipyards; and
 (B)to provide training for workers in shipbuilding, ship repair, and associated industries.; (5)in subsection (d), by striking unless and all that follows and inserting a period;
 (6)in subsection (e)— (A)by striking paragraph (2); and
 (B)by redesignating paragraph (3) as paragraph (2); and (7)in subsection (i), by striking for each of fiscal years 2015 through 2017 and all that follows and inserting to carry out this section $5,000,000 for each of fiscal years 2018 and 2019..
 (b)Technical amendmentSection 54101(f)(2) is amended by striking shall include and all that follows and inserting:  shall include a comprehensive description of—(1)the need for the project; (2)the methodology for implementing the project; and
 (3)any existing programs or arrangements that can be used to supplement or leverage assistance under the program..
 (c)Savings clauseNothing in this section, or the amendments made by this section, shall affect an agreement to provide assistance under section 54101 of title 46, United States Code, that was executed before October 1, 2017. Such an agreement shall continue to be subject to the requirements to which such agreement was subject under section 54101 of that title as in effect on the day before October 1, 2017.
				509.Small shipyard contracts
 (a)In generalChapter 17 of title 14, United States Code, is amended by inserting after section 667 the following:
					
						667a.Construction of Coast Guard vessels and assignment of vessel projects
 The assignment of Coast Guard vessel conversion, alteration, and repair projects shall be based on economic and military considerations and may not be restricted by a requirement that certain parts of Coast Guard shipwork be assigned to a particular type of shipyard or geographical area or by a similar requirement..
 (b)Table of contentsThe table of contents of chapter 17 of title 14, United States Code, is amended by inserting after the item relating to section 667 the following:
					667a. Construction of Coast Guard vessels and assignment of vessel projects..
 510.Western challenger; certificate of documentationSection 604(b) of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3062) is amended by inserting and a fisheries endorsement after endorsement.
			VIDepartment of Commerce vessels
 601.Waivers for certain contractsSection 3134 of title 40, United States Code, is amended— (1)by inserting Secretary of Homeland Security, after Air Force, each place it appears; and
 (2)by adding at the end the following:  (c)CommerceThe Secretary of Commerce may waive this subchapter with respect to contracts for the construction, alteration, or repair of vessels, regardless of the terms of the contracts as to payment or title, when the contract is made under the Act entitled An Act to define the functions and duties of the Coast and Geodetic Survey, and for other purposes, approved August 6, 1947 (33 U.S.C. 883a et seq.).. 
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coast Guard Authorization Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Effective dates.TITLE I—AuthorizationsSec. 101. Authorization of appropriations.Sec. 102. Authorized levels of military strength and training.TITLE II—Coast GuardSec. 201. Primary duties.Sec. 202. Training; emergency response providers.Sec. 203. Commissioned service retirement.Sec. 204. Officer promotion zones.Sec. 205. Officer evaluation report.Sec. 206. Retired pay; amounts for payments in connection with modernized retirement system.Sec. 207. Inclusion of vessel for investigation purposes.Sec. 208. Leave for the birth or adoption of a child.Sec. 209. Aviation cadets; appointment as Reserve officers; cross reference.Sec. 210. Clothing at time of discharge for good of service; repeal.Sec. 211. Multiyear contracts.Sec. 212. Coast Guard ROTC Program.Sec. 213. National Coast Guard Museum.Sec. 214. Polar icebreakers.Sec. 215. Great Lakes icebreaker acquisition.TITLE III—Marine safetySec. 301. Coast Guard advisory committees.Sec. 302. Clarification of logbook and entry requirements.Sec. 303. Technical amendments; licenses, certifications of registry, and merchant mariner
			 documents.Sec. 304. Numbering for undocumented barges.Sec. 305. Equipment requirements; exemption from throwable personal flotation devices.Sec. 306. Ensuring maritime coverage.Sec. 307. Deadline for compliance with alternate safety compliance program.Sec. 308. Fishing, fish tender, and fish processing vessel certification.Sec. 309. Termination of unsafe operations; technical amendment.Sec. 310. Installation and use of engine cut-off switches on recreational vessel.Sec. 311. Visual distress signals and alternative use.Sec. 312. Renewal period for documented recreational vessels.Sec. 313. Exception from survival craft requirements.Sec. 314. Inland waterway and river tender, and bay class icebreaker acquisition plan.Sec. 315. Arctic planning criteria.Sec. 316. Fishing safety grant programs.Sec. 317. Safety standards.Sec. 318. Commercial fishing vessel safety outreach strategy.TITLE IV—Maritime securitySec. 401. Maritime border security cooperation.Sec. 402. Currency detection canine team program.Sec. 403. Confidential investigative expenses.Sec. 404. Monitoring of illegal, unreported, and unregulated fishing.Sec. 405. Strategic assets in the Arctic.Sec. 406. Fleet requirements assessment and strategy.Sec. 407. Comptroller General report on certain task forces.TITLE V—MiscellaneousSec. 501. Ship shoal lighthouse transfer; repeal.Sec. 502. Acquisition workforce expedited hiring authority.Sec. 503. Drawbridges.Sec. 504. Incentive contract; Coast Guard yard and industrial establishments.Sec. 505. Coast Guard health-care professionals; licensure portability.Sec. 506. Land exchange; Ayakulik Island, Alaska.Sec. 507. Abandoned seafarers fund amendments.Sec. 508. Small shipyard contracts.Sec. 509. Western challenger; certificate of documentation.Sec. 510. Radar refresher training.Sec. 511. Vessel response plan audit.Sec. 512. Center of Expertise for Great Lakes Oil Spill Research and Response.TITLE VI—Department of Commerce vesselsSec. 601. Waivers for certain contracts.TITLE VII—Federal Maritime Commission Authorization Act of 2017Sec. 701. Short title.Sec. 702. Authorization of appropriations.Sec. 703. Record of meetings and votes.Sec. 704. Public participation.Sec. 705.  Preventing deceptive practices.Sec. 706. Reports filed with the Commission.Sec. 707. Transparency.Sec. 708. Treatment of tug operators.Sec. 709. Prohibitions and penalties.TITLE VIII—Vessel Incidental Discharge ActSec. 801. Short title.Sec. 802. Definitions.Sec. 803. Existing ballast water regulations.Sec. 804. Ballast water discharge requirements.Sec. 805. Review of ballast water discharge standard.Sec. 806. Alternative compliance program.Sec. 807. Reception facilities.Sec. 808. Requirements for discharges incidental to the normal operation of a commercial vessel.Sec. 809. Judicial review.Sec. 810. State enforcement.Sec. 811. Effect on State authority.Sec. 812. Effect on other laws.TITLE IX—National Oceanic and Atmospheric Administration Commissioned Officer Corps Amendments and
			 Hydrographic Services Improvement Act Reauthorization and Amendments Act
			 of 2017Sec. 901. Short title.Sec. 902. References to National Oceanic and Atmospheric Administration Commissioned Officer Corps
			 Act of 2002.Subtitle A—General provisionsSec. 911. Strength and distribution in grade.Sec. 912. Recalled officers.Sec. 913. Obligated service requirement.Sec. 914. Training and physical fitness.Sec. 915. Recruiting materials.Sec. 916. Technical correction.Subtitle B—Parity and recruitmentSec. 921. Education loans.Sec. 922. Interest payments.Sec. 923. Student pre-commissioning program.Sec. 924. Limitation on educational assistance.Sec. 925. Applicability of certain provisions of title 10, United States Code, and extension of
			 certain authorities applicable to members of the Armed Forces to
			 commissioned officer corps.Sec. 926. Applicability of certain provisions of title 37, United States Code.Sec. 927. Legion of Merit award.Sec. 928. Prohibition on retaliatory personnel actions.Sec. 929. Penalties for wearing uniform without authority.Sec. 930. Application of certain provisions of competitive service law.Sec. 931. Employment and reemployment rights.Sec. 932. Treatment of commission in commissioned officer corps for purposes of certain hiring
			 decisions.Sec. 933. Direct hire authority.Subtitle C—Appointments and promotion of officersSec. 941. Appointments.Sec. 942. Personnel boards.Sec. 943. Delegation of authority.Sec. 944. Assistant Administrator of the Office of Marine and Aviation Operations.Sec. 945. Temporary appointments.Sec. 946. Officer candidates.Sec. 947. Procurement of personnel.Subtitle D—Separation and retirement of officersSec. 951. Involuntary retirement or separation.Sec. 952. Separation pay.Subtitle E—Hydrographic services and other mattersSec. 961. Reauthorization of Hydrographic Services Improvement Act of 1998.Sec. 962. System for tracking and reporting all-inclusive cost of hydrographic surveys.Sec. 963. Homeport of certain research vessels.
			2.Effective dates
 (a)In generalExcept as otherwise specifically provided in this Act, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
 (b)Certain delayed effective datesThe amendments made by sections 101, 102, 403, and 702 shall take effect on October 1, 2017, or the date of enactment of this Act, whichever is later. The amendments made by section 206 shall take effect on January 1, 2018.
			IAuthorizations
 101.Authorization of appropriationsSection 2702 of title 14, United States Code, is amended to read as follows:  2702.Authorization of appropriationsFunds are authorized to be appropriated for each of fiscal years 2018 and 2019 for necessary expenses of the Coast Guard as follows:
 (1)For the operation and maintenance of the Coast Guard, not otherwise provided for— (A)$7,300,000,000 for fiscal year 2018; and
 (B)$7,592,000,000 for fiscal year 2019. (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore and offshore facilities, vessels, and aircraft, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—
 (A)$1,985,845,000 for fiscal year 2018, to remain available through September 30, 2022; and (B)$2,027,547,745 for fiscal year 2019, to remain available through September 30, 2023.
 (3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services—
 (A)$142,956,336 for fiscal year 2018; and (B)$145,958,419 for fiscal year 2019.
 (4)For the environmental compliance and restoration of the Coast Guard under chapter 19 of this title— (A)$17,051,721 for fiscal year 2018, to remain available through September 30, 2022; and
 (B)$17,409,807 for fiscal year 2019, to remain available through September 20, 2023. (5)To the Commandant of the Coast Guard for research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard’s mission with respect to search and rescue, aids to navigation, marine safety, marine environmental protection, enforcement of laws and treaties, ice operations, oceanographic research, and defense readiness, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—
 (A)$20,307,690 for fiscal year 2018; and (B)$20,734,151 for fiscal year 2019..
 102.Authorized levels of military strength and trainingSection 2704 of title 14, United States Code, is amended to read as follows:  2704.Authorized levels of military strength and training (a)Active duty strengthThe Coast Guard is authorized an end-of-year strength for active duty personnel of 43,000 for each of fiscal years 2018 and 2019.
 (b)Military training student loadsThe Coast Guard is authorized average military training student loads for each of fiscal years 2018 and 2019 as follows:
 (1)For recruit and special training, 2,500 student years. (2)For flight training, 165 student years.
 (3)For professional training in military and civilian institutions, 350 student years. (4)For officer acquisition, 1,200 student years..
			IICoast Guard
 201.Primary dutiesSection 2(7) of title 14, United States Code, is amended by striking including the fulfillment of Maritime Defense Zone command responsibilities and inserting and at all times assist in the defense of the United States.
			202.Training; emergency response providers
 (a)In generalChapter 7 of title 14, United States Code, is amended by inserting after section 141 the following:  141a.Training; emergency response providers (a)In generalThe Commandant (or the Commandant’s designee) may, on a reimbursable or a nonreimbursable basis, make training available to public safety personnel whenever the Commandant (or the Commandant’s designee) determines that—
 (1)a member of the Coast Guard, who was scheduled to participate in such training, is unable or unavailable to participate in such training;
 (2)no other member of the Coast Guard, who is assigned to the unit to which the member of the Coast Guard described in paragraph (1), is able or available to participate in such training; and
 (3)such training, if made available to public safety personnel, would further the goal of interoperability among Federal agencies, non-Federal governmental agencies, or both.
 (b)Definition of emergency response providerIn this section, the term emergency response provider has the meaning given the term in section 101 of title 6. (c)Treatment of reimbursementAny reimbursement for training that the Coast Guard receives under this section shall be credited to the appropriation used to pay the costs for such training.
							(d)Status; limitation on liability
 (1)StatusAny individual to whom, as an emergency response provider, training is made available under this section shall not be considered a Federal employee for any purpose, including the purposes of—
 (A)chapter 81 of title 5 (relating to compensation for injury); or
 (B)sections 2671 through 2680 of title 28 (relating to tort claims).
 (2)Limitation on liabilityThe individual described in paragraph (1) or that individual’s employer shall be liable for any claim arising out of such training..
 (b)Table of contentsThe table of contents of chapter 7 of title 14, United States Code, is amended by inserting after the item relating to section 141 the following:
					141a. Training; emergency response providers..
 203.Commissioned service retirementSection 291 of title 14, United States Code, is amended— (1)by inserting (a) In general.— before Any regular and indenting appropriately;
 (2)in subsection (a), as designated— (A)by inserting of the Coast Guard after officer; and
 (B)by striking President and inserting Secretary; and (3)by adding at the end the following:
					
 (b)Active commissioned serviceThe Secretary may authorize the Commandant, through fiscal year 2019, to reduce the requirement under subsection (a) for at least ten years of active service as a commissioned officer to a period of not less than eight years..
 204.Officer promotion zonesSection 256(a) of title 14, United States Code, is amended by striking six-tenths and inserting one-half. 205.Officer evaluation report (a)In generalBeginning with the first evaluation cycle after the date of enactment of this Act, the Commandant of the Coast Guard shall reduce lieutenant junior grade evaluation reports to the same length as an ensign or place lieutenant junior grade evaluations on an annual schedule.
 (b)Board surveyThe Commandant of the Coast Guard shall survey outgoing promotion board members and assignment officers to determine, at a minimum—
 (1)which sections of the officer evaluation report were most useful; (2)which sections of the officer evaluation report were least useful;
 (3)how to better reflect high performers; and (4)any recommendations for improving the officer evaluation report.
 (c)Survey of officersThe Commandant of the Coast Guard shall conduct a survey on the officer evaluation report to—
 (1)cover at least 10 percent of the officers from each grade of officers from O1 to O6; and (2)determine how much time each member of the rating chain spends on that member's portion of the officer evaluation report.
					(d)Revisions
 (1)In generalNot later than 5 years after the date of enactment of this Act, the Commandant of the Coast Guard shall revise the officer evaluation report, and providing corresponding directions, taking into account the requirements under paragraph (2).
 (2)RequirementsIn revising the officer evaluation report under paragraph (1), the Commandant shall— (A)consider the findings of the surveys under subsections (b) and (c);
 (B)improve administrative efficiency; (C)reduce and streamline performance dimensions and narrative text;
 (D)eliminate redundancy with the officer specialty management system and any other record information systems that are used during the officer assignment or promotion process;
 (E)provide for fairness and equity for Coast Guard officers with regard to promotion boards, selection panels, and the assignment process; and
 (F)ensure officer evaluation responsibilities can be accomplished within normal working hours— (i)to minimize any impact to officer duties; and
 (ii)to eliminate any need for an officer to take liberty or leave for administrative purposes. (e)Report (1)In generalNot later than 545 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report—
 (A)on the findings of the survey under subsection (b); and (B)on the findings of the survey under subsection (c).
 (2)FormatThe report under paragraph (1) shall be formatted by each rank, type of board, and position, as applicable.
					206.Retired pay; amounts for payments in connection with modernized retirement system
 (a)In generalChapter 11 of title 14, United States Code, is amended by inserting after section 424a the following:
					
 424b.Retired pay; amounts for payments in connection with modernized retirement systemOf the amounts appropriated for retirement pay under this chapter in any fiscal year, the Secretary may use such sums as are necessary for the following purposes (in addition to other amounts that may be available for such purposes) as such purposes relate to a member:
 (1)Lump sum payment of certain retired pay under section 1415 of title 10. (2)Thrift Savings Plan contributions under section 8440e(e) of title 5.
 (3)Continuation pay under section 356 of title 37.. (b)Table of contentsThe table of contents for chapter 11 of title 14, United States Code, is amended by inserting after the item relating to section 424 the following:
					424b. Retired pay; amounts for payments in connection with modernized retirement system..
				207.Inclusion of vessel for investigation purposes
 (a)In generalSection 678 of title 14, United States Code, is amended by inserting or vessel after aircraft each place it appears. (b)Technical and conforming amendmentsChapter 17 of title 14, United States Code, is amended—
 (1)in the table of contents of chapter 17, by inserting and vessel after Aircraft in the item relating to section 678; and (2)in the heading for section 678, by inserting and vessel after Aircraft.
 208.Leave for the birth or adoption of a childSection 431 of title 14, United States Code, is amended— (1)by striking Not later than 1 year and inserting the following:
					
 (a)In generalExcept as provided in subsection (b), not later than 1 year; and (2)by adding at the end the following:
					
 (b)Leave associated with the birth or adoption of a childNotwithstanding section 701 of title 10 or any other provision of law, the Secretary of the department in which the Coast Guard is operating shall ensure that any rule, policy, or memorandum that provides leave associated with the birth or adoption of a child to an officer or enlisted member of the Coast Guard permits, for not later than 1 year after the date of such birth or adoption and at the discretion of the Commanding Officer—
 (1)the officer or member, as applicable, to take such leave in increments; and (2)flexible work schedules (as defined in regulation promulgated by the Secretary) for the officer or member, as applicable, until all such leave is expended..
 209.Aviation cadets; appointment as Reserve officers; cross referenceSection 373(a) of title 14, United States Code, is amended by inserting designated under section 371 after cadet. 210.Clothing at time of discharge for good of service; repealSection 482 of title 14, United States Code, and the item relating to that section in the table of contents of chapter 13 of that title, are repealed.
 211.Multiyear contractsThe Secretary is authorized to enter into a multiyear contract for the procurement of a tenth, eleventh, and twelfth National Security Cutter and associated government-furnished equipment.
 212.Coast Guard ROTC ProgramNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the costs and benefits of creating a Coast Guard Reserve Officers’ Training Corps Program based on the other armed forces programs.
 213.National Coast Guard MuseumSubsection (b) of section 98 of title 14, United States Code, is amended to read as follows:  (b)ExpendituresThe Secretary shall fund the operation and maintenance of the National Coast Guard Museum with nonappropriated and non-Federal funds to the maximum extent practicable. The priority use of Federal operation and maintenance funds should be to preserve and protect historic Coast Guard artifacts, including the design, fabrication, and installation of exhibits or displays in which such artifacts are included..
			214.Polar icebreakers
				(a)Rolling recapitalization report for the POLAR STAR
 (1)Requirement for reportThe Secretary of the department in which the Coast Guard is operating, in consultation with Naval Sea Systems Command, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a detailed report describing a plan to extend the service life of the Coast Guard Cutter POLAR STAR (WAGB-10) under a rolling recapitalization plan for 7 to 10 years.
 (2)ContentThe report required by paragraph (1) shall include the following: (A)Based upon a materiel condition assessment of the Coast Guard Cutter POLAR STAR (WAGB-10)—
 (i)a description of the service life extension needs of the vessel; (ii)detailed information regarding planned shipyard work for each fiscal year to meet such needs; and
 (iii)an estimate of the specific amount needed to be appropriated to complete the rolling recapitalization of the vessel.
 (B)A plan to ensure the vessel will maintain seasonally operational status during the rolling recapitalization.
 (b)Authorization of appropriationsThe Commandant of the Coast Guard may use funds made available pursuant to section 2702(2) of title 14, United States Code, as amended by section 101 of this Act, for the rolling recapitalization described in the report required by subsection (a).
				215.Great Lakes icebreaker acquisition
 (a)Icebreaking on the Great LakesFor fiscal years 2018 and 2019, the Commandant of the Coast Guard may use funds made available pursuant to section 2702(2) of title 14, United States Code, as amended by section 101 of this Act, for the selection of a design for, and the construction of, an icebreaker that is at least as capable as the Coast Guard Cutter Mackinaw to enhance icebreaking capacity on the Great Lakes.
 (b)Initial survey and design workThe Commandant of the Coast Guard shall commence initial survey and design work associated with the acquisition of a new Coast Guard icebreaker that is at least as capable as the Coast Guard Cutter Mackinaw to enhance icebreaking capacity on the Great Lakes.
 (c)Acquisition planNot later than 45 days after the date of enactment of this Act, the Commandant shall submit a plan to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives for acquiring an icebreaker described in subsections (a) and (b). Such plan shall include—
 (1)the details and schedule of the acquisition activities to be completed; and (2)a description of how the funding for Coast Guard acquisition, construction, and improvements that was appropriated under the Consolidated Appropriations Act of 2017 (Public Law 115–31) will be allocated to support the acquisition activities referred to in paragraph (1).
					IIIMarine safety
			301.Coast Guard advisory committees
 (a)EstablishmentSubtitle I of title 46, United States Code, is amended by adding at the end the following:  7Coast Guard advisory committeesSec.701. Administration.702. Chemical Transportation Advisory Committee.703. Commercial Fishing Safety Advisory Committee.704. Great Lakes Pilotage Advisory Committee.705. Lower Mississippi River Waterway Safety Advisory Committee.706. Merchant Marine Personnel Advisory Committee.707. Merchant Mariner Medical Advisory Committee.708. National Boating Safety Advisory Council.709. National Maritime Security Advisory Committee.710. National Offshore Safety Advisory Committee.711. Navigation Safety Advisory Council.712. Towing Safety Advisory Committee. 701.Administration (a)Employee statusA member of an advisory committee or advisory council established under this chapter shall not be considered an employee of the Federal Government by reason of service on such committee or council, except for the purposes of the following provisions of law:
 (1)Section 5703 of title 5 (relating to travel expenses). (2)Chapter 81 of title 5 (relating to compensation for work injuries).
 (3)Chapter 171 of title 28 and any other Federal statute relating to tort liability. (4)If the member is a special Government employee—
 (A)chapter 73 of title 5; (B)sections 201, 202, 203, 205, 207, 208, and 209 of title 18;
 (C)the Ethics in Government Act of 1978 (5 U.S.C. App); and (D)any other provision of law relating to employee conduct, political activities, ethics, conflict of interest, and corruption that applies to a special Government employee.
 (b)CompensationA member of an advisory committee or advisory council established under this chapter who is not otherwise a Federal employee shall not receive pay by reason of service on such committee or council.
 (c)Acceptance of volunteer servicesA member of an advisory committee or advisory council established under this chapter may serve on a voluntary basis without pay without regard to section 1342 of title 31 or any other law.
								702.Chemical Transportation Advisory Committee
 (a)EstablishmentThere is established a Chemical Transportation Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to the safe and secure marine transportation of hazardous materials.
								(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of not more than 25 members. (B)Points of viewEach member of the Committee shall represent the point of view of 1 of the following entities or groups associated with marine transportation of hazardous materials:
 (i)Chemical manufacturing. (ii)Marine handling or transportation of chemicals.
 (iii)Vessel design and construction. (iv)Marine safety or security.
 (v)Marine environmental protection. (C)Needs of the Coast GuardThe Commandant (or the Commandant's designee) shall, based on the needs of the Coast Guard, determine the number of members who represent a specific point of view.
 (D)Rule of constructionNeither this subsection nor any other provision of law or policy shall be construed to require an equal distribution of members representing specific points of view among the membership of the Committee.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18, each member of the Committee is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18).
									(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (B)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
										(6)Chairperson; vice chairperson
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairperson and another member of the Committee as the Vice Chairperson, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairperson and the Vice Chairperson.
 (C)VacancyThe Vice Chairperson shall act as Chairperson in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairperson.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									703.Commercial Fishing Safety Advisory Committee
 (a)EstablishmentThere is established a Commercial Fishing Safety Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee)— (1)shall advise, consult with, report to, and make recommendations to the Secretary on matters relating to the safe operation of vessels to which chapter 45 of this title applies, including navigation safety, safety equipment and procedures, marine insurance, vessel design, construction, maintenance and operation, and personnel qualifications and training;
 (2)shall review proposed regulations promulgated pursuant to chapter 45 of this title; (3)shall submit recommendations described in paragraph (1) to the Secretary in writing;
 (4)may submit any recommendations described in paragraph (1) at any time and frequency as determined to be appropriate by the Committee;
 (5)shall to review proposed regulations promulgated pursuant to chapter 45 of this title; and (6)shall make available to Congress any information, advice, and recommendations that the Committee is authorized to give to the Secretary.
									(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 18 members. (B)ExperienceEach member of the Committee shall have particular expertise, knowledge, and experience regarding the commercial fishing industry.
 (C)Points of viewExcept as provided in subparagraph (D), a member of the Committee shall represent the point of view of an entity or group, as follows:
 (i)10 members representing the commercial fishing industry who— (I)reflect a regional and representational balance; and
 (II)have experience in the operation of vessels to which chapter 45 of this title applies or as a crew member or processing line worker on a fish processing vessel.
 (ii)1 member representing naval architects or marine engineers. (iii)1 member representing manufacturers of equipment for vessels to which chapter 45 of this title applies.
 (iv)1 member representing education or training professionals related to fishing vessel, fish processing vessel, or fish tender vessel safety or personnel qualifications.
 (v)1 member representing underwriters that insure vessels to which chapter 45 of this title applies. (vi)1 member representing owners of vessels to which chapter 45 of this title applies.
											(D)Exception
 (i)In generalSubject to clause (ii), 3 members of the Committee shall represent the general public. (ii)ExperienceWhenever possible, a member who represents the general public shall be either—
 (I)an independent expert or consultant in maritime safety; (II)a marine surveyor who provides services to vessels to which chapter 45 of this title applies; or
 (III)a person familiar with issues affecting fishing communities and families of fishermen. (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)a member of the Committee, whom the Secretary appoints to represent a point of view of an entity or group under paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)a member of the Committee, whom the Secretary may appoint to represent the general public, is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
											(5)Term; vacancy
										(A)Term
 (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (B)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
										(6)Chairperson; vice chairperson
 (A)In generalThe Committee shall elect a Chairperson and Vice Chairperson from among its members. (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairperson and the Vice Chairperson.
 (C)VacancyThe Vice Chairperson shall act as Chairperson in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairperson.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
 (d)ConsultationThe Commandant (or the Commandant’s designee) shall, whenever practicable— (1)consult with the Committee before taking any significant action relating to the safe operation of vessels to which chapter 45 of this title applies;
 (2)consider the information, advice, and recommendations of the Committee in consulting with other agencies and the public or in formulating policy regarding the safe operation of vessels to which chapter 45 of this title applies;
 (3)make all recommendations made by the Committee in paragraph (b) public and available for comment within 30 days of receiving the recommendation from the Committee;
 (4)respond in writing to all public comments made regarding recommendations made by the Committee in paragraph (b);
 (5)respond in writing to any recommendations or resolutions made by the Committee in paragraph (b) and provide reasoning for acceptation or rejection to all recommendations within 60 days of receiving the recommendation; and
 (6)make all responses in paragraph (5) available to the Congress and the public at the time the response is transmitted.
									(e)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									704.Great Lakes Pilotage Advisory Committee
								(a)Establishment
 (1)In generalThe Secretary shall establish a Great Lakes Pilotage Advisory Committee (referred to in this section as the Committee).
 (2)DutiesThe Committee— (A)may review proposed Great Lakes pilotage regulations and policies and make recommendations to the Secretary that the Committee considers appropriate;
 (B)may advise, consult with, report to, and make recommendations to the Secretary on matters relating to Great Lakes pilotage;
 (C)may make available to the Congress recommendations that the Committee makes to the Secretary; and (D)shall meet at the call of—
 (i)the Secretary, who shall call such a meeting at least once during each calendar year; or (ii)a majority of the Committee.
											(b)Organization
									(1)In general
 (A)MembershipThe Committee shall consist of 7 members appointed by the Secretary in accordance with this subsection, each of whom has at least 5 years practical experience in maritime operations.
 (B)TermThe term of each member is for a period of not more than 5 years, specified by the Secretary. (C)NoticeBefore filling a position on the Committee, the Secretary shall publish a notice in the Federal Register soliciting nominations for membership on the Committee.
 (2)RepresentationThe membership of the Committee shall include— (A)the President of each of the 3 Great Lakes pilotage districts, or the President's representative;
 (B)1 member representing the interests of vessel operators that contract for Great Lakes pilotage services;
 (C)1 member representing the interests of Great Lakes ports; (D)1 member representing the interests of shippers whose cargoes are transported through Great Lakes ports; and
 (E)a member with a background in finance or accounting, who— (i)must have been recommended to the Secretary by a unanimous vote of the other members of the Committee, and
 (ii)may be appointed without regard to requirement in paragraph (1) that each member have 5 years of practical experience in maritime operations.
 (c)(1)Chairperson; vice chairpersonThe Committee shall elect 1 of its members as the Chairperson and 1 of its members as the Vice Chairperson. The Vice Chairperson shall act as Chairperson in the absence or incapacity of the Chairperson, or in the event of a vacancy in the office of the Chairperson.
 (2)ObserverThe Secretary shall, and any other interested agency may, designate a representative to participate as an observer with the Committee. The Secretary's designated representative shall act as the executive secretary of the Committee and shall perform the duties set forth in section 10(c) of the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Recommendations
 (1)In generalThe Secretary shall, whenever practicable, consult with the Committee before taking any significant action relating to Great Lakes pilotage.
 (2)ConsiderationThe Secretary shall consider the information, advice, and recommendations of the Committee in formulating policy regarding matters affecting Great Lakes pilotage.
 (3)ApprovalAny recommendations to the Secretary under subsection (a)(2)(B) must have been approved by at least all but 1 of the members then serving on the Committee.
 (e)(1)CompensationNotwithstanding section 701, a member of the Committee, when attending meetings of the Committee or when otherwise engaged in the business of the Committee, is entitled to receive—
 (A)compensation at a rate fixed by the Secretary, not exceeding the daily equivalent of the current rate of basic pay in effect for GS-18 of the General Schedule under section 5332 of title 5 including travel time; and
 (B)travel or transportation expenses under section 5703 of title 5. (2)Employee statusNotwithstanding section 701, a member of the Committee shall not be considered to be an officer or employee of the United States for any purpose based on their receipt of any payment under this subsection.
									(f)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) applies to the Committee, except that the Committee terminates on September 30, 2020.
 (2)Renewal2 years before the termination date set forth in paragraph (1) of this subsection, the Committee shall submit to the Congress its recommendation regarding whether the Committee should be renewed and continued beyond the termination date.
									705.Lower Mississippi River Waterway Safety Advisory Committee
 (a)EstablishmentThere is established a Lower Mississippi River Waterway Safety Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to communication, surveillance, traffic management, anchorages, development and operation of New Orleans Vessel Traffic Services, and other related topics dealing with and actions relating to navigational safety on the Lower Mississippi River.
								(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 24 members. (B)ExperienceEach member of the Committee shall have expertise, knowledge, and experience regarding the transportation, equipment, and techniques that are used to ship cargo and to navigate vessels on the Lower Mississippi River and its connecting navigable waterways, including the Gulf of Mexico.
 (C)Points of viewExcept as provided in subparagraph (D), each member of the Committee shall represent the point of view of an entity or group, as follows:
 (i)5 members representing River Port Authorities between Baton Rouge, Louisiana, and the head of passes of the Lower Mississippi River, of which—
 (I)1 member shall be from the Port of St. Bernard; and
 (II)1 member from the Port of Plaquemines. (ii)2 members representing vessel owners or ship owners domiciled in the State of Louisiana.
 (iii)2 members representing organizations which operate harbor tugs or barge fleets in the geographical area covered by the Committee.
 (iv)2 members representing companies which transport cargo or passengers on the navigable waterways in the geographical area covered by the Committee.
 (v)3 members representing State Commissioned Pilot organizations, with 1 member each representing— (I)the New Orleans-Baton Rouge Steamship Pilots Association;
 (II)the Crescent River Port Pilots Association; and
 (III)the Association Branch Pilots. (vi)3 members representing consumers, shippers, or importers and exporters that utilize vessels which utilize the navigable waterways covered by the Committee.
 (vii)2 members representing those licensed merchant mariners, other than pilots, who perform shipboard duties on those vessels which utilize navigable waterways covered by the Committee.
 (viii)1 member representing an organization that serves in a consulting or advisory capacity to the maritime industry.
 (ix)1 member representing an environmental organization. (D)Additional members (i)In general3 members of the Committee shall represent the general public.
 (ii)Water transportation facilitiesWhenever possible, 2 of the 3 members who represent the general public shall be individuals who utilize water transportation facilities located in the geographic area that the Committee covers.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)each member of the Committee, whom the Secretary appoints to represent the point of view of an entity or group set out in paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)each member of the Committee, whom the Secretary appoints to represent the general public, is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (B)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
										(6)Chairperson; vice chairperson
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairperson and another member of the Committee as the Vice Chairperson, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairperson and the Vice Chairperson.
 (C)VacancyThe Vice Chairperson shall act as Chairperson in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairperson.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
 (d)ConsultationThe Commandant (or the Commandant’s designee) shall, whenever practicable, consult with the Committee before taking any significant action relating to navigation safety in the Lower Mississippi River.
								(e)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									706.Merchant Marine Personnel Advisory Committee
 (a)EstablishmentThere is established a Merchant Marine Personnel Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to personnel in the United States merchant marine, including training, qualifications, certification, documentation, and fitness standards.
 (c)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
								(d)Membership
 (1)In generalThe Committee shall consist of 19 members. (2)Points of viewExcept as provided in subparagraph (C), each member of the Committee shall represent the point of view of an entity or group, as follows:
 (A)9 members representing the interests of mariners— (i)each of whom—
 (I)shall be a citizen of the United States; and (II)shall hold an active license or certificate issued under chapter 71 of this title or a merchant mariner document issued under chapter 73 of this title; and
 (ii)among whom shall be— (I)3 deck officers representing the interests of merchant marine deck officers, of whom—
 (aa)2 shall be licensed for oceans any gross tons; (bb)1 shall be licensed for inland river route with a limited or unlimited tonnage;
 (cc)2 shall have a master's license or a master of towing vessels license; (dd)1 shall have significant tanker experience; and
 (ee)to the extent practicable— (AA)1 shall represent the interests of labor; and
 (BB)1 shall represent the interests of management; (II)3 engineering officers representing the interests of merchant marine engineering officers, of whom—
 (aa)2 shall be licensed as chief engineer any horsepower; (bb)1 shall be licensed as either a limited chief engineer or a designated duty engineer; and
 (cc)to the extent practicable— (AA)1 shall represent the interests of labor; and
 (BB)1 shall represent the interests of management; (III)2 unlicensed seamen, of whom—
 (aa)1 shall represent the interests of able-bodied seamen; and (bb)1 shall represent the interests of qualified members of the engine department; and
 (IV)1 pilot representing the interests of merchant marine pilots. (B)6 members representing the interests of marine educators—
 (i)each of whom shall be a marine educator; and (ii)among whom shall be—
 (I)3 marine educators who shall represent the interests of maritime academies, including— (aa)2 who shall represent the interests of State maritime academies; and
 (bb)1 who shall represent either the viewpoint of the State maritime academies or the United States Merchant Marine Academy; and
 (II)3 marine educators who shall represent the interests of other maritime training institutions, 1 of whom shall represent the interests of the small vessel industry.
 (C)2 members representing the interests of shipping companies employed in ship operation management. (D)2 members of the Committee shall represent the general public.
										(3)Status of members
 (A)In generalFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (i)a member of the Committee, whom the Secretary appoints to represent the point of view of an entity or group set out in paragraph (2)(B), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (ii)a member of the Committee, whom the Secretary appoints to represent the general public, is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
 (B)Rule of constructionNothing in this section shall be construed to prohibit the nomination or appointment of a Federal employee to serve as a member of the Committee representing the interests of the United States Merchant Marine Academy.
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentThe Secretary may reappoint a member to the Committee more than once.
 (C)Soliciting nominationsNotwithstanding subparagraphs (A) and (B), the Secretary may— (i)with regard to the appointment of a member or members to represent the interests of the State maritime academies, solicit nominations for membership on the Committee from each State maritime academy or a joint nomination from some or all State maritime academies; and
 (ii)with regard to the appointment of a member to represent the interests of the United States Merchant Marine Academy, solicit a nomination for membership on the Committee from the Secretary of Transportation.
 (D)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
											(6)Chairperson; vice chairperson
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairperson and another member of the Committee as the Vice Chairperson, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairperson and the Vice Chairperson.
 (C)VacancyThe Vice Chairperson shall act as Chairperson in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairperson.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(e)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									707.Merchant Mariner Medical Advisory Committee
 (a)EstablishmentThere is established a Merchant Mariner Medical Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to—
 (1)medical certification determinations of merchant mariners; (2)medical standards and guidelines for the physical qualifications of operators of commercial vessels;
 (3)medical examiner education; and (4)medical research.
									(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 14 members. (B)RestrictionNo member of the Committee shall be a regular Federal employee.
 (C)ExperienceOf the members of the Committee— (i)10 members shall be healthcare professionals with particular expertise, knowledge, or experience regarding the medical examinations of merchant mariners or occupational medicine; and
 (ii)4 members shall be professional mariners with knowledge and experience in mariners’ occupational requirements.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18, each member of the Committee is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
									(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
											(6)Chairperson; vice chairperson
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairperson and another member of the Committee as the Vice Chairperson, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairperson and the Vice Chairperson.
 (C)VacancyThe Vice Chairperson shall act as Chairperson in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairperson.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									708.National Boating Safety Advisory Council
 (a)EstablishmentThere is established a National Boating Safety Advisory Council (referred to in this section as the Council). (b)Organization (1)MeetingThe Council shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Council shall consist of 21 members. (B)ExperienceEach member of the Council shall have particular expertise, knowledge, and experience in recreational boating safety.
 (C)Points of viewExcept as provided in subparagraph (D), each member of the Council shall represent the point of view of an entity or group, as follows:
 (i)7 members representing State officials responsible for State boating safety programs. (ii)7 members representing manufacturers, wholesale distributors, or retail distributors of recreational vessels or associated equipment.
 (iii)At least 5 members representing national recreational boating organizations. (D)Additional membersNot more than 2 members of the Council may represent the general public.
 (E)PanelsAdditional individuals from an entity or group set out in subparagraph (C) may be appointed to panels of the Council to assist the Council in performing its duties.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)a member of the Council, whom the Secretary appoints to represent the point of view of an entity or group set out in paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)in the event that the Secretary appoints a member to represent the general public, such member of the Council is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Council.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Council.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Council.
 (iii)VacancyThe Secretary may reappoint a member to the Council more than once.
 (C)ServiceEach member of the Council shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Council shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (1), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Council to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Council, the Secretary shall appoint an individual for a full term.
											(6)Chairperson; vice chairperson
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Council as the Chairperson and another member of the Council as the Vice Chairperson, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Council, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairperson and the Vice Chairperson.
 (C)VacancyThe Vice Chairperson shall act as Chairperson in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairperson.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Council in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
 (c)ConsultationIn addition to the consultation required by section 4302 of this title, the Commandant (or the Commandant’s designee) shall, whenever practicable, consult with the Council on boating safety matters related to chapter 131 of this title.
								(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Council. (2)TerminationThe Council shall terminate on September 30, 2027.
									709.National Maritime Security Advisory Committee
 (a)EstablishmentThere is established a National Maritime Security Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to national maritime security.
								(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of not less than 8 members, but not more than 12 members. (B)ExperienceEach member of the Committee shall have at least 5 years practical experience in maritime security operations.
 (C)Points of viewEach member of the Committee shall represent the point of view of an entity or group, as follows: (i)At least 1 member representing the port authorities.
 (ii)At least 1 member representing the facilities owners or operators. (iii)At least 1 member representing the terminal owners or operators.
 (iv)At least 1 member representing the vessel owners or operators. (v)At least 1 member representing the maritime labor organizations.
 (vi)At least 1 member representing the academic community. (vii)At least 1 member representing State or local governments.
 (viii)At least 1 member representing the maritime industry. (ix)Not more than 4 members, each representing an entity or group, the point of view of which or the area of expertise of which the Commandant (or the Commandant’s designee) determines would aid the Committee’s deliberations.
 (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18, each member of the Committee is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18).
									(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall appoint members to the Committee. (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of an individual in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (D)Background examinationsThe Secretary may require an individual to have passed an appropriate security background examination before appointment to the Committee.
										(5)Term; vacancy
										(A)Term
 (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
											(6)Chairperson; vice chairperson
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairperson and another member of the Committee as the Vice Chairperson, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairperson and the Vice Chairperson.
 (C)VacancyThe Vice Chairperson shall act as Chairperson in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairperson.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									710.National Offshore Safety Advisory Committee
 (a)EstablishmentThere is established a National Offshore Safety Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to activities directly involved with, or in support of, the exploration of offshore mineral and energy resources insofar as such activities relate to matters within Coast Guard jurisdiction.
								(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 15 members. (B)Points of viewExcept as provided in subparagraph (C), each member of the Committee shall represent the point of view of an entity or group, as follows:
 (i)2 members representing companies, organizations, enterprises, or similar entities engaged in the production of petroleum.
 (ii)2 members representing companies, organizations, enterprises, or similar entities engaged in offshore drilling.
 (iii)2 members representing companies, organizations, enterprises or similar entities engaged in the support, by offshore supply vessels or other vessels, of offshore operations.
 (iv)1 member representing a company, organization, enterprise or similar entity engaged in the construction of offshore facilities.
 (v)1 member representing a company, organization, enterprise or similar entity providing diving services to the offshore industry.
 (vi)1 member representing a company, organization, enterprise or similar entity providing safety and training services to the offshore industry.
 (vii)1 member representing a company, organization, enterprise or similar entity providing subsea engineering, construction or remotely operated vehicle support to the offshore industry.
 (viii)2 members representing employees of companies, organizations, enterprises or similar entities engaged in offshore operations, 1 of whom should have recent practical experience on vessels or units involved in the offshore industry.
 (ix)1 member representing a company, organization, enterprise or similar entity providing environmental protection, compliance or response services to the offshore industry.
 (x)1 member representing a company, organization, enterprise or similar entity engaged in offshore oil exploration or production on the Outer Continental Shelf of Alaska.
 (C)Additional member1 member of the Committee shall represent the general public. (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)a member of the Committee, whom the Secretary appoints to represent the point of view of an entity or group set out in paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)a member of the Committee, whom the Secretary appoints to represent the general public, is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
											(6)Chairperson; vice chairperson
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate one member of the Committee as the Chairperson and another member of the Committee as the Vice Chairperson, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairperson and the Vice Chairperson.
 (C)VacancyThe Vice Chairperson shall act as Chairperson in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairperson.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027.
									711.Navigation Safety Advisory Council
 (a)EstablishmentThere is established a Navigation Safety Advisory Council (referred to in this section as the Council).
 (b)FunctionThe Council, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to maritime collisions, rammings and groundings, Inland Rules of the Road, International Rules of the Road, navigation regulations and equipment, routing measures, marine information, and aids to navigation systems.
								(c)Organization
 (1)MeetingThe Council shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Council shall consist of not more than 21 members. (B)ExperienceEach member of the Council shall have expertise in Inland and International vessel navigation Rules of the Road, aids to maritime navigation, maritime law, vessel safety, or port safety.
 (C)Points of viewEach member of the Council shall represent the point of view of one of the following entities or groups:
 (i)Commercial vessel owners or operators. (ii)Professional mariners.
 (iii)Recreational boaters. (iv)State agencies responsible for vessel or port safety.
 (v)The Maritime Law Association. (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18, each member of the Council is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18).
									(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Council.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Council.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Council.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Council more than once.
 (C)ServiceEach member of the Council shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Council shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Council to December 31 of the fifth full year after the effective date of the appointment.
 (iii)ReappointmentsIn the case of an appointment to fill a vacancy on the Council, the Secretary shall appoint an individual for a full term.
											(6)Chairperson; vice chairperson
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Council as the Chairperson and another member of the Council as the Vice Chairperson, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Council, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairperson and the Vice Chairperson.
 (C)VacancyThe Vice Chairperson shall act as Chairperson in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairperson.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Council in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
									(d)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Council. (2)TerminationThe Council shall terminate on September 30, 2027.
									712.Towing Safety Advisory Committee
 (a)EstablishmentThere is established a Towing Safety Advisory Committee (referred to in this section as the Committee).
 (b)FunctionThe Committee, acting through the Commandant (or the Commandant’s designee), is authorized to advise, consult with, report to, and make recommendations to the Secretary on matters relating to shallow-draft inland navigation, coastal waterway navigation, and towing safety.
								(c)Organization
 (1)MeetingThe Committee shall, at least once each calendar year, meet at the call of the Commandant (or the Commandant’s designee).
									(2)Membership
 (A)In generalThe Committee shall consist of 18 members. (B)ExperienceEach member of the Committee shall have particular expertise, knowledge, and experience regarding—
 (i)shallow-draft inland navigation or coastal waterway navigation; and (ii)towing safety.
 (C)Points of viewExcept as provided in subparagraph (D), each member of the Committee shall represent the point of view of an entity or group, as follows:
 (i)7 members representing the barge and towing industry, reflecting a regional geographic balance. (ii)1 member representing the offshore mineral and oil supply vessel industry.
 (iii)1 member representing Masters or Pilots of towing vessels who have experience on the Western Rivers and the Gulf Intracoastal Waterway.
 (iv)1 member representing Masters of towing vessels who have experience in offshore service. (v)1 member representing Masters of towing vessels who have experience in harbor-assist operations.
 (vi)1 member representing towing vessel engineers. (vii)2 members representing port districts, authorities, or terminal operators.
 (viii)1 member representing shippers. (ix)1 member representing shippers who are engaged in the chartering or shipping of oil or hazardous materials by barge.
 (D)Additional members2 members of the Committee shall represent the general public. (3)Status of membersFor the purposes of Federal law, including the Ethics in Government Act of 1978 and chapter 11 of title 18—
 (A)a member of the Committee, whom the Secretary appoints to represent the point of view of an entity or group set out in paragraph (2)(C), is hereby deemed a representative of the member’s respective special interest entity or group, and not a special Government employee (as defined in section 202(a) of title 18); and
 (B)a member of the Committee, whom the Secretary appoints to represent the general public, is hereby deemed a special Government employee (as defined in section 202(a) of title 18).
										(4)Nominations; appointments; service
 (A)NominationsAs necessary, the Secretary shall publish, in the Federal Register, a notice soliciting nominations for membership on the Committee.
										(B)Appointments
 (i)In generalAfter timely notice is published, the Secretary shall, as necessary, appoint members to the Committee.
 (ii)LimitationsThe Secretary may not seek, consider, or otherwise use information concerning the political affiliation of an individual in making an appointment to the Committee.
 (iii)ReappointmentsThe Secretary may reappoint a member to the Committee more than once.
 (C)ServiceEach member of the Committee shall serve at the pleasure of the Secretary. (5)Term; vacancy (A)Term (i)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.
 (ii)ExtensionsNotwithstanding clause (i), paragraph (4), or any other provision of law or policy, the Commandant (or the Commandant’s designee) may extend the term of a member of the Committee to December 31 of the fifth full year after the effective date of the appointment.
 (iii)VacancyIn the case of an appointment to fill a vacancy on the Committee, the Secretary shall appoint an individual for a full term.
											(6)Chairperson; vice chairperson
 (A)In generalThe Commandant (or the Commandant’s designee) shall designate 1 member of the Committee as the Chairperson and another member of the Committee as the Vice Chairperson, both of whom shall serve in such capacity at the pleasure of the Commandant (or the Commandant’s designee) and for a term to be fixed by the Commandant (or the Commandant’s designee).
 (B)RecommendationsThe Commandant (or the Commandant’s designee) may solicit, from the Committee, recommendations with regard to the members whom the Commandant (or the Commandant’s designee) shall designate as the Chairperson and the Vice Chairperson.
 (C)VacancyThe Vice Chairperson shall act as Chairperson in the absence or incapacity of, or in the event of a vacancy in the office of, the Chairperson.
 (7)Designated Federal OfficerThe Commandant (or the Commandant’s designee) shall designate a Designated Federal Officer to the Committee in accordance with the Federal Advisory Committee Act (5 U.S.C. App.).
 (d)ConsultationThe Commandant (or the Commandant’s designee) shall, whenever practicable, consult with the Committee before taking any significant action affecting shallow-draft inland navigation, coastal waterway navigation, and towing safety.
								(e)Federal Advisory Committee Act; termination
 (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee. (2)TerminationThe Committee shall terminate on September 30, 2027..
				(b)Technical and conforming amendments
 (1)Table of chaptersThe table of chapters for subtitle I of title 46, United States Code, is amended by adding at the end the following:
						7.Coast Guard advisory committees701.
					(2)Commercial Fishing Safety Advisory Committee
 (A)RepealSection 4508 of title 46, United States Code, is repealed. (B)Table of contentsThe table of contents of chapter 45 of title 46, United States Code, is amended by striking the item relating to section 4508.
						(3)Great Lakes Pilotage Advisory Committee
 (A)RepealSection 9307 of title 46, United States Code, is repealed. (B)Table of contentsThe table of contents of chapter 93 of title 46, United States Code, is amended by striking the item relating to section 9307.
 (4)Lower Mississippi River Waterway Safety Advisory CommitteeSection 19 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2215) is repealed.
					(5)Merchant Marine Personnel Advisory Committee
 (A)RepealSection 8108 of title 46, United States Code, is repealed. (B)Table of contentsThe table of contents of chapter 81 of title 46, United States Code, is amended by striking the item relating to section 8108.
						(6)Merchant Mariner Medical Advisory Committee
 (A)RepealSection 7115 of title 46, United States Code, is repealed. (B)Table of contentsThe table of contents of chapter 71 of title 46, United States Code, is amended by striking the item relating to section 7115.
						(7)National Boating Safety Advisory Council
 (A)RepealSection 13110 of title 46, United States Code, is repealed. (B)Table of contentsThe table of contents of chapter 131 of title 46, United States Code, is amended by striking the item relating to section 13110.
 (C)Technical amendmentSection 4302(c)(4) of title 46, United States Code, is amended by striking 13110 and inserting 708. (8)National Maritime Security Advisory CommitteeSection 109(a)(1) of the Maritime Transportation Security Act of 2002 (46 U.S.C. 70101 note) is amended by striking section 70112 of title 46, United States Code, as amended by this Act and inserting section 709 of title 46, United States Code.
 (9)Navigation Safety Advisory CouncilSection 5 of the Inland Navigational Rules Act of 1980 (33 U.S.C. 2073) is repealed. (10)Towing Safety Advisory CommitteeThe Act to establish a Towing Safety Advisory Committee in the Department of Transportation, approved October 6, 1980, (33 U.S.C. 1231a) is repealed.
					(c)Area Maritime Security Advisory Committees
 (1)In generalSection 70112 of title 46, United States Code, is amended— (A)in the heading, by striking Maritime Security Advisory Committees and inserting Area Maritime Security Advisory Committees;
 (B)by amending subsection (a) to read as follows:  (a)Establishment of Committees (1)The Secretary may—
 (A)establish an Area Maritime Security Advisory Committee for any port area of the United States; and (B)request an Area Maritime Security Committee to review the proposed Area Maritime Transportation Security Plan developed under section 70103(b) and make recommendations to the Secretary that the Committee considers appropriate.
 (2)Each Area Maritime Security Advisory Committee— (A)may advise, consult with, report to, and make recommendations to the Secretary on matters relating to maritime security in that area;
 (B)may make available to the Congress recommendations that the Committee makes to the Secretary; and (C)shall meet at the call of—
 (i)the Secretary, who shall call such a meeting at least once during each calendar year; or (ii)a majority of the Committee.;
 (C)in subsection (b)— (i)in paragraph (1), by striking of the committees and inserting Area Maritime Security Advisory Committee;
 (ii)in paragraph (3)— (I)by striking such a committee and inserting an Area Maritime Security Advisory Committee; and
 (II)by striking the committee and inserting an Area Maritime Security Advisory Committee; (iii)in paragraph (4), by striking the Committee and inserting an Area Maritime Security Advisory Committee; and
 (iv)in paragraph (5)— (I)by striking subparagraph (A); and
 (II)in subparagraph (B), by striking (B) and indenting appropriately; (D)in subsection (c)(1), by striking committee and inserting Area Maritime Security Advisory Committee;
 (E)by striking subsection (d); (F)by redesignating subsections (e), (f), and (g) as subsections (d), (e), and (f), respectively;
 (G)in subsection (d), as redesignated— (i)by striking the Committee and inserting an Area Maritime Security Advisory Committee; and
 (ii)by striking the period at the end and inserting for an area.; (H)in subsection (e), as redesignated—
 (i)in paragraph (1), by striking a committee and inserting an Area Maritime Security Advisory Committee; and (ii)in paragraph (2), by striking such a committee and inserting an Area Maritime Security Advisory Committee; and
 (I)by amending subsection (f), as redesignated, to read as follows:  (f)Federal Advisory Committee Act; termination date (1)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to Area Maritime Security Advisory Committees established under this section.
 (2)TerminationThe Area Maritime Security Advisory Committees shall terminate on September 30, 2027..
 (d)Table of contentsThe table of contents of chapter 701 of title 46, United States Code, is amended in the item relating to section 70112 by striking Maritime Security Advisory Committees and inserting Area Maritime Security Advisory Committees.
 (e)Houston-Galveston Navigation Safety Advisory Committee; repealSection 18 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2213) is repealed.
				(f)Transition of Coast Guard advisory committees
 (1)In generalNotwithstanding the amendments made under subsections (b) and (c) of this section, an advisory committee described in paragraph (2) of this subsection shall continue to be subject to the requirements under law to which such advisory committee was subject as in effect on the day before the date of enactment of this Act, including its charter, and the members appointed to such advisory committee shall continue to serve pursuant thereto, until the Secretary of the department in which the Coast Guard is operating makes the applicable appointments under sections 702 through 712 of title 46, United States Code.
 (2)Coast Guard advisory committeesAn advisory committee described in this paragraph is as follows: (A)Chemical Transportation Advisory Committee.
 (B)Commercial Fishing Safety Advisory Committee established under section 4508 of title 46, United States Code.
 (C)Great Lakes Pilotage Advisory Committee established under section 9307 of title 46, United States Code.
 (D)Lower Mississippi River Waterway Safety Advisory Committee established under section 19 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2215).
 (E)Merchant Marine Personnel Advisory Committee established under section 8108 of title 46, United States Code.
 (F)Merchant Mariner Medical Advisory Committee established under section 7115 of title 46, United States Code.
 (G)National Boating Safety Advisory Council established under section 13110 of title 46, United States Code.
 (H)National Maritime Security Advisory Committee established under section 70112 of title 46, United States Code.
 (I)National Offshore Safety Advisory Committee. (J)Navigation Safety Advisory Council established under section 5 of the Inland Navigational Rules Act of 1980 (33 U.S.C. 2073).
 (K)Towing Safety Advisory Committee established under the Act entitled the Act to establish a Towing Safety Advisory Committee in the Department of Transportation, approved October 6, 1980 (33 U.S.C. 1231a). (3)DeadlineNot later than 2 years after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall make the appointments, and file any necessary charters, under sections 702 through 712 of title 46, United States Code.
 302.Clarification of logbook and entry requirementsSection 11304 of title 46, United States Code, is amended— (1)in subsection (a)—
 (A)by striking an official logbook, which and inserting a logbook, which may be in any form, including electronic, and; and (B)by inserting or a ferry, passenger vessel, or small passenger vessel (as those terms are defined in section 2101) after Canada; and
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking log book and inserting logbook; and
 (B)by amending paragraph (3) to read as follows:  (3)Each illness or injury, the nature of the illness or injury, and any medical treatment administered..
 303.Technical amendments; licenses, certifications of registry, and merchant mariner documentsPart E of subtitle II of title 46, United States Code, is amended— (1)in section 7106(b), by striking merchant mariner’s document and inserting license;
 (2)in section 7107(b), by striking merchant mariner’s document and inserting certificate of registry; and (3)in section 7507(b)—
 (A)in paragraph (1), by striking licenses or certificates of registry and inserting merchant mariner documents; and (B)in paragraph (2), by striking a merchant mariner’s document and inserting a license or a certificate of registry..
 304.Numbering for undocumented bargesChapter 121 of title 46, United States Code, is amended— (1)in section 12102—
 (A)in subsection (c), by adding at the end the following: The Secretary may require such an undocumented barge more than 100 gross tons operating on the navigable waters of the United States to be numbered under chapter 123 of this title.; and
 (B)in subsection (d), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; and (2)in section 12301—
 (A)by striking subsection (b); and (B)by striking the subsection designation in subsection (a) and indenting appropriately.
 305.Equipment requirements; exemption from throwable personal flotation devicesNot later than 180 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall revise section 175.17 of title 33, Code of Federal Regulations, to exempt paddleboards and rafts from the requirement for carriage of an additional throwable personal flotation device if each person is required to wear a personal flotation device while under way and at least 1 rescue throw bag, as typically used in whitewater rafting, is on board.
 306.Ensuring maritime coverageIn order to meet all of the mission requirements of its maritime response program, as the Coast Guard recapitalizes assets, it shall ensure continuity of the coverage currently provided by that program to locations that may lose assets.
			307.Deadline for compliance with alternate safety compliance program
 (a)In generalSection 4503(d) of title 46, United States Code, is amended— (1)in paragraph (1), by striking “After January 1, 2020,” and all that follows through “the Secretary, if” and inserting “Subject to paragraph (3), beginning on the date that is 3 years after the date that the Secretary prescribes an alternate safety compliance program, a fishing vessel, fish processing vessel, or fish tender vessel to which section 4502(b) of this title applies shall comply with the alternate safety compliance program if”;
 (2)in paragraph (2), by striking establishes standards for an alternate safety compliance program, shall comply with such an alternative safety compliance program that is developed in cooperation with the commercial fishing industry and prescribed by the Secretary and inserting prescribes an alternate safety compliance program under paragraph (1), shall comply with the alternate safety compliance program; and
 (3)by amending paragraph (3) to read as follows:  (3)For purposes of paragraph (1), a separate alternate safety compliance program may be developed for a specific region or specific fishery..
 (b)Final ruleNot later than 1 year after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a final rule implementing the alternate safety compliance programs under section 4503 of title 46, United States Code, as amended by subsection (a) of this section.
				308.Fishing, fish tender, and fish processing vessel certification
 (a)NonapplicationSection 4503(c)(2)(A) of title 46, United States Code, is amended by striking 79 and inserting 180. (b)Determining when keel is laidSection 4503 of title 46, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
						
 (g)For purposes of this section, a keel is laid when a structure, adequate of serving as a keel for a vessel greater than 79 feet in length is identified for use in the construction of a specific vessel and is so affirmed by a marine surveyor..
 309.Termination of unsafe operations; technical amendmentSection 4505 of title 46, United States Code, is amended by striking 4503(1) and inserting 4503(a). 310.Installation and use of engine cut-off switches on recreational vessel (a)Use of engine cut-off switch links (1)RequirementThe Secretary of the department in which the Coast Guard is operating shall revise the regulations under part 175 of title 33, Code of Federal Regulations, to prohibit a person from operating a recreational vessel 25 feet or less in length unless—
 (A)the person is wearing an engine cut-off switch link while operating on plane or above displacement speed; and
 (B)the engine cut-off switch is factory equipped on the primary propulsion machinery. (2)ExceptionsThe requirement under paragraph (1) shall not apply to the following:
 (A)A vessel 25 feet or less in length whose main helm is installed within an enclosed cabin that would protect an operator from being thrown overboard should the operator be displaced from the helm.
 (B)A vessel with propulsion machinery developing static thrust of less than 115 pounds or 3 horsepower.
 (C)A vessel without factory equipped engine cut-off switches. (b)Installation of engine cut-off switchesThe Secretary of the department in which the Coast Guard is operating shall revise the regulations under part 183 of title 33, Code of Federal Regulations, to require an equipment manufacturer, distributor, or dealer that installs propulsion machinery and associate starting controls on a recreational vessel 25 feet or less in length and capable of developing at least 115 pounds of static thrust to install an engine cut-off switch on such recreational vessel in accordance with the American Boat and Yacht Standard A–33, as amended.
 (c)PenaltyA person that violates a regulation promulgated under subsection (a)(1) of this section shall be subject to a civil penalty under section 4311 of title 46, United States Code, not to exceed—
 (1)$100 for the first offense; (2)$250 for the second offense; and
 (3)$500 for any subsequent offense. (d)PreemptionIn accordance with section 4306 of title 46, United States Code, a State may not establish, continue in effect, or enforce any law or regulation addressing engine cut-off switch requirements that is not identical to a regulation prescribed under this section.
 (e)DefinitionsIn this section: (1)Engine cut-off switchThe term engine cut-off switch means a mechanical or electronic device that is connected to propulsion machinery that will stop propulsion if—
 (A)the switch is not properly connected; or (B)the switch components are submerged in water or separated from the switch by a predetermined distance.
 (2)Engine cut-off switch linkThe term engine cut-off switch link means the equipment attached to the recreational vessel operator and which activates the engine cut-off switch.
 (f)Effective datesA regulation prescribed under this section shall specify an effective date that is not earlier than 1 year from the date the regulation was published.
				311.Visual distress signals and alternative use
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall develop a performance standard for the alternative use and possession of visual distress signals as mandated by carriage requirements for recreational boats in subpart C of part 175 of title 33, Code of Federal Regulations.
 (b)RegulationsNot later than 180 days after the performance standard for alternative use and possession of a visual distress signal is finalized, the Secretary shall revise part 175 of title 33, Code of Federal Regulations, to allow for carriage of such alternative signal devices.
 (c)EPIRBs and PLBsIn revising the regulations under subsection (b), the Secretary shall allow use of position indicating radio beacons (EPIRBs) or Personal Locating Devices (PLBs) of 406 megahertz, operating on the COSPAS–SARSAT system, to meet the alternative carriage requirements for recreational boats under subpart C of part 175 of title 33, Code of Federal Regulations.
 312.Renewal period for documented recreational vesselsSection 12114 of title 46, United States Code, is amended by adding at the end the following:  (d)Issuance of certificate of documentationThe Secretary of the department in which the Coast Guard is operating is authorized to issue certificates of documentation with effective periods of 1 year, 2 years, 3 years, 4 years, or 5 years.
						(1)Phased in issuance of certificates
 (A)In fiscal year 2019, vessel owners or operators with vessel documentation numbers ending in 0, 1, 2, 3 shall be qualified to apply for a renewal certificate of documentation with an effective period of 5 years. Alternatively, vessel owners or operators with vessel documentation numbers ending in 0, 1, 2, 3 may elect to apply for a renewal certificate of documentation with an effective period of 1 year, 2 years, 3 years, or 4 years. All other vessel owners and operators shall be qualified to apply for an initial or renewal certificate with an effective period of 1 year.
 (B)In fiscal year 2020, vessel owners or operators with vessel documentation numbers ending in 4, 5, or 6 shall be qualified to apply for a renewal certificate of documentation with an effective period of 5 years. Alternatively, vessel owners or operators with vessel documentation numbers ending in 4, 5, or 6 may elect to apply for a renewal certificate of documentation with an effective period of 1 year, 2 years, 3 years, or 4 years. All other vessel owners and operators shall be qualified to apply for an initial or renewal certificate with an effective period of 1 year.
 (C)In fiscal year 2021, vessel owners or operators with vessel documentation numbers ending in 7, 8, or 9 shall be qualified to apply for an initial or renewal certificate of documentation with an effective period of 5 years. Alternatively, vessel owners or operators with vessel documentation numbers ending in 7, 8, or 9 may elect to apply for an initial or renewal certificate of documentation with an effective period of 1 year, 2 years, 3 years, or 4 years. All other vessel owners and operators shall be qualified to apply for an initial or renewal certificate with an effective period of 1 year.
 (D)Starting in fiscal year 2022 all vessel owners and operators shall be qualified to apply for a renewal certificate of documentation with effective periods of 1 year, 2 years, 3 years, 4 years, or 5 years.
 (E)Starting in fiscal year 2019 vessel owners and operators applying for an initial certificate of documentation may apply for such documentation with an effective period of 1 year, 2 years, 3 years, 4 years, or 5 years.
 (2)Application for renewalApplications for renewal may be submitted no earlier than 90 days prior to the expiration date of a certificate of documentation.
						(3)Fees
 (A)For fiscal years 2019 through 2021, the Secretary shall collect the following fees from vessel owners or operators:
 (i)For a certificate of documentation with an effective period of 5 years the fee collected from the vessel owner or operator shall be $130.
 (ii)For a certificate of documentation with an effective period of 4 years the fee collected from the vessel owner or operator shall be $104.
 (iii)For a certificate of documentation with an effective period of 3 years the fee collected from the vessel owner or operator shall be $78.
 (iv)For a certificate of documentation with an effective period of 2 years the fee collected from the vessel owner or operator shall be $52.
 (v)For a certificate of documentation with an effective period of 1 year the fee collected from the vessel owner or operator shall be $26.
 (B)For fiscal years 2022 and thereafter, such fees shall be published in the Federal Register as a direct final rule. Such rulemaking shall be exempt from the requirements of the Administrative Procedure Act (Public Law 79–404; 60 Stat 237).
 (4)Funds availabilityFees collected for the issuance of certificates of documentation by the Secretary of the department in which the Coast Guard is operating—
 (A)shall be deposited into the account that bore the expense for issuance of such certificate of documentation, and
 (B)shall be available until expended.. 313.Exception from survival craft requirementsSection 3104 of title 46, United States Code, is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
					
						(d)Auxiliary craft
 (1)ExceptionSubject to paragraph (2), this section shall not apply to a vessel carrying an auxiliary craft on board, except an inflatable liferaft, if the auxiliary craft—
 (A)is readily accessible during an emergency; and (B)is capable of safely holding all individuals on board the vessel.
 (2)RequirementA vessel described in paragraph (1) may not exceed the rated capacity on the capacity plate of the auxiliary craft if the auxiliary craft is equipped with a Coast Guard required capacity plate..
				314.Inland waterway and river tender, and bay class icebreaker acquisition plan
 (a)Acquisition planNot later than 545 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a plan to replace the aging fleet of inland waterway and river tenders, and the bay class icebreakers.
 (b)ContentsThe plan described in subsection (a) shall include— (1)a schedule for the acquisition to begin;
 (2)the date the first vessel will be delivered; (3)the date the acquisition will be complete;
 (4)a description of the order and location of replacements; (5)an estimate of the cost per vessel and for total acquisition program of record; and
 (6)an analysis of whether existing vessels can be used. 315.Arctic planning criteria (a)Alternative planning criteria (1)In generalThe Commandant of the Coast Guard may approve alternative planning criteria for the area covered by the Captain of the Port Zone that includes the Arctic, or for an area of lesser geographic extent than the area covered by the Captain of the Port Zone that includes the Arctic, for purposes of complying with subpart D and subpart J of section 155 of title 33, Code of Federal Regulations, if the Commandant, in addition to the requirements described in sections 155.1065 and 155.5067 of that title—
 (A)verifies that equipment included in the plan has been tested and proven capable of operating in the environmental conditions expected in the area in which it is intended to be operated; and
 (B)verifies that training has been conducted by the equipment operators on the equipment listed in the plan.
 (2)Post-approval requirementsFor each plan approved under paragraph (1)— (A)an alternative planning criteria provider shall conduct regular exercises and drills of the plan as described in the Coast Guard Preparedness for Response Exercise Program guidelines; or
 (B)an alternative planning criteria provider may take credit for responses to actual spills or releases, or to significant threats of a spill, instead of conducting regular exercises and drills of the plan, if the provider—
 (i)documents which exercise requirements, as described in the Preparedness for Response Exercise Program guidelines, were met during the response; and
 (ii)submits a request for credit to and receives approval from the Commandant. (b)Report (1)In generalNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the oil spill prevention and response capabilities for the area covered by the Captain of the Port Zone that includes the Arctic.
 (2)ContentsThe report shall include the following: (A)Levels of equipment and assets.
 (B)Location the equipment and assets that are to be deployed, including an estimate of the time to deploy the equipment and assets.
 (C)A determination on the degree of how effectively the assets are distributed throughout the area. (D)A statement on whether performance of ability to deploy equipment and impact on other areas covered by the Captain of the Port Zone is taken into account when measuring the level of equipment available.
 (E)Validation of port assessment visit process and response resource inventory. (F)A description of the resources need throughout the Coast Guard to conduct port assessments, exercises, response plan review and spill responses.
 (c)Definition of ArcticIn this section, the term Arctic has the meaning given the term under section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
				316.Fishing safety grant programs
 (a)Fishing Safety Training Grant ProgramSection 4502(i)(4) of title 46, United States Code, is amended by striking 2015 through 2017 and inserting 2015 through 2019. (b)Fishing Safety Research Grant ProgramSection 4502(j)(4) of title 46, United States Code, is amended by striking 2015 through 2017 and inserting 2015 through 2019.
 317.Safety standardsSection 4502(f) of title 46, United States Code, is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by striking paragraph (2), and inserting the following:  (2)shall examine at dockside a vessel described in subsection (b) at least once every 5 years, but may require an exam at dockside every 2 years for certain vessels described in subsection (b) requested by the owner or operator;
 (3)shall issue a certificate of compliance to a vessel meeting the requirements of this chapter and satisfying the requirements in paragraph (2); and.
				318.Commercial fishing vessel safety outreach strategy
 (a)Requirement for strategyNot later than 1 year after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall develop and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a national communications plan for the purposes of—
 (1)disseminating information to the commercial fishing vessel industry; (2)conducting outreach with the commercial fishing vessel industry;
 (3)facilitating interaction with the commercial fishing vessel industry; and (4)releasing information collected under section 703 of title 46, United States Code, as amended by this Act, to the commercial fishing vessel industry.
 (b)ContentThe plan required by subsection (a), and each annual update, shall— (1)employ all available staff, resources, and systems available to the Secretary to ensure the widest dissemination of information to the commercial fishing vessel industry;
 (2)be individually adapted as necessary by Captain of the Port Zone to ensure the most effective strategy and means to communicate with commercial fishing vessel industry;
 (3)include a means to document all communication and outreach conducted with the commercial fishing vessel industry; and
 (4)include a mechanism to measure effectiveness of such plan. (c)UpdatesThe Secretary of the department in which the Coast Guard is operating shall—
 (1)update and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the plan required by subsection (a) not less frequently than once each year; and
 (2)include input from individual Captain of the Port’s and any feedback received from the commercial fishing vessel industry under subsection (b)(3).
					IVMaritime security
 401.Maritime border security cooperationThe Secretary of the department in which the Coast Guard is operating shall, in accordance with law—
 (1)partner with other Federal, State, and local government agencies to leverage technology, including existing sensor and camera systems and other sensors, to provide continuous monitoring of the maritime border; and
 (2)enter into such agreements as the Secretary considers necessary to ensure 24-hour monitoring of such technology.
				402.Currency detection canine team program
 (a)DefinitionsIn this section: (1)Canine currency detection teamThe term canine currency detection team means a canine and a canine handler that are trained to detect currency.
 (2)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating. (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a program to allow the use of canine currency detection teams for purposes of Coast Guard maritime law enforcement and maritime security operations, including underway vessel boardings.
 (c)OperationThe Secretary may cooperate with, or enter into an agreement with, the head of another Federal agency to meet the requirements under subsection (b).
 403.Confidential investigative expensesSection 658 of title 14, United States Code, is amended by striking $45,000 and inserting $250,000. 404.Monitoring of illegal, unreported, and unregulated fishing (a)In generalThe Secretary of the department in which the Coast Guard is operating shall conduct a 1-year pilot program to determine the impact of persistent aircraft-based surveillance on illegal maritime activities in the Alaskan and Western Pacific regions.
 (b)RequirementsThe pilot program shall— (1)use light aircraft-based detection systems which can identify potential illegal activity from higher altitudes and produce enforcement-quality evidence at lower altitudes; and
 (2)be directed at detecting and deterring illegal, unreported, and unregulated fishing and enhancing maritime domain awareness.
					405.Strategic assets in the Arctic
 (a)Definition of ArcticIn this section, the term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
 (b)Sense of CongressIt is the sense of Congress that— (1)the Arctic continues to grow in significance to both the national security interests and the economic prosperity of the United States; and
 (2)the Coast Guard must ensure it is positioned to respond to any accident, incident, or threat with appropriate assets.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard, in consultation with the Secretary of Defense and taking into consideration the Department of Defense 2016 Arctic Strategy, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress toward implementing the strategic objectives described in the United States Coast Guard Arctic Strategy dated May 2013.
 (d)ContentsThe report under subsection (c) shall include— (1)a description of the Coast Guard's progress toward each strategic objective;
 (2)plans to provide communications throughout the entire Coastal Western Alaska Captain of the Port zone to improve waterway safety and mitigate close calls, collisions, and other dangerous interactions between the shipping industry and subsistence hunters;
 (3)plans to prevent marine casualties, when possible, by ensuring vessels avoid environmentally sensitive areas and permanent security zones;
 (4)an explanation of— (A)whether it is feasible to establish a vessel traffic service, using existing resources or otherwise; and
 (B)whether an Arctic Response Center of Expertise is necessary to address the gaps in experience, skills, equipment, resources, training, and doctrine to prepare, respond to, and recover spilled oil in the Arctic;
 (5)an assessment of whether sufficient agreements are in place to ensure the Coast Guard is receiving the information it needs to carry out its responsibilities;
 (6)an assessment of the assets and infrastructure necessary to meet the strategic objectives identified in the United States Coast Guard Arctic Strategy dated May 2013 based on factors such as—
 (A)response time; (B)coverage area;
 (C)endurance on scene; (D)presence; and
 (E)deterrence; and (7)an analysis of National Security Cutters, Offshore Patrol Cutters, and Fast Response Cutters capabilities based on the factors described in subparagraphs (A) through (E) of paragraph (6), both stationed from various Alaska ports and in other locations.
					406.Fleet requirements assessment and strategy
 (a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating, in consultation with interested Federal and non-Federal stakeholders, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report including—
 (1)an assessment of Coast Guard at-sea operational fleet requirements to support its statutory missions established in the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.); and
 (2)a strategic plan for meeting the requirements identified under paragraph (1). (b)ContentsThe report under subsection (a) shall include—
 (1)an assessment of— (A)the extent to which the Coast Guard at-sea operational fleet requirements are currently being met;
 (B)the Coast Guard’s current fleet, its operational lifespan, and how the aging of the fleet will impact at-sea operational needs;
 (C)fleet operations and recommended improvements to minimize costs and extend operational vessel life spans; and
 (D)actual cutter requirements for the Fast Response Cutter, the Offshore Patrol Cutter, and the National Security Cutter to meet at-sea operational needs as compared to planned acquisitions under the current programs of record;
 (2)an analysis of— (A)how the Coast Guard at-sea operational fleet requirements are currently met, including the use of the Coast Guard’s current cutter fleet, agreements with partners, chartered vessels, and unmanned vehicle technology; and
 (B)how existing and planned cutter programs of record meet the at-sea operational requirements, including the Fast Response Cutter, the Offshore Patrol Cutter, and the National Security Cutter; and
 (3)a description of— (A)planned manned and unmanned vessel acquisition; and
 (B)how such acquisitions will change the extent to which the Coast Guard at-sea operational requirements are met.
						(c)Consultation and transparency
 (1)ConsultationIn consulting with the Federal and non-Federal stakeholders under subsection (a), the Secretary of the department in which the Coast Guard is operating shall—
 (A)provide the stakeholders with opportunities for input— (i)prior to initially drafting the report, including the assessment and strategic plan; and
 (ii)not later than 3 months prior to finalizing the report, including the assessment and strategic plan, for submission; and
 (B)document the input and its disposition in the report. (2)TransparencyAll input provided under paragraph (1) shall be made available to the public.
					407.Comptroller General report on certain task
			 forces
 (a)FindingsCongress finds that the Joint Interagency Task Force South (referred to in this section as the JIATF-South) is an exemplary program that executes its counter-narcotics mission with distinction and in a cost-effective manner.
 (b)StudyThe Comptroller General of the United States shall study each of the following task forces and compare the execution of the task force's counter-narcotics and illegal migrant operation to that of the JIATF-South:
 (1)The Joint Interagency Task Force West (referred to in this section as the JIATF-West). (2)The Department of Homeland Security’s Joint Task Forces (referred to in this section as the DHS–JTF).
 (c)ContentsIn conducting the study under subsection (b), the Comptroller General shall, at a minimum—
 (1)review the JIATF-West Counternarcotics Operations Center and its performance of its mission to support counter-narcotics missions by United States law enforcement agencies;
 (2)compare the JIATF-West, DHS–JTFs, and JIATF-South organizational and manning structure; (3)assess the JIATF-West’s current organizational and manning structure as it relates to JIATF-West’s ability to conduct counter-narcotics missions;
 (4)review the JIATF-West’s December 2015–May 2017 reorganization initiative and its impact, if any, on improving mission performance;
 (5)review the JIATF-West’s leadership, including an assessment of— (A)the role of a Coast Guard flag officer as the director as compared to the Coast Guard’s role in JIAFT-South; and
 (B)the process used by the JIATF-West for developing and implementing its December 2015–May 2017 reorganization initiative, including how it assessed progress and solicited feedback on the initiative;
 (C)its general management and personnel practices, and their impact, if any, on mission performance; (6)include recommendations for improving the JIATF-West’s performance; and
 (7)review whether there is any redundancy between DHS–JTF and JIATF-South or JIATF-West.
 (d)ReportThe Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the findings of the study under subsection (b), including any recommendations for improving the counter-narcotics and illegal migrant operations of the JIATF-West or DHS–JTF.
				VMiscellaneous
 501.Ship shoal lighthouse transfer; repealSection 27 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2218) is repealed.
			502.Acquisition workforce expedited hiring authority
				(a)Expedited hiring authority
 (1)In generalChapter 15 of title 14, United States Code, is amended by inserting after section 563 the following:
						
 563a.Acquisition workforce expedited hiring authorityFor purposes of section 3304 of title 5, the Commandant of the Coast Guard may— (1)designate any category of acquisition positions within the Coast Guard as shortage category positions; and
 (2)use the authorities in such section to recruit and appoint highly qualified persons directly to positions so designated..
 (2)Table of contentsThe table of contents of chapter 15 of title 14, United States Code, is amended by inserting after the item relating to section 563 the following:
						563a. Acquisition workforce expedited hiring authority..
 (3)RepealSection 404 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2950) is repealed.
					(b)Acquisition workforce reemployment authority
 (1)In generalChapter 15 of title 14, as amended by subsection (a) of this section, is further amended by inserting after section 563a the following:
						
							563b.Acquisition workforce reemployment authority
 (a)In generalExcept as provided in subsection (b), if an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes employed in any category of acquisition positions designated by the Commandant of the Coast Guard under section 563a of this title, the annuity of an annuitant so employed shall continue. An annuitant so reemployed shall not be considered an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5.
 (b)(1)ElectionAn annuitant retired under section 8336(d)(1) or 8414(b)(1)(A) of title 5, receiving an annuity from the Civil Service Retirement and Disability Fund, who becomes employed in a position within the Coast Guard after the date of enactment of the Coast Guard Authorization Act of 2017, may elect to be subject to section 8344 or 8468 of such title (as the case may be).
 (A)DeadlineAn election for coverage under this subsection shall be filed not later than 90 days after the Commandant takes reasonable actions to notify employees who may file an election.
 (B)CoverageIf an employee files an election under this subsection, coverage shall be effective beginning on the first day of the first applicable pay period beginning on or after the date of the filing of the election.
 (2)ApplicationParagraph (1) shall apply to an individual who is eligible to file an election under paragraph (1) and does not file a timely election under this subsection..
						
 (2)Table of contentsThe table of contents of chapter 15 of title 14, United States Code, as amended in subsection (a) of this section, is further amended by inserting after the item relating to section 563a the following:
						563b. Acquisition workforce reemployment authority..
					503.Drawbridges
 (a)PurposesThe purposes of this section are— (1)to ensure the public is made aware of any temporary change to a drawbridge operating schedule; and
 (2)to ensure the operators are maintaining logs of drawbridge movement.
 (b)Temporary changes to drawbridge operating schedulesSection 5 of the Act entitled An Act making appropriations for the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved August 18, 1894 (33 U.S.C. 499), is amended by adding at the end the following—
					
 (d)Temporary changes to drawbridge operating schedulesNotwithstanding section 553 of title 5, United States Code, whenever a temporary change to the operating schedule of a drawbridge, lasting 180 days or less—
 (1)is approved— (A)the Secretary of the department in which the Coast Guard is operating shall—
 (i)issue a deviation approval letter to the bridge owner; and (ii)announce the temporary change in—
 (I)the Local Notice to Mariners; (II)broadcast notices to mariners through the Coast Guard radio station or Navy radio station, or both; or
 (III)such other local media as the Secretary considers appropriate; and
 (B)the bridge owner, except a railroad bridge owner, shall notify—
 (i)the public by publishing notice of the temporary change in a newspaper of general circulation published in the place where the bridge is located;
 (ii)the department, agency, or office of transportation with jurisdiction over the roadway that abuts the approaches to the bridge; and
 (iii)the law enforcement organization with jurisdiction over the roadway that abuts the approaches to the bridge; or
 (2)is denied, the Secretary of the department in which the Coast Guard is operating shall— (A)not later than 10 days after the date of receipt of the request, provide the bridge owner in writing the reasons for the denial, including any supporting data and evidence used to make the determination; and
 (B)provide the bridge owner a reasonable opportunity to address each reason for the denial and resubmit the request.
 (e)Drawbridge movementsThe Secretary of the department in which the Coast Guard is operating— (1)shall require a drawbridge operator to record each movement of the drawbridge in a log;
 (2)may inspect the log to ensure drawbridge movement is in accordance with the posted operating schedule;
 (3)shall review whether deviations from the posted operating schedule are impairing vehicular and pedestrian traffic; and
 (4)may determine if the operating schedule should be adjusted for efficiency of maritime or vehicular and pedestrian traffic..
				504.Incentive contract; Coast Guard yard and industrial establishments
 (a)In generalWhenever the parties to a project order for industrial work to be performed by the Coast Guard Yard or a designated Coast Guard industrial establishment agree that delivery or technical performance of the wage-grade industrial employees may, during the term of such project order, improve, the parties to such project order may, notwithstanding any other provision of law, including any provision of law that provides for the time or purpose of appropriated funds, enter into an incentive project order or a cost-plus-incentive-fee project order by which an agreed upon amount of the adjustment to be made pursuant to section 648(a) of title 14, United States Code, may, notwithstanding that provision of law or any other provision of law, be distributed as an incentive to the wage-grade industrial employees who completed the project order.
 (b)ConditionBefore entering into an incentive project order or a cost-plus-incentive-fee project order, the commanding officer of the Coast Guard Yard or the commanding officer of the Coast Guard industrial establishment, as the case may be, shall complete a determination and finding for such incentive project order or cost-plus-incentive-fee project order that justifies the use of such project order as in the best interest of the Federal Government.
 (c)Treatment of incentive awardNotwithstanding any other provision of law, in the event that the industrial workforce of the Coast Guard Yard or a Coast Guard industrial establishment satisfies the performance target set out in an incentive project order or a cost-plus-incentive-fee project order—
 (1)the adjustment to be made pursuant to section 648(a) of title 14, United States Code, shall, notwithstanding that provision of law, be reduced by the agreed amount and distributed as an incentive to such wage-grade industrial employees; and
 (2)the remainder of the adjustment shall be credited to the appropriation current at that time. 505.Coast Guard health-care professionals; licensure portability (a)In generalSection 1094(d)(1) of title 10, United States Code, shall apply in the same manner and to the same degree as such section applies to a health-care professional described in subsection (d)(2) of that section to a health-care professional described in subsection (b) of this section.
 (b)Health-care professionalA health-care professional described in this subsection is a member of the Coast Guard, civilian employee of the Coast Guard, member of the Public Health Service assigned to the Coast Guard, personal services contractor under section 1091 of title 10, United States Code, or other health-care professional credentialed and privileged at a Federal health care institution or location specially designated by the Secretary of the department in which the Coast Guard is operating for this purpose who—
 (1)has a current license to practice medicine, osteopathic medicine, dentistry, or another health profession; and
 (2)is performing authorized duties for the Coast Guard. 506.Land exchange; Ayakulik Island, Alaska (a)Land exchange; Ayakulik Island, AlaskaIf the owner of Ayakulik Island, Alaska, offers to exchange the Island for the Tract—
 (1)within 10 days after receiving such offer, the Secretary shall provide notice of the offer to the Commandant;
 (2)within 90 days after receiving the notice under paragraph (1), the Commandant shall develop and transmit to the Secretary proposed operational restrictions on commercial activity conducted on the Tract, including the right of the Commandant to—
 (A)order the immediate termination, for a period of up to 72 hours, of any activity occurring on or from the Tract that violates or threatens to violate 1 or more of such restrictions; or
 (B)commence a civil action for appropriate relief, including a permanent or temporary injunction enjoining the activity that violates or threatens to violate such restrictions;
 (3)within 90 days after receiving the proposed operational restrictions from the Commandant, the Secretary shall transmit such restrictions to the owner of Ayakulik Island; and
 (4)within 30 days after transmitting the proposed operational restrictions to the owner of Ayakulik Island, and if the owner agrees to such restrictions, the Secretary shall convey all right, title, and interest of the United States in and to the Tract to the owner, subject to an easement granted to the Commandant to enforce such restrictions, in exchange for all right, title, and interest of such owner in and to Ayakulik Island.
 (b)Boundary revisionsThe Secretary may make technical and conforming revisions to the boundaries of the Tract before the date of the exchange.
 (c)Public land orderEffective on the date of an exchange under subsection (a), Public Land Order 5550 shall have no force or effect with respect to submerged lands that are part of the Tract.
 (d)Failure to timely respond to noticeIf the Commandant does not transmit proposed operational restrictions to the Secretary within 30 days after receiving the notice under subsection (a)(1), the Secretary shall, by not later than 60 days after transmitting such notice, convey all right, title, and interest of the United States in and to the Tract to the owner of Ayakulik Island in exchange for all right, title, and interest of such owner in and to Ayakulik Island.
				(e)CERCLA
 (1)In generalThis section and an exchange under this section shall not be construed to limit the application of or otherwise affect section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
 (2)ExemptionNotwithstanding paragraph (1), the Coast Guard shall be exempt from liability under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
 (f)DefinitionsIn this section: (1)CommandantThe term Commandant means the Secretary of the department in which the Coast Guard is operating, acting through the Commandant of the Coast Guard.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TractThe term Tract means the land (including submerged land) depicted as PROPOSED PROPERTY EXCHANGE AREA on the survey titled PROPOSED PROPERTY EXCHANGE PARCEL and dated March 22, 2017.
 507.Abandoned seafarers fund amendmentsSection 11113 of title 46, United States Code, is amended— (1)in subsection (a)(2), by striking may be appropriated to the Secretary in the matter before subparagraph (A) and inserting shall be available to the Secretary without further appropriation, and shall remain available until expended,; and
 (2)in subsection (c)— (A)in paragraph (1), by inserting plus a surcharge of 25 percent of such total amount, after seafarer, in the matter preceding subparagraph (A); and
 (B)by striking paragraph (4). 508.Small shipyard contracts (a)In generalChapter 17 of title 14, United States Code, is amended by inserting after section 667 the following:
					
						667a.Construction of Coast Guard vessels and assignment of vessel projects
 The assignment of Coast Guard vessel conversion, alteration, and repair projects shall be based on economic and military considerations and may not be restricted by a requirement that certain parts of Coast Guard shipwork be assigned to a particular type of shipyard or geographical area or by a similar requirement..
 (b)Table of contentsThe table of contents of chapter 17 of title 14, United States Code, is amended by inserting after the item relating to section 667 the following:
					667a. Construction of Coast Guard vessels and assignment of vessel projects..
 509.Western challenger; certificate of documentationSection 604(b) of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3062) is amended by inserting and a fisheries endorsement after endorsement.
 510.Radar refresher trainingNot later than 60 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall prescribe a final rule eliminating the requirement that a mariner complete an approved refresher or recertification course to maintain a radar observer endorsement. This rulemaking shall be exempt from the notice and comment requirements of section 553 of title 5, United States Code.
			511.Vessel response plan audit
 (a)Requirement for auditNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall complete and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an audit of the verification and approval process of the Coast Guard for vessel response plans required under section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321).
 (b)Review and recommendationsThe audit required by subsection (a) shall— (1)review and make recommendations regarding the verification and approval process of the Coast Guard for vessel response plans required under section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321) for—
 (A)the current Coast Guard staffing model and organization used for such process; (B)the amount of time expended by the Coast Guard verifying and approving such vessel response plans; and
 (C)the amount of time expended by the Coast Guard for verification and approval of a single such vessel response plan; and
 (2)include a detailed analysis of— (A)such process beginning with initial submission from the vessel through final approval;
 (B)how such process ensures compliance with applicable statutes and regulations; (C)the role of local and regional Coast Guard units in such process;
 (D)any public comment or other forms of engagement with regional stakeholders, including State governments and Indian tribes;
 (E)any engagement or utilization of Federal or State agency resources and consultation, including weather data systems, oil spill trajectory modeling, or risk management information for the purposes of reviewing vessel response plans;
 (F)how the Coast Guard verifies availability and contractual obligation of resources required in a such a vessel response plan;
 (G)the resources available and used by the Coast Guard to verify operational capability and capacity of equipment listed in a vessel response plan for the applicable operating environment;
 (H)how the Coast Guard verifies alternate measures when a vessel cannot meet the National Planning Criteria;
 (I)the weather data, modeling software, and information systems available and used by the Coast Guard when determining compliance for response resource mobilization times stipulated in regulation;
 (J)how the Coast Guard factors in regional specific adverse weather, as defined in section 155.1020 of title 33, Code of Federal Regulations, in determining compliance for response resource mobilization times stipulated in regulation;
 (K)how the Coast Guard reviews and verifies previously approved vessel response plans for compliance when there is a change in statute or regulation which effects response planning criteria or resource mobilization times;
 (L)the Coast Guard process for calculating compliance for response resource mobilization times stipulated in statute and regulation;
 (M)how the Coast Guard verifies availability and compliance with response resource mobilization requirements for different geographic regions;
 (N)how the Coast Guard ensures vessel response plans are adapted and updated to account for new regional response needs, such as regional trends of transportation of heavy oils and volume of traffic;
 (O)the Coast Guard processes and actions taken if an approved vessel response plan is discovered to be noncompliant;
 (P)how such process could be improved; and (Q)the resources needed to improve such process.
						512.Center of Expertise for Great Lakes  Oil Spill Research and Response
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard shall establish a Center of Expertise for Great Lakes Oil Spill Preparedness and Response (referred to in this section as the Center of Expertise) in accordance with section 58 of title 14, United States Code.
 (b)LocationThe Center of Expertise shall be located in close proximity to— (1)critical crude oil transportation infrastructure on and connecting the Great Lakes, such as submerged pipelines and high-traffic navigation locks; and
 (2)an institution of higher education with adequate aquatic research laboratory facilities and capabilities and expertise in Great Lakes aquatic ecology, environmental chemistry, fish and wildlife, and water resources.
 (c)FunctionsThe Center of Expertise shall— (1)monitor and assess, on an ongoing basis, the current state of knowledge regarding freshwater oil spill response technologies and the behavior and effects of oil spills in the Great Lakes;
 (2)identify any significant gaps in Great Lakes oil spill research, including an assessment of major scientific or technological deficiencies in responses to past spills in the Great Lakes and other freshwater bodies, and seek to fill those gaps;
 (3)conduct research, development, testing, and evaluation for freshwater oil spill response equipment, technologies, and techniques to mitigate and respond to oil spills in the Great Lakes;
 (4)educate and train Federal, State, and local first responders located in United States Coast Guard District 9 in—
 (A)the incident command system structure; (B)Great Lakes oil spill response techniques and strategies; and
 (C)public affairs; and (5)work with academic and private sector response training centers to develop and standardize maritime oil spill response training and techniques for use on the Great Lakes.
 (d)DefinitionIn this section, the term Great Lakes means Lake Superior, Lake Michigan, Lake Huron, Lake Erie, and Lake Ontario. VIDepartment of Commerce vessels 601.Waivers for certain contractsSection 3134 of title 40, United States Code, is amended—
 (1)by inserting Secretary of Homeland Security, after Air Force, each place it appears; and
 (2)by adding at the end the following:  (c)CommerceThe Secretary of Commerce may waive this subchapter with respect to contracts for the construction, alteration, or repair of vessels, regardless of the terms of the contracts as to payment or title, when the contract is made under the Act entitled An Act to define the functions and duties of the Coast and Geodetic Survey, and for other purposes, approved August 6, 1947 (33 U.S.C. 883a et seq.).. 
				VIIFederal Maritime Commission Authorization Act of 2017
 701.Short titleThis title may be cited as the Federal Maritime Commission Authorization Act of 2017. 702.Authorization of appropriationsSection 308 of title 46, United States Code, is amended by striking $24,700,000 for each of fiscal years 2016 and 2017 and inserting $28,490,000 for each of fiscal years 2018 and 2019.
			703.Record of meetings and votes
 (a)In generalSection 303 of title 46, United States Code, is amended to read as follows:  303.Meetings (a)In generalThe Federal Maritime Commission shall be deemed to be an agency for purposes of section 552b of title 5.
 (b)RecordThe Commission, through its secretary, shall keep a record of its meetings and the votes taken on any action, order, contract, or financial transaction of the Commission.
							(c)Nonpublic collaborative discussions
 (1)In generalNotwithstanding section 552b of title 5, a majority of the Commissioners may hold a meeting that is not open to public observation to discuss official agency business if—
 (A)no formal or informal vote or other official agency action is taken at the meeting; (B)each individual present at the meeting is a Commissioner or an employee of the Commission; and
 (C)the General Counsel of the Commission is present at the meeting. (2)Disclosure of nonpublic collaborative discussionsExcept as provided under paragraph (3), not later than 2 business days after the conclusion of a meeting under paragraph (1), the Commission shall make available to the public, in a place easily accessible to the public—
 (A)a list of the individuals present at the meeting; and (B)a summary of the matters discussed at the meeting, except for any matters the Commission properly determines may be withheld from the public under section 552b(c) of title 5.
 (3)ExceptionIf the Commission properly determines matters may be withheld from the public under section 555b(c) of title 5, the Commission shall provide a summary with as much general information as possible on those matters withheld from the public.
 (4)Ongoing proceedingsIf a meeting under paragraph (1) directly relates to an ongoing proceeding before the Commission, the Commission shall make the disclosure under paragraph (2) on the date of the final Commission decision.
 (5)Preservation of open meetings requirements for agency actionNothing in this subsection may be construed to limit the applicability of section 552b of title 5 with respect to a meeting of the Commissioners other than that described in this subsection.
 (6)Statutory constructionNothing in this subsection may be construed— (A)to limit the applicability of section 552b of title 5 with respect to any information which is proposed to be withheld from the public under paragraph (2)(B) of this subsection; or
 (B)to authorize the Commission to withhold from any individual any record that is accessible to that individual under section 552a of title 5..
 (b)Table of contentsThe table of contents of chapter 3 of title 46, United States Code, is amended by amending the item relating to section 303 to read as follows:
					303. Meetings..
				704.Public participation
 (a)Notice of filingSection 40304(a) of title 46, United States Code, is amended to read as follows:  (a)Notice of filingNot later than 7 days after the date an agreement is filed, the Federal Maritime Commission shall—
 (1)transmit a notice of the filing to the Federal Register for publication; and (2)request interested persons to submit relevant information and documents..
 (b)Request for information and documentsSection 40304(d) of title 46, United States Code, is amended by striking section and inserting part. (c)Saving clauseNothing in this section, or the amendments made by this section, may be construed—
 (1)to prevent the Federal Maritime Commission from requesting from a person, at any time, any additional information or documents the Commission considers necessary to carry out chapter 403 of title 46, United States Code;
 (2)to prescribe a specific deadline for the submission of relevant information and documents in response to a request under section 40304(a)(2) of title 46, United States Code; or
 (3)to limit the authority of the Commission to request information under section 40304(d) of title 46, United States Code.
					705.
					Preventing deceptive practices
 (a)License requirementSection 40901(a) of title 46, United States Code, is amended, in the first sentence, by striking act and inserting act, including holding itself out by solicitation, advertisement, or otherwise,. (b)Financial responsibilitySection 40902(a) of title 46, United States Code, is amended, in the language preceding paragraph (1), by striking act and inserting act, including holding itself out by solicitation, advertisement, or otherwise,.
 706.Reports filed with the CommissionSection 40104(a) of title 46, United States Code, is amended to read as follows:  (a)Reports (1)In generalThe Federal Maritime Commission may require a common carrier or marine terminal operator, or an officer, receiver, trustee, lessee, agent, or employee of the common carrier or marine terminal operator to file with the Commission a periodical or special report, an account, record, rate, or charge, or a memorandum of facts and transactions related to the business of the common carrier or marine terminal operator, as applicable.
 (2)RequirementsThe report, account, record, rate, charge, or memorandum shall— (A)be made under oath if the Commission requires; and
 (B)be filed in the form and within the time prescribed by the Commission.. 707.Transparency (a)In generalBeginning not later than 60 days after the date of enactment of this Act, the Federal Maritime Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives biannual reports that describe the Commission's progress toward addressing the issues raised in each unfinished regulatory proceeding, regardless of whether the proceeding is subject to a statutory or regulatory deadline.
 (b)Format of reportsEach report under subsection (a) shall, among other things, clearly identify for each unfinished regulatory proceeding—
 (1)the popular title; (2)the current stage of the proceeding;
 (3)an abstract of the proceeding; (4)what prompted the action in question;
 (5)any applicable statutory, regulatory, or judicial deadline; (6)the associated docket number;
 (7)the date the rulemaking was initiated; (8)a date for the next action; and
 (9)if a date for next action identified in the previous report is not met, the reason for the delay. 708.Treatment of tug operators (a)ExceptionsSection 40307(b)(1) of title 46, United States Code, is amended by inserting tug operators, after motor carriers,.
 (b)Concerted actionSection 41105(4) of title 46, United States Code, is amended— (1)by striking non-ocean carrier and inserting tug operator, non-ocean carrier,; and
 (2)by inserting tug operators or after States by those. 709.Prohibitions and penaltiesSection 41104(11) of title 46, United States Code, is amended by striking a tariff as required by section 40501 of this title and.
			VIIIVessel Incidental Discharge Act
 801.Short titleThis title may be cited as the Vessel Incidental Discharge Act. 802.DefinitionsIn this title:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Aquatic nuisance speciesThe term aquatic nuisance species means a nonindigenous species (including a pathogen) that threatens the diversity or abundance of native species or the ecological stability of navigable waters of the United States, or commercial, agricultural, aquacultural, or recreational activities dependent on such waters.
 (3)Ballast waterThe term ballast water means any water and suspended matter taken on board a commercial vessel to control or maintain trim, draught, stability, or stresses of the commercial vessel, regardless of how it is carried.
 (4)Ballast water discharge standardThe term ballast water discharge standard means the numerical ballast water discharge standard set forth in section 151.2030 of title 33, Code of Federal Regulations, or section 151.1511 of such title, or a revised numerical ballast water discharge standard established under section 805, as applicable.
 (5)Ballast water management systemThe term ballast water management system means any system (including all ballast water treatment equipment and all associated control and monitoring equipment) that processes ballast water to kill, render harmless, or remove organisms.
				(6)Commercial vessel
 (A)In generalThe term commercial vessel means a vessel (as defined in section 3 of title 1, United States Code) that is engaged in commercial service (as defined in section 2101 of title 46, United States Code).
 (B)ExclusionThe term commercial vessel does not include a recreational vessel. (7)Discharge incidental to the normal operation of a commercial vessel (A)In generalThe term discharge incidental to the normal operation of a commercial vessel means—
 (i)a discharge into navigable waters of the United States from a commercial vessel of— (I)(aa)graywater, bilge water, cooling water, oil water separator effluent, anti-fouling hull coating leachate, boiler or economizer blowdown, byproducts from cathodic protection, controllable pitch propeller and thruster hydraulic fluid, distillation and reverse osmosis brine, elevator pit effluent, firemain system effluent, freshwater layup effluent, gas turbine wash water, motor gasoline and compensating effluent, refrigeration and air condensate effluent, seawater piping biofouling prevention substances, boat engine wet exhaust, sonar dome effluent, exhaust gas scrubber washwater, or stern tube packing gland effluent; or
 (bb)any other pollutant associated with the operation of a marine propulsion system, shipboard maneuvering system, habitability system, or installed major equipment, or from a protective, preservative, or absorptive application to the hull of a commercial vessel;
 (II)deck runoff, deck washdown, above the waterline hull cleaning effluent, aqueous film forming foam effluent, chain locker effluent, non-oily machinery wastewater, underwater ship husbandry effluent, welldeck effluent, or fish hold and fish hold cleaning effluent; or
 (III)any effluent from a properly functioning marine engine; or (ii)a discharge of a pollutant into navigable waters of the United States in connection with the testing, maintenance, or repair of a system, equipment, or engine described in subclause (I)(bb) or (III) of clause (i) whenever the commercial vessel is waterborne.
 (B)ExclusionsThe term discharge incidental to the normal operation of a commercial vessel does not include— (i)a discharge into navigable waters of the United States from a commercial vessel of—
 (I)ballast water; (II)rubbish, trash, garbage, incinerator ash, or other such material discharged overboard;
 (III)oil or a hazardous substance (as such terms are defined in section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321)); or
 (IV)sewage (as defined in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1322(a)(6))); or
 (ii)any emission of an air pollutant resulting from the operation onboard a commercial vessel of a commercial vessel propulsion system, motor driven equipment, or incinerator; or
 (iii)any discharge into navigable waters of the United States from a commercial vessel when the commercial vessel is operating in a capacity other than as a means of transportation on water.
 (8)General permitThe term General Permit means the Final National Pollutant Discharge Elimination System Vessel General Permit for Discharges Incidental to the Normal Operation of a Vessel noticed in the Federal Register on April 12, 2013 (78 Fed. Reg. 21938).
 (9)Geographically limited areaThe term geographically limited area means an area— (A)with a physical limitation that prevents a commercial vessel from operating outside the area, such as the Great Lakes and Saint Lawrence River, as determined by the Secretary; or
 (B)that is ecologically homogeneous, as determined by the Secretary in consultation with the heads of other Federal departments or agencies the Secretary considers appropriate.
 (10)Major conversionThe term major conversion has the meaning given such term in section 2101(14a) of title 46, United States Code. (11)Navigable waters of the united statesThe term navigable waters of the United States has the meaning given such term in section 2101(17a) of title 46, United States Code.
 (12)Owner or operatorThe term owner or operator means a person owning, operating, or chartering by demise a commercial vessel. (13)PollutantThe term pollutant has the meaning given such term in section 502(6) of the Federal Water Pollution Control Act (33 U.S.C. 1362(6)).
 (14)Recreational vesselThe term recreational vessel has the meaning given such term in section 2101(25) of title 46, United States Code. (15)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating.
				803.Existing ballast water regulations
 (a)Effect on existing regulationsAny regulation issued pursuant to the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 that is in effect on the date immediately preceding the effective date of this title, and that relates to a matter subject to regulation under this title, shall remain in full force and effect unless or until superseded by a new regulation issued under this title relating to such matter.
 (b)Application of other regulationsThe regulations issued pursuant to the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.) relating to sanctions for violating a regulation under that Act shall apply to violations of a regulation issued under this title.
				804.Ballast water discharge requirements
				(a)In general
 (1)RequirementsExcept as provided in paragraph (3), and subject to sections 151.2035 and 151.2036 of title 33, Code of Federal Regulations (as in effect on the date of the enactment of this Act), an owner or operator may discharge ballast water into navigable waters of the United States from a commercial vessel covered under subsection (b) only if—
 (A)by applying the best available technology economically achievable, the discharge meets the ballast water discharge standard; and
 (B)the owner or operator discharges the ballast water in accordance with other requirements established by the Secretary.
 (2)Commercial vessels entering the great lakes system and hudson riverIf a commercial vessel enters the Great Lakes through the Saint Lawrence River or the Hudson River north of the George Washington Bridge after operating outside the exclusive economic zone of the United States or Canada, the owner or operator shall—
 (A)comply with the requirements of— (i)paragraph (1);
 (ii)subpart C of part 151 of title 33, Code of Federal Regulations; and (iii)section 401.30 of such title; and
 (B)conduct a complete ballast water exchange in an area that is 200 nautical miles or more from any shore before the owner or operator may discharge ballast water while operating in the Saint Lawrence River or the Great Lakes, subject to any requirements the Secretary determines necessary with regard to such exchange, or any ballast water management system that is to be used in conjunction with such exchange, to ensure that any discharge of ballast water complies with the requirements under paragraph (1).
 (3)Safety exemptionNotwithstanding paragraphs (1) and (2), an owner or operator may discharge any ballast water into navigable waters of the United States from a commercial vessel if—
 (A)the ballast water is discharged solely to ensure the safety of life at sea; (B)the ballast water is discharged accidentally as the result of damage to the commercial vessel or its equipment and—
 (i)all reasonable precautions to prevent or minimize the discharge have been taken; and (ii)the owner or operator did not willfully or recklessly cause such damage; or
 (C)the ballast water is discharged solely for the purpose of avoiding or minimizing a discharge from the commercial vessel of a pollutant that would violate an applicable Federal or State law.
 (4)Limitation on requirementsIn establishing requirements under this subsection, the Secretary may not require the installation of a ballast water management system on a commercial vessel that—
 (A)carries all of its ballast water in sealed tanks that are not subject to discharge; or (B)discharges ballast water solely into a reception facility described in section 807.
						(b)Applicability
 (1)Covered vesselsExcept as provided in paragraph (2), subsection (a) shall apply to any commercial vessel that is designed, constructed, or adapted to carry ballast water while such commercial vessel is operating in navigable waters of the United States.
 (2)Exempted vesselsSubsection (a) shall not apply to a commercial vessel— (A)that continuously takes on and discharges ballast water in a flow-through system, if such system does not introduce aquatic nuisance species into navigable waters of the United States, as determined by the Secretary;
 (B)that operates exclusively within a geographically limited area; (C)that operates pursuant to a geographic restriction issued as a condition under section 3309 of title 46, United States Code, or an equivalent restriction issued by the country of registration of the commercial vessel;
 (D)in the National Defense Reserve Fleet that is scheduled to be disposed of through scrapping or sinking;
 (E)that discharges ballast water consisting solely of water taken aboard from a public or commercial source that, at the time the water is taken aboard, meets the applicable regulations or permit requirements for such source under the Safe Drinking Water Act (42 U.S.C. 300f et seq.); or
 (F)in an alternative compliance program established pursuant to section 806. (c)Type approval of ballast water management systems that render ballast water organisms incapable of reproduction (1)In generalNotwithstanding chapter 5 of title 5, United States Code, part 151 of title 33, Code of Federal Regulations, and part 162 of title 46, Code of Federal Regulations, a ballast water management system that renders organisms in ballast water incapable of reproduction at the concentrations prescribed in the ballast water discharge standard shall be type approved by the Secretary, if—
 (A)such system— (i)undergoes type approval testing at an independent laboratory designated by the Secretary under such regulations; and
 (ii)meets the requirements of subpart 162.060 of title 46, Code of Federal Regulations, other than the requirements related to staining methods or measuring the concentration of living organisms; and
 (B)such laboratory uses a type approval testing method described in a final policy letter published under paragraph (2).
						(2)Type approval testing methods
 (A)Draft policyNot later than 60 days after the date of enactment of this Act, the Secretary shall publish a draft policy letter describing type approval testing methods capable of measuring the concentration of organisms in ballast water that are capable of reproduction.
 (B)Public commentThe Secretary shall provide for a period of not more than 60 days for the public to comment on the draft policy letter published under paragraph (1).
 (C)Final policyNot later than 150 days after the date of the enactment of this Act, the Secretary shall publish a final policy letter describing type approval testing methods capable of measuring the concentration of organisms in ballast water that are capable of reproduction.
 (D)RevisionsThe Secretary shall revise such policy letter as additional testing methods are determined by the Secretary to be capable of measuring the concentration of organisms in ballast water that are capable of reproduction.
 (E)ConsiderationsIn developing a policy letter under this paragraph, the Secretary— (i)shall consider a type approval testing method that uses organism grow out and most probable number statistical analysis to determine the concentration of organisms in ballast water that are capable of reproduction; and
 (ii)shall not consider a type approval testing method that relies on a staining method that measures the concentration of organisms greater than or equal to 10 micrometers and organisms less than or equal to 50 micrometers.
							805.Review of ballast water discharge standard
				(a)Effectiveness review
 (1)In generalThe Secretary shall conduct reviews in accordance with this section to determine whether revising the ballast water discharge standard based on the application of the best available technology economically achievable would result in a reduction in the risk of the introduction or establishment of aquatic nuisance species.
 (2)Required reviewsNot later than January 1, 2022, and every 10 years thereafter, the Secretary, in consultation with the Administrator, shall complete a review under paragraph (1).
					(3)State petitions for review
 (A)In generalThe Governor of a State may submit a petition requesting the Secretary to conduct a review under paragraph (1) if there is significant new information that could reasonably indicate the ballast water discharge standard could be revised to result in a reduction in the risk of the introduction or establishment of aquatic nuisance species.
 (B)TimingA Governor may not submit a petition under subparagraph (A) during the 1-year period following the date of completion of a review under paragraph (1).
 (C)Required informationA petition submitted to the Secretary under subparagraph (A) shall include— (i)a proposed ballast water discharge standard that would result in a reduction in the risk of the introduction or establishment of aquatic nuisance species;
 (ii)information regarding any ballast water management systems that may achieve the proposed ballast water discharge standard;
 (iii)the scientific and technical information on which the petition is based, including a description of the risk reduction that would result from the proposed ballast water discharge standard included under clause (i); and
 (iv)any additional information the Secretary considers appropriate. (D)Public availabilityUpon receiving a petition under subparagraph (A), the Secretary shall make publicly available a copy of the petition, including the information included under subparagraph (C).
 (E)Treatment of more than one petition as a single petitionThe Secretary may treat more than one petition submitted under subparagraph (A) as a single such petition.
 (F)Authority to reviewAfter receiving a petition that meets the requirements of this paragraph, the Secretary, in consultation with the Administrator, may conduct a review under paragraph (1).
						(b)Practicability review
 (1)In generalIf the Secretary determines under subsection (a) that revision of the ballast water discharge standard would result in a reduction in the risk of the introduction or establishment of aquatic nuisance species, the Secretary, in consultation with the Administrator, shall conduct a practicability review to determine whether—
 (A)a ballast water management system that is capable of achieving the ballast water discharge standard as proposed to be revised is economically achievable and operationally practicable; and
 (B)testing protocols that can assure accurate measurement of compliance with the ballast water discharge standard as proposed to be revised can be practicably implemented.
 (2)Criteria for practicability reviewIn conducting a practicability review under paragraph (1), the Secretary shall consider— (A)improvements in the scientific understanding of biological and ecological processes that lead to the introduction or establishment of aquatic nuisance species;
 (B)improvements in ballast water management systems, including— (i)the capability of such systems to achieve the ballast water discharge standard as proposed to be revised;
 (ii)the effectiveness and reliability of such systems in the shipboard environment; (iii)the compatibility of such systems with the design and operation of a commercial vessel by class, type, and size;
 (iv)the commercial availability of such systems; and (v)the safety of such systems;
 (C)improvements in the capabilities to detect, quantify, and assess whether aquatic nuisance species are capable of reproduction under the ballast water discharge standard as proposed to be revised;
 (D)the impact of ballast water management systems on water quality; (E)the costs, cost-effectiveness, and effects of—
 (i)a revised ballast water discharge standard; and (ii)maintaining the existing ballast water discharge standard; and
 (F)other criteria that the Secretary considers appropriate. (3)Information from statesIn conducting a practicability review under paragraph (1), the Secretary shall solicit information from the States concerning matters the Secretary is required to consider under paragraph (2).
 (c)Revised ballast water discharge standardThe Secretary shall issue a rule to revise the ballast water discharge standard if the Secretary, in consultation with the Administrator, determines on the basis of the practicability review under subsection (b) that—
 (1)a ballast water management system that is capable of achieving the ballast water discharge standard as proposed to be revised is economically achievable and operationally practicable; and
 (2)testing protocols that can assure accurate measurement of compliance with the ballast water discharge standard as proposed to be revised can be practicably implemented.
					(d)Revised ballast water discharge standard effective date and compliance deadline
 (1)In generalIf the Secretary issues a rule to revise the ballast water discharge standard under subsection (c), the Secretary shall include in such rule—
 (A)an effective date for the revised ballast discharge standard that is 3 years after the date on which such rule is published in the Federal Register; and
 (B)for the owner or operator of a commercial vessel that is constructed or completes a major conversion on or after the date that is 3 years after the date on which the rule is published in the Federal Register, a deadline to comply with the revised ballast water discharge standard that is the first day on which such commercial vessel operates in navigable waters of the United States.
 (2)ExtensionsThe Secretary shall establish a process for an owner or operator to submit a petition to the Secretary for an extension of a compliance deadline under paragraph (1)(B).
 (3)FactorsIn reviewing a petition under this subsection, the Secretary shall consider, with respect to the ability of an owner or operator to meet a compliance deadline—
 (A)whether the ballast water management system to be installed, if applicable, is available in sufficient quantities to meet the compliance deadline;
 (B)whether there is sufficient shipyard or other installation facility capacity; (C)whether there is sufficient availability of engineering and design resources;
 (D)commercial vessel characteristics, such as engine room size, layout, or a lack of installed piping; (E)electric power generating capacity aboard the commercial vessel;
 (F)the safety of the commercial vessel and crew; and (G)any other factor that the Secretary determines appropriate.
						(4)Consideration of petitions
 (A)DeterminationsThe Secretary shall approve or deny a petition for an extension of a compliance deadline submitted by an owner or operator under this subsection.
 (B)DeadlineIf the Secretary does not approve or deny a petition referred to in subparagraph (A) on or before the last day of the 90-day period beginning on the date of submission of the petition, the petition shall be deemed approved.
						(5)Period of use of installed ballast water management system
 (A)In generalSubject to subparagraph (B), an owner or operator shall be considered to be in compliance with the ballast water discharge standard if—
 (i)the ballast water management system installed on the commercial vessel complies with the ballast water discharge standard in effect at the time of installation, notwithstanding any revisions to the ballast water discharge standard occurring after the installation;
 (ii)the owner or operator maintains the ballast water management system in proper working condition, as determined by the Secretary; and
 (iii)the ballast water management system continues to meet the ballast water discharge standard applicable to the commercial vessel at the time of installation, as determined by the Secretary.
 (B)LimitationSubparagraph (A) shall cease to apply with respect to a commercial vessel after— (i)the expiration of the service life of the ballast water management system of the commercial vessel, as determined by the Secretary;
 (ii)the expiration of the service life of the commercial vessel, as determined by the Secretary; or (iii)the completion of a major conversion of the commercial vessel.
 806.Alternative compliance programThe Secretary, in consultation with the Administrator, may issue a rule establishing 1 or more compliance programs that may be used by an owner or operator as an alternative to compliance with the requirements of section 804(a) for a commercial vessel that—
 (1)has a maximum ballast water capacity of less than 8 cubic meters; or (2)is less than 3 years from the end of the service life of the commercial vessel, as determined by the Secretary.
				807.Reception facilities
 (a)In generalNotwithstanding the requirements under section 804(a), an owner or operator may discharge ballast water into an onshore or offshore facility for the reception of ballast water that meets the standards established by the Administrator, in consultation with the Secretary, under subsection (b).
 (b)Issuance of standardsNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Secretary, shall publish a rule in the Federal Register that establishes reasonable and practicable standards for reception facilities to mitigate adverse effects of aquatic nuisance species on navigable waters of the United States.
				808.Requirements for discharges incidental to the normal operation of a commercial vessel
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Administrator, shall publish a rule in the Federal Register that establishes best management practices for discharges incidental to the normal operation of a commercial vessel for commercial vessels that are—
 (1)greater than or equal to 79 feet in length; and (2)not fishing vessels, including fish processing vessels and fish tender vessels (as such terms are defined in section 2101 of title 46, United States Code).
					(b)Transition
 (1)In generalNotwithstanding the expiration date for the General Permit, any practice, limitation, or concentration applicable to any discharge incidental to the normal operation of a commercial vessel that is required by the General Permit on the date of enactment of this Act, and any reporting requirement required by the General Permit on such date of enactment, shall remain in effect until the effective date of a rule issued by the Secretary under subsection (a).
 (2)Part 6 conditionsNotwithstanding paragraph (1) and any other provision of law, the terms and conditions of Part 6 of the General Permit (relating to specific requirements for individual States or Indian country lands) shall expire on the date of enactment of this Act.
					(c)Application to certain vessels
 (1)Application of federal water pollution control actNo permit shall be required under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) or prohibition enforced under any other provision of law for, nor shall any best management practice regarding a discharge incidental to the normal operation of a commercial vessel under this title apply to, a discharge incidental to the normal operation of a commercial vessel if the commercial vessel is—
 (A)less than 79 feet in length; or (B)a fishing vessel, including a fish processing vessel and a fish tender vessel (as such terms are defined in section 2101 of title 46, United States Code).
 (2)Application of general permitThe terms and conditions of the General Permit shall cease to apply to vessels described in subparagraphs (A) and (B) of paragraph (1) on the date of enactment of this Act.
					(d)State petition for revision of best management practices
 (1)In generalThe Governor of a State may submit a petition to the Secretary requesting that the Secretary revise a best management practice established under subsection (a) if there is significant new information that could reasonably indicate that—
 (A)revising the best management practice would substantially reduce the adverse effects on navigable waters of the United States of discharges incidental to the normal operation of a commercial vessel; and
 (B)the revised best management practice would be economically achievable and operationally practicable.
 (2)Required informationA petition submitted to the Secretary under paragraph (1) shall include— (A)the scientific and technical information on which the petition is based; and
 (B)any additional information the Secretary considers appropriate. (3)Public availabilityUpon receiving a petition under paragraph (1), the Secretary shall make publicly available a copy of the petition, including the information included under paragraph (2).
 (4)Treatment of more than one petition as a single petitionThe Secretary may treat more than one petition submitted under paragraph (1) as a single petition.
 (5)Revision of best management practicesIf, after reviewing a petition submitted by a Governor under paragraph (1), the Secretary, in consultation with the Administrator, determines that revising a best management practice would substantially reduce the adverse effects on navigable waters of the United States of discharges incidental to the normal operation of a commercial vessel, and the revised best management practice would be economically achievable and operationally practicable, the Secretary, in consultation with the Administrator, may issue a rule to revise the best management practice established under subsection (a).
					809.Judicial review
 (a)In generalA person may file a petition for review of a final rule issued under this title in the United States Court of Appeals for the District of Columbia Circuit.
				(b)Deadline
 (1)In generalA petition shall be filed under this section not later than 120 days after the date on which the rule to be reviewed is published in the Federal Register.
 (2)ExceptionNotwithstanding paragraph (1), a petition that is based solely on grounds that arise after the deadline to file a petition under paragraph (1) has passed may be filed not later than 120 days after the date on which such grounds first arise.
 810.State enforcementThe Secretary may enter into an agreement with the Governor of a State to authorize the State to enforce the provisions of this title, as the Secretary considers appropriate.
			811.Effect on State authority
 (a)In generalExcept as provided in subsection (b) and as necessary to implement an agreement entered into under section 810, no State or political subdivision thereof may adopt or enforce any statute, regulation, or other requirement of the State or political subdivision with respect to—
 (1)a discharge into navigable waters of the United States from a commercial vessel of ballast water; or
 (2)a discharge incidental to the normal operation of a commercial vessel. (b)Preservation of authorityNothing in this title may be construed as affecting the authority of a State or political subdivision thereof to adopt or enforce any statute, regulation, or other requirement with respect to any water or other substance discharged or emitted from a vessel in preparation for transport of the vessel by land from one body of water to another body of water.
				812.Effect on other laws
				(a)Application of Federal Water Pollution Control Act
 (1)In generalExcept as provided in section 808(b), on or after the date of enactment of this Act, the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) shall not apply to a discharge into navigable waters of the United States of ballast water from a commercial vessel or a discharge incidental to the normal operation of a commercial vessel.
 (2)Oil and hazardous substance liability; marine sanitation devicesNothing in this title may be construed as affecting the application to a commercial vessel of section 311 or 312 of the Federal Water Pollution Control Act (33 U.S.C. 1321 and 1322).
 (b)Established regimesNotwithstanding any other provision of this title, nothing in this title may be construed as affecting the authority of the Federal Government under—
 (1)the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.) with respect to the regulation by the Federal Government of any discharge or emission that, on or after the date of enactment of this Act, is covered under the International Convention for the Prevention of Pollution from Ships, 1973, as modified by the Protocol of 1978; and
 (2)title X of the Coast Guard Authorization Act of 2010 (33 U.S.C. 3801 et seq.) with respect to the regulation by the Federal Government of any anti-fouling system that, on or after the date of enactment of this Act, is covered under the International Convention on the Control of Harmful Anti-fouling Systems on Ships, done at London October 5, 2001.
					(c)International law
 (1)In generalAny action taken under this title shall be taken in accordance with international law. (2)StandardsNothing in this title may be construed to impose any design, equipment, or operation standard on a commercial vessel not documented under the laws of the United States and engaged in innocent passage unless the standard implements a generally accepted international rule, as determined by the Secretary.
 (d)Other authoritiesNothing in this title may be construed as affecting the authority of the Secretary of Commerce or the Secretary of the Interior, as the case may be, to administer lands or waters under such Secretary’s administrative control.
 (e)Conforming amendmentsThe Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.) is amended—
 (1)in section 1101(c)(2) (16 U.S.C. 4711(c)(2))— (A)in subparagraph (K), by striking ; and and inserting a period; and
 (B)by striking subparagraph (L); and (2)in section 1205 (16 U.S.C. 4725), by adding at the end the following: Ballast water and discharges incidental to the normal operation of a commercial vessel (as such terms are defined in the Vessel Incidental Discharge Act) shall be regulated pursuant to such Act..
					IXNational Oceanic and Atmospheric Administration Commissioned Officer Corps Amendments and
			 Hydrographic Services Improvement Act Reauthorization and Amendments Act
			 of 2017
 901.Short titleThis title may be cited as the National Oceanic and Atmospheric Administration Commissioned Officer Corps Amendments and Hydrographic Services Improvement Act Reauthorization and Amendments Act of 2017.
			902.References to National
			 Oceanic and Atmospheric Administration Commissioned Officer Corps Act of
 2002Except as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3001 et seq.).
			AGeneral
			 provisions
				911.Strength and distribution in
 gradeSection 214 (33 U.S.C. 3004) is amended to read as follows:
					
						214.Strength and distribution in grade
 (a)GradesThe commissioned grades in the commissioned officer corps of the Administration are the following, in relative rank with officers of the Navy:
 (1)Vice admiral. (2)Rear admiral.
 (3)Rear admiral (lower half). (4)Captain.
 (5)Commander. (6)Lieutenant commander.
 (7)Lieutenant. (8)Lieutenant (junior grade).
 (9)Ensign. (b)Grade distributionThe Secretary shall prescribe, with respect to the distribution on the lineal list in grade, the percentages applicable to the grades set forth in subsection (a).
							(c)Annual computation of number in
				grade
 (1)In generalNot less frequently than once each year, the Secretary shall make a computation to determine the number of officers on the lineal list authorized to be serving in each grade.
 (2)Method of computationThe number in each grade shall be computed by applying the applicable percentage to the total number of such officers serving on active duty on the date the computation is made.
 (3)FractionsIf a final fraction occurs in computing the authorized number of officers in a grade, the nearest whole number shall be taken. If the fraction is ½, the next higher whole number shall be taken.
 (d)Temporary increase in numbersThe total number of officers authorized by law to be on the lineal list during a fiscal year may be temporarily exceeded if the average number on that list during that fiscal year does not exceed the authorized number.
							(e)Positions of importance and
 responsibilityOfficers serving in positions designated under section 228(a) and officers recalled from retired status shall not be counted when computing authorized strengths under subsection (c) and shall not count against those strengths.
 (f)Preservation of grade and payNo officer may be reduced in grade or pay or separated from the commissioned officer corps of the Administration as the result of a computation made to determine the authorized number of officers in the various grades..
 912.Recalled officersSection 215 (33 U.S.C. 3005) is amended—
 (1)in the matter before paragraph (1), by striking Effective and inserting the following:
						
 (a)In generalEffective; and (2)by adding at the end the following new subsection:
						
							(b)Positions of importance and
 responsibilityOfficers serving in positions designated under section 228 and officers recalled from retired status or detailed to an agency other than the Administration—
 (1)may not be counted in determining the total number of authorized officers on the lineal list under this section; and
 (2)may not count against such number..
					913.Obligated service requirement
 (a)In generalSubtitle A (33 U.S.C. 3001 et seq.) is amended by adding at the end the following:
						
							216.Obligated service requirement
								(a)In general
 (1)RulemakingThe Secretary shall prescribe the obligated service requirements for appointments, training, promotions, separations, continuations, and retirement of officers not otherwise covered by law.
 (2)Written agreementsThe Secretary and officers shall enter into written agreements that describe the officers’ obligated service requirements prescribed under paragraph (1) in return for such appointments, training, promotions, separations, and retirements as the Secretary considers appropriate.
									(b)Repayment for failure to satisfy
				requirements
 (1)In generalThe Secretary may require an officer who fails to meet the service requirements prescribed under subsection (a)(1) to reimburse the Secretary in an amount that bears the same ratio to the total costs of the training provided to that officer by the Secretary as the unserved portion of active duty bears to the total period of active duty the officer agreed to serve.
									(2)Obligation as debt to United
 StatesAn obligation to reimburse the Secretary under paragraph (1) shall be considered for all purposes as a debt owed to the United States.
 (3)Discharge in bankruptcyA discharge in bankruptcy under title 11 that is entered less than 5 years after the termination of a written agreement entered into under subsection (a)(2) does not discharge the individual signing the agreement from a debt arising under such agreement.
									(c)Waiver or suspension of
 complianceThe Secretary may waive the service obligation of an officer who—
 (1)becomes unqualified to serve on active duty in the commissioned officer corps of the Administration because of a circumstance not within the control of that officer; or
 (2)is— (A)not physically qualified for appointment; and
 (B)determined to be unqualified for service in the commissioned officer corps of the Administration because of a physical or medical condition that was not the result of the officer's own misconduct or grossly negligent conduct..
 (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 215 the following:
						Sec. 216. Obligated service
				requirement..
					914.Training and physical fitness
 (a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by section 913(a), is further amended by adding at the end the following:
						
							217.Training and physical fitness
 (a)TrainingThe Secretary may take such measures as may be necessary to ensure that officers are prepared to carry out their duties in the commissioned officer corps of the Administration and proficient in the skills necessary to carry out such duties. Such measures may include the following:
 (1)Carrying out training programs and correspondence courses, including establishing and operating a basic officer training program to provide initial indoctrination and maritime vocational training for officer candidates as well as refresher training, mid-career training, aviation training, and such other training as the Secretary considers necessary for officer development and proficiency.
 (2)Providing officers and officer candidates with books and school supplies.
 (3)Acquiring such equipment as may be necessary for training and instructional purposes.
 (b)Physical fitnessThe Secretary shall ensure that officers maintain a high physical state of readiness by establishing standards of physical fitness for officers that are substantially equivalent to those prescribed for officers in the Coast Guard..
 (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 913(b), is further amended by inserting after the item relating to section 216 the following:
						Sec. 217. Training and physical
				fitness..
					915.Recruiting materials
 (a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by section 914(a), is further amended by adding at the end the following:
						
 218.Use of recruiting materials for public relationsThe Secretary may use for public relations purposes of the Department of Commerce any advertising materials developed for use for recruitment and retention of personnel for the commissioned officer corps of the Administration. Any such use shall be under such conditions and subject to such restrictions as the Secretary shall prescribe..
 (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 914(b), is further amended by inserting after the item relating to section 217 the following:
						Sec. 218. Use of recruiting materials for public relations..
 916.Technical correctionSection 101(21)(C) of title 38, United States Code, is amended by inserting in the commissioned officer corps before of the National.
				BParity and recruitment
				921.Education loans
 (a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is amended by adding at the end the following:
						
							267.Education loan repayment program
								(a)Authority To repay education
 loansFor the purpose of maintaining adequate numbers of officers of the commissioned officer corps of the Administration on active duty who have skills required by the commissioned officer corps, the Secretary may repay, in the case of a person described in subsection (b), a loan that—
 (1)was used by the person to finance education; and
 (2)was obtained from a governmental entity, private financial institution, educational institution, or other authorized entity.
 (b)Eligible personsTo be eligible to obtain a loan repayment under this section, a person must—
 (1)satisfy 1 of the requirements specified in subsection (c);
 (2)be fully qualified for, or hold, an appointment as a commissioned officer in the commissioned officer corps of the Administration; and
 (3)sign a written agreement to serve on active duty, or, if on active duty, to remain on active duty for a period in addition to any other incurred active duty obligation.
									(c)Academic and professional
 requirementsOne of the following academic requirements must be satisfied for purposes of determining the eligibility of an individual for a loan repayment under this section:
 (1)The person is fully qualified in a profession that the Secretary has determined to be necessary to meet identified skill shortages in the commissioned officer corps.
 (2)The person is enrolled as a full-time student in the final year of a course of study at an accredited educational institution (as determined by the Secretary of Education) leading to a degree in a profession that will meet identified skill shortages in the commissioned officer corps.
									(d)Loan repayments
 (1)In generalSubject to the limits established under paragraph (2), a loan repayment under this section may consist of the payment of the principal, interest, and related expenses of a loan obtained by a person described in subsection (b).
 (2)Limitation on amountFor each year of obligated service that a person agrees to serve in an agreement described in subsection (b)(3), the Secretary may pay not more than the amount specified in section 2173(e)(2) of title 10, United States Code.
									(e)Active duty service obligation
 (1)In generalA person entering into an agreement described in subsection (b)(3) incurs an active duty service obligation.
									(2)Length of obligation determined under
				regulations
 (A)In generalExcept as provided in subparagraph (B), the length of the obligation under paragraph (1) shall be determined under regulations prescribed by the Secretary.
 (B)Minimum obligationThe regulations prescribed under subparagraph (A) may not provide for a period of obligation of less than 1 year for each maximum annual amount, or portion thereof, paid on behalf of the person for qualified loans.
										(3)Persons on active duty before entering into
 agreementThe active duty service obligation of persons on active duty before entering into the agreement shall be served after the conclusion of any other obligation incurred under the agreement.
									(f)Effect of failure To complete
				obligation
 (1)Alternative obligationsAn officer who is relieved of the officer's active duty obligation under this section before the completion of that obligation may be given any alternative obligation, at the discretion of the Secretary.
 (2)RepaymentAn officer who does not complete the period of active duty specified in the agreement entered into under subsection (b)(3), or the alternative obligation imposed under paragraph (1), shall be subject to the repayment provisions under section 216.
 (g)RulemakingThe Secretary shall prescribe regulations to carry out this section, including—
 (1)standards for qualified loans and authorized payees; and
 (2)other terms and conditions for the making of loan repayments..
 (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 266 the following:
						Sec. 267. Education loan
				repayment
				program..
					922.Interest payments
 (a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by section 921(a), is further amended by adding at the end the following:
						
							268.Interest payment program
 (a)AuthorityThe Secretary may pay the interest and any special allowances that accrue on 1 or more student loans of an eligible officer, in accordance with this section.
 (b)Eligible officersAn officer is eligible for the benefit described in subsection (a) while the officer—
 (1)is serving on active duty; (2)has not completed more than 3 years of service on active duty;
 (3)is the debtor on 1 or more unpaid loans described in subsection (c); and
 (4)is not in default on any such loan. (c)Student loansThe authority to make payments under subsection (a) may be exercised with respect to the following loans:
 (1)A loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.).
 (2)A loan made under part D of such title (20 U.S.C. 1087a et seq.).
 (3)A loan made under part E of such title (20 U.S.C. 1087aa et seq.).
 (d)Maximum benefitInterest and any special allowance may be paid on behalf of an officer under this section for any of the 36 consecutive months during which the officer is eligible under subsection (b).
 (e)Funds for paymentsThe Secretary may use amounts appropriated for the pay and allowances of personnel of the commissioned officer corps of the Administration for payments under this section.
								(f)Coordination with Secretary of
				Education
 (1)In generalThe Secretary shall consult with the Secretary of Education regarding the administration of this section.
 (2)Transfer of fundsThe Secretary shall transfer to the Secretary of Education the funds necessary—
 (A)to pay interest and special allowances on student loans under this section (in accordance with sections 428(o), 455(l), and 464(j) of the Higher Education Act of 1965 (20 U.S.C. 1078(o), 1087e(l), and 1087dd(j)); and
 (B)to reimburse the Secretary of Education for any reasonable administrative costs incurred by the Secretary in coordinating the program under this section with the administration of the student loan programs under parts B, D, and E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.).
 (g)Special allowance definedIn this section, the term special allowance means a special allowance that is payable under section 438 of the Higher Education Act of 1965 (20 U.S.C. 1087–1)..
					(b)Conforming amendments
 (1)Section 428(o) of the Higher Education Act of 1965 (20 U.S.C. 1078(o)) is amended—
 (A)by striking the subsection heading and inserting Armed Forces and NOAA Commissioned Officer Corps Student Loan Interest Payment Programs; and
 (B)in paragraph (1)— (i)by inserting or section 268 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 after Code,; and
 (ii)by inserting or an officer in the commissioned officer corps of the National Oceanic and Atmospheric Administration, respectively, after Armed Forces.
 (2)Sections 455(l) and 464(j) of the Higher Education Act of 1965 (20 U.S.C. 1087e(l) and 1087dd(j)) are each amended—
 (A)by striking the subsection heading and inserting Armed Forces and NOAA Commissioned Officer Corps Student Loan Interest Payment Programs; and
 (B)in paragraph (1)— (i)by inserting or section 268 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 after Code,; and
 (ii)by inserting or an officer in the commissioned officer corps of the National Oceanic and Atmospheric Administration, respectively after Armed Forces.
 (c)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 921(b), is further amended by inserting after the item relating to section 267 the following:
						Sec. 268. Interest payment
				program..
					923.Student pre-commissioning program
 (a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by section 922(a), is further amended by adding at the end the following:
						
							269.Student pre-commissioning education
				assistance program
								(a)Authority To provide financial
 assistanceFor the purpose of maintaining adequate numbers of officers of the commissioned officer corps of the Administration on active duty, the Secretary may provide financial assistance to a person described in subsection (b) for expenses of the person while the person is pursuing on a full-time basis at an accredited educational institution (as determined by the Secretary of Education) a program of education approved by the Secretary that leads to—
 (1)a baccalaureate degree in not more than 5 academic years; or
 (2)a postbaccalaureate degree. (b)Eligible persons (1)In generalA person is eligible to obtain financial assistance under subsection (a) if the person—
 (A)is enrolled on a full-time basis in a program of education referred to in subsection (a) at any educational institution described in such subsection;
 (B)meets all of the requirements for acceptance into the commissioned officer corps of the Administration except for the completion of a baccalaureate degree; and
 (C)enters into a written agreement with the Secretary described in paragraph (2).
 (2)AgreementA written agreement referred to in paragraph (1)(C) is an agreement between the person and the Secretary in which the person—
 (A)agrees to accept an appointment as an officer, if tendered; and
 (B)upon completion of the person's educational program, agrees to serve on active duty, immediately after appointment, for—
 (i)up to 3 years if the person received less than 3 years of assistance; and
 (ii)up to 5 years if the person received at least 3 years of assistance.
 (c)Qualifying expensesExpenses for which financial assistance may be provided under subsection (a) are the following:
 (1)Tuition and fees charged by the educational institution involved.
 (2)The cost of books. (3)In the case of a program of education leading to a baccalaureate degree, laboratory expenses.
 (4)Such other expenses as the Secretary considers appropriate.
 (d)Limitation on amountThe Secretary shall prescribe the amount of financial assistance provided to a person under subsection (a), which may not exceed the amount specified in section 2173(e)(2) of title 10, United States Code, for each year of obligated service that a person agrees to serve in an agreement described in subsection (b)(2).
 (e)Duration of assistanceFinancial assistance may be provided to a person under subsection (a) for not more than 5 consecutive academic years.
								(f)Subsistence allowance
 (1)In generalA person who receives financial assistance under subsection (a) shall be entitled to a monthly subsistence allowance at a rate prescribed under paragraph (2) for the duration of the period for which the person receives such financial assistance.
 (2)Determination of amountThe Secretary shall prescribe monthly rates for subsistence allowance provided under paragraph (1), which shall be equal to the amount specified in section 2144(a) of title 10, United States Code.
									(g)Initial clothing allowance
 (1)TrainingThe Secretary may prescribe a sum which shall be credited to each person who receives financial assistance under subsection (a) to cover the cost of the person's initial clothing and equipment issue.
 (2)AppointmentUpon completion of the program of education for which a person receives financial assistance under subsection (a) and acceptance of appointment in the commissioned officer corps of the Administration, the person may be issued a subsequent clothing allowance equivalent to that normally provided to a newly appointed officer.
									(h)Termination of financial
				assistance
 (1)In generalThe Secretary shall terminate the assistance provided to a person under this section if—
 (A)the Secretary accepts a request by the person to be released from an agreement described in subsection (b)(2);
 (B)the misconduct of the person results in a failure to complete the period of active duty required under the agreement; or
 (C)the person fails to fulfill any term or condition of the agreement.
 (2)ReimbursementThe Secretary may require a person who receives assistance described in subsection (c), (f), or (g) under an agreement entered into under subsection (b)(1)(C) to reimburse the Secretary in an amount that bears the same ratio to the total costs of the assistance provided to that person as the unserved portion of active duty bears to the total period of active duty the officer agreed to serve under the agreement.
 (3)WaiverThe Secretary may waive the service obligation of a person through an agreement entered into under subsection (b)(1)(C) if the person—
 (A)becomes unqualified to serve on active duty in the commissioned officer corps of the Administration because of a circumstance not within the control of that person; or
 (B)is— (i)not physically qualified for appointment; and
 (ii)determined to be unqualified for service in the commissioned officer corps of the Administration because of a physical or medical condition that was not the result of the person's own misconduct or grossly negligent conduct.
											(4)Obligation as debt to United
 StatesAn obligation to reimburse the Secretary imposed under paragraph (2) is, for all purposes, a debt owed to the United States.
 (5)Discharge in bankruptcyA discharge in bankruptcy under title 11, United States Code, that is entered less than 5 years after the termination of a written agreement entered into under subsection (b)(1)(C) does not discharge the person signing the agreement from a debt arising under such agreement or under paragraph (2).
 (i)RegulationsThe Secretary may promulgate such regulations and orders as the Secretary considers appropriate to carry out this section..
 (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 922(c), is further amended by inserting after the item relating to section 268 the following:
						Sec. 269. Student
				pre-commissioning education assistance
				program..
					924.Limitation on educational
			 assistance
 (a)In generalEach fiscal year, beginning with the fiscal year in which this Act is enacted, the Secretary of Commerce shall ensure that the total amount expended by the Secretary under section 267 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (as added by section 921(a)), section 268 of such Act (as added by section 922(a)), and section 269 of such Act (as added by section 923(a)) does not exceed the amount by which—
 (1)the total amount the Secretary would pay in that fiscal year to officer candidates under section 203(f)(1) of title 37, United States Code (as added by section 946(d)), if such section entitled officer candidates to pay at monthly rates equal to the basic pay of a commissioned officer in the pay grade O–1 with less than 2 years of service; exceeds
 (2)the total amount the Secretary actually pays in that fiscal year to officer candidates under section 203(f)(1) of such title (as so added).
 (b)Officer candidate definedIn this section, the term officer candidate has the meaning given the term in section 212 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3002), as added by section 946(c).
					925.Applicability of certain provisions of
			 title 10, United States Code, and extension of certain authorities
			 applicable to members of the Armed Forces to commissioned officer corps
 (a)Applicability of certain provisions of title 10Section 261(a) (33 U.S.C. 3071(a)) is amended—
 (1)by redesignating paragraphs (13) through (16) as paragraphs (22) through (25), respectively;
 (2)by redesignating paragraphs (7) through (12) as paragraphs (14) through (19), respectively;
 (3)by redesignating paragraphs (4) through (6) as paragraphs (8) through (10), respectively;
 (4)by inserting after paragraph (3) the following:
							
 (4)Section 771, relating to unauthorized wearing of uniforms.
 (5)Section 774, relating to wearing religious apparel while in uniform.
 (6)Section 982, relating to service on State and local juries.
 (7)Section 1031, relating to administration of oaths.;
 (5)by inserting after paragraph (10), as redesignated, the following:
							
 (11)Section 1074n, relating to annual mental health assessments. (12)Section 1090a, relating to referrals for mental health evaluations.
 (13)Chapter 58, relating to the Benefits and Services for members being separated or recently separated.;
				and
 (6)by inserting after paragraph (19), as redesignated, the following:
							
 (20)Subchapter I of chapter 88, relating to Military Family Programs.
 (21)Section 2005, relating to advanced education assistance, active duty agreements, and reimbursement requirements..
						(b)Extension of certain authorities
 (1)Notarial servicesSection 1044a of title 10, United States Code, is amended— (A)in subsection (a)(1), by striking armed forces and inserting uniformed services; and
 (B)in subsection (b)(4), by striking armed forces both places it appears and inserting uniformed services. (2)Acceptance of voluntary services for programs serving members and their familiesSection 1588 of such title is amended—
 (A)in subsection (a)(3), in the matter before subparagraph (A), by striking armed forces and inserting uniformed services; and (B)by adding at the end the following new subsection:
								
									(g)Secretary concerned for acceptance of services for programs serving members of NOAA corps and their
 familiesFor purposes of the acceptance of services described in subsection (a)(3), the term Secretary concerned in subsection (a) shall include the Secretary of Commerce with respect to members of the commissioned officer corps of the National Oceanic and Atmospheric Administration..
 (3)Capstone course for newly selected flag officersSection 2153 of such title is amended— (A)in subsection (a)—
 (i)by inserting or the commissioned officer corps of the National Oceanic and Atmospheric Administration after in the case of the Navy; and (ii)by striking other armed forces and inserting other uniformed services; and
 (B)in subsection (b)(1), in the matter before subparagraph (A), by inserting or the Secretary of Commerce, as applicable, after the Secretary of Defense. 926.Applicability of certain provisions of title 37, United States Code (a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is amended by inserting after section 261 the following:
						
							261A.Applicability of certain provisions of
				title 37, United States Code
								(a)Provisions made applicable to commissioned
 officer corpsThe provisions of law applicable to the Armed Forces under the following provisions of title 37, United States Code, shall apply to the commissioned officer corps of the Administration:
 (1)Section 324, relating to accession bonuses for new officers in critical skills.
 (2)Section 403(f)(3), relating to prescribing regulations defining the terms field duty and sea duty.
 (3)Section 403(l), relating to temporary continuation of housing allowance for dependents of members dying on active duty.
 (4)Section 488, relating to allowances for recruiting expenses.
 (5)Section 495, relating to allowances for funeral honors duty.
 (b)ReferencesThe authority vested by title 37, United States Code, in the military departments, the Secretary concerned, or the Secretary of Defense with respect to the provisions of law referred to in subsection (a) shall be exercised, with respect to the commissioned officer corps of the Administration, by the Secretary of Commerce or the Secretary's designee..
 (b)Personal money allowanceSection 414 of title 37, United States Code, is amended by inserting or the director of the commissioned officer corps of the National Oceanic and Atmospheric Administration after Health Service.
 (c)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 261 the following:
						Sec. 261A. Applicability of
				certain provisions of title 37, United States
				Code..
 927.Legion of Merit awardSection 1121 of title 10, United States Code, is amended by striking armed forces and inserting uniformed services.
				928.Prohibition on retaliatory personnel actions
 (a)In generalSubsection (a) of section 261 (33 U.S.C. 3071), as amended by section 925(a), is further amended—
 (1)by redesignating paragraphs (8) through (25) as paragraphs (9) through (26), respectively; and
 (2)by inserting after paragraph (7) the following:
							
 (8)Section 1034, relating to protected communications and prohibition of retaliatory personnel actions..
 (b)Conforming amendmentSubsection (b) of such section is amended by adding at the end the following: For purposes of paragraph (8) of subsection (a), the term Inspector General in section 1034 of such title 10 shall mean the Inspector General of the Department of Commerce..
 (c)RegulationsSuch section is further amended by adding at the end the following:  (c)Regulations regarding protected communications and prohibition of retaliatory personnel actionsThe Secretary may promulgate regulations to carry out the application of section 1034 of title 10, United States Code, to the commissioned officer corps of the Administration, including by promulgating such administrative procedures for investigation and appeal within the commissioned officer corps as the Secretary considers appropriate..
					929.Penalties for wearing uniform
 without authoritySection 702 of title 18, United States Code, is amended by striking Service or any and inserting Service, the commissioned officer corps of the National Oceanic and Atmospheric Administration, or any.
				930.Application of certain provisions of
 competitive service lawSection 3304(f) of title 5, United States Code, is amended—
 (1)in paragraph (1), by inserting and members of the commissioned officer corps of the National Oceanic and Atmospheric Administration (or its predecessor organization the Coast and Geodetic Survey) separated from such uniformed service after separated from the armed forces;
 (2)in paragraph (2), by striking or veteran and inserting , veteran, or member; and
 (3)in paragraph (4), by inserting and members of the commissioned officer corps of the National Oceanic and Atmospheric Administration (or its predecessor organization the Coast and Geodetic Survey) separated from such uniformed service after separated from the armed forces.
					931.Employment and reemployment
 rightsSection 4303(16) of title 38, United States Code, is amended by inserting the commissioned officer corps of the National Oceanic and Atmospheric Administration, after Public Health Service,.
				932.Treatment of commission in commissioned officer corps for purposes of certain hiring decisions
 (a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by this subtitle, is further amended by adding at the end the following:
						
							269A.Treatment of commission in commissioned officer corps as employment in Administration for purposes
			 of certain hiring decisions
 (a)In generalIn any case in which the Secretary accepts an application for a position of employment with the Administration and limits consideration of applications for such position to applications submitted by individuals serving in a career or career-conditional position in the competitive service within the Administration, the Secretary shall deem an officer who has served as an officer in the commissioned officer corps for at least 3 years to be serving in a career or career-conditional position in the competitive service within the Administration for purposes of such limitation.
 (b)Career appointmentsIf the Secretary selects an application submitted by an officer described in subsection (a) for a position described in such subsection, the Secretary shall give such officer a career or career-conditional appointment in the competitive service, as appropriate.
 (c)Competitive service definedIn this section, the term competitive service has the meaning given the term in section 2102 of title 5, United States Code.. (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 269, as added by section 923, the following new item:
						Sec. 269A. Treatment of commission in commissioned officer corps as employment in Administration
			 for purposes of certain hiring decisions..
					933.Direct hire authority
 (a)In generalThe head of a Federal agency may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of such title, a qualified candidate described in subsection (b) directly to a position in the agency for which the candidate meets qualification standards of the Office of Personnel Management.
 (b)Candidates describedA candidate described in this subsection is a current or former member of the commissioned officer corps of the National Oceanic and Atmospheric Administration who—
 (1)fulfilled his or her obligated service requirement under section 216 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002, as added by section 913;
 (2)if no longer a member of the commissioned officer corps of the Administration, was not discharged or released therefrom as part of a disciplinary action; and
 (3)has been separated or released from service in the commissioned officer corps of the Administration for a period of not more than 5 years.
 (c)Effective dateThis section shall apply with respect to appointments made in fiscal year 2017 and in each fiscal year thereafter.
					CAppointments and
			 promotion of officers
				941.Appointments
 (a)Original appointmentsSection 221 (33 U.S.C. 3021) is amended to read as follows:
						
							221.Original appointments and
				reappointments
								(a)Original appointments
									(1)Grades
 (A)In generalExcept as provided in subparagraph (B), an original appointment of an officer may be made in such grades as may be appropriate for—
 (i)the qualification, experience, and length of service of the appointee; and
 (ii)the commissioned officer corps of the Administration.
											(B)Appointment of officer candidates
 (i)Limitation on gradeAn original appointment of an officer candidate, upon graduation from the basic officer training program of the commissioned officer corps of the Administration, may not be made in any other grade than ensign.
 (ii)RankOfficer candidates receiving appointments as ensigns upon graduation from basic officer training program shall take rank according to their proficiency as shown by the order of their merit at date of graduation.
 (2)Source of appointmentsAn original appointment may be made from among the following:
 (A)Graduates of the basic officer training program of the commissioned officer corps of the Administration.
 (B)Graduates of the military service academies of the United States who otherwise meet the academic standards for enrollment in the training program described in subparagraph (A).
 (C)Graduates of the maritime academies of the States who— (i)otherwise meet the academic standards for enrollment in the training program described in subparagraph (A);
 (ii)completed at least 3 years of regimented training while at a maritime academy of a State; and (iii)obtained an unlimited tonnage or unlimited horsepower Merchant Mariner Credential from the United States Coast Guard.
 (D)Licensed officers of the United States merchant marine who have served 2 or more years aboard a vessel of the United States in the capacity of a licensed officer, who otherwise meet the academic standards for enrollment in the training program described in subparagraph (A).
 (3)DefinitionsIn this subsection: (A)Maritime academies of the StatesThe term maritime academies of the States means the following:
 (i)California Maritime Academy, Vallejo, California. (ii)Great Lakes Maritime Academy, Traverse City, Michigan.
 (iii)Maine Maritime Academy, Castine, Maine. (iv)Massachusetts Maritime Academy, Buzzards Bay, Massachusetts.
 (v)State University of New York Maritime College, Fort Schuyler, New York. (vi)Texas A&M Maritime Academy, Galveston, Texas.
											(B)Military service academies of the United
 StatesThe term military service academies of the United States means the following:
 (i)The United States Military Academy, West Point, New York.
 (ii)The United States Naval Academy, Annapolis, Maryland.
 (iii)The United States Air Force Academy, Colorado Springs, Colorado.
 (iv)The United States Coast Guard Academy, New London, Connecticut.
 (v)The United States Merchant Marine Academy, Kings Point, New York.
											(b)Reappointment
 (1)In generalExcept as provided in paragraph (2), an individual who previously served in the commissioned officer corps of the Administration may be appointed by the Secretary to the grade the individual held prior to separation.
									(2)Reappointments to higher
 gradesAn appointment under paragraph (1) to a position of importance and responsibility designated under section 228 may only be made by the President.
 (c)QualificationsAn appointment under subsection (a) or (b) may not be given to an individual until the individual's mental, moral, physical, and professional fitness to perform the duties of an officer has been established under such regulations as the Secretary shall prescribe.
 (d)Precedence of appointeesAppointees under this section shall take precedence in the grade to which appointed in accordance with the dates of their commissions as commissioned officers in such grade. Appointees whose dates of commission are the same shall take precedence with each other as the Secretary shall determine.
 (e)Inter-Service transfersFor inter-service transfers (as described in the Department of Defense Directive 1300.4 (dated December 27, 2006)) the Secretary shall—
 (1)coordinate with the Secretary of Defense and the Secretary of the Department in which the Coast Guard is operating to promote and streamline inter-service transfers;
 (2)give preference to such inter-service transfers for recruitment purposes as determined appropriate by the Secretary; and
 (3)reappoint such inter-service transfers to the equivalent grade in the commissioned officer corps..
 (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 221 and inserting the following:
						Sec. 221. Original appointments
				and
				reappointments..
 942.Personnel boardsSection 222 (33 U.S.C. 3022) is amended to read as follows:
					
						222.Personnel boards
 (a)ConveningNot less frequently than once each year and at such other times as the Secretary determines necessary, the Secretary shall convene a personnel board.
							(b)Membership
 (1)In generalA board convened under subsection (a) shall consist of 5 or more officers who are serving in or above the permanent grade of the officers under consideration by the board.
 (2)Retired officersOfficers on the retired list may be recalled to serve on such personnel boards as the Secretary considers necessary.
								(3)No membership on 2 successive
 boardsNo officer may be a member of 2 successive personnel boards convened to consider officers of the same grade for promotion or separation.
 (c)DutiesEach personnel board shall— (1)recommend to the Secretary such changes as may be necessary to correct any erroneous position on the lineal list that was caused by administrative error; and
 (2)make selections and recommendations to the Secretary and the President for the appointment, promotion, involuntary separation, continuation, and involuntary retirement of officers in the commissioned officer corps of the Administration as prescribed in this title.
								(d)Action on recommendations not
 acceptableIf any recommendation by a board convened under subsection (a) is not accepted by the Secretary or the President, the board shall make such further recommendations as the Secretary or the President considers appropriate..
				943.Delegation of
 authoritySection 226 (33 U.S.C. 3026) is amended—
 (1)by striking Appointments and inserting the following:
						
							(a)In
 generalAppointments; and (2)by adding at the end the following:
						
							(b)Delegation of appointment
 authorityIf the President delegates authority to the Secretary to make appointments under this section, the President shall, during a period in which the position of the Secretary is vacant, delegate such authority to the Deputy Secretary of Commerce or the Under Secretary for Oceans and Atmosphere during such period..
 944.Assistant Administrator of the Office of Marine and Aviation OperationsSection 228(c) (33 U.S.C. 3028(c)) is amended— (1)in the fourth sentence, by striking Director and inserting Assistant Administrator; and
 (2)in the heading, by inserting Assistant Administrator of the before Office. 945.Temporary appointments (a)In generalSection 229 (33 U.S.C. 3029) is amended to read as follows:
						
							229.Temporary appointments
 (a)Appointments by PresidentTemporary appointments in the grade of ensign, lieutenant junior grade, or lieutenant may be made by the President.
 (b)TerminationA temporary appointment to a position under subsection (a) shall terminate upon approval of a permanent appointment for such position made by the President.
 (c)Order of precedenceAppointees under subsection (a) shall take precedence in the grade to which appointed in accordance with the dates of their appointments as officers in such grade. The order of precedence of appointees who are appointed on the same date shall be determined by the Secretary.
 (d)Any one gradeWhen determined by the Secretary to be in the best interest of the commissioned officer corps, officers in any permanent grade may be temporarily promoted one grade by the President. Any such temporary promotion terminates upon the transfer of the officer to a new assignment.
								(e)Delegation of
 appointment authorityIf the President delegates authority to the Secretary to make appointments under this section, the President shall, during a period in which the position of the Secretary is vacant, delegate such authority to the Deputy Secretary of Commerce or the Under Secretary for Oceans and Atmosphere during such period..
 (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 229 and inserting the following:
						Sec. 229. Temporary
				appointments..
				  
					946.Officer candidates
 (a)In generalSubtitle B (33 U.S.C. 3021 et seq.) is amended by adding at the end the following:
						
							234.Officer candidates
 (a)Determination of numberThe Secretary shall determine the number of appointments of officer candidates.
 (b)AppointmentAppointment of officer candidates shall be made under regulations which the Secretary shall prescribe, including regulations with respect to determining age limits, methods of selection of officer candidates, term of service as an officer candidate before graduation from the program, and all other matters affecting such appointment.
 (c)DismissalThe Secretary may dismiss from the basic officer training program of the Administration any officer candidate who, during the officer candidate's term as an officer candidate, the Secretary considers unsatisfactory in either academics or conduct, or not adapted for a career in the commissioned officer corps of the Administration. Officer candidates shall be subject to rules governing discipline prescribed by the Director of the National Oceanic and Atmospheric Administration Commissioned Officer Corps.
								(d)Agreement
 (1)In generalEach officer candidate shall sign an agreement with the Secretary in accordance with section 216(a)(2) regarding the officer candidate's term of service in the commissioned officer corps of the Administration.
 (2)ElementsAn agreement signed by an officer candidate under paragraph (1) shall provide that the officer candidate agrees to the following:
 (A)That the officer candidate will complete the course of instruction at the basic officer training program of the Administration.
 (B)That upon graduation from the such program, the officer candidate—
 (i)will accept an appointment, if tendered, as an officer; and
 (ii)will serve on active duty for at least 4 years immediately after such appointment.
 (e)RegulationsThe Secretary shall prescribe regulations to carry out this section. Such regulations shall include—
 (1)standards for determining what constitutes a breach of an agreement signed under such subsection (d)(1); and
 (2)procedures for determining whether such a breach has occurred.
 (f)RepaymentAn officer candidate or former officer candidate who does not fulfill the terms of the obligation to serve as specified under section (d) shall be subject to the repayment provisions of section 216(b)..
 (b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 233 the following:
						Sec. 234. Officer
				candidates..
 (c)Officer candidate definedSection 212(b) (33 U.S.C. 3002(b)) is amended—
 (1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and
 (2)by inserting after paragraph (3) the following:
							
 (4)Officer candidateThe term officer candidate means an individual who is enrolled in the basic officer training program of the Administration and is under consideration for appointment as an officer under section 221(a)(2)(A)..
 (d)Pay for officer candidatesSection 203 of title 37, United States Code, is amended by adding at the end the following:
						
 (f)(1)An officer candidate enrolled in the basic officer training program of the commissioned officer corps of the National Oceanic and Atmospheric Administration is entitled, while participating in such program, to monthly officer candidate pay at monthly rate equal to the basic pay of an enlisted member in the pay grade E–5 with less than 2 years service.
 (2)An individual who graduates from such program shall receive credit for the time spent participating in such program as if such time were time served while on active duty as a commissioned officer. If the individual does not graduate from such program, such time shall not be considered creditable for active duty or pay..
					947.Procurement of
			 personnel
 (a)In generalSubtitle B (33 U.S.C. 3021 et seq.), as amended by section 946(a), is further amended by adding at the end the following:
						
							235.Procurement of
 personnelThe Secretary may make such expenditures as the Secretary considers necessary in order to obtain recruits for the commissioned officer corps of the Administration, including advertising..
					(b)Clerical
 amendmentThe table of sections in section 1 of the Act entitled An Act to reauthorize the Hydrographic Services Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 946(b), is further amended by inserting after the item relating to section 234 the following:
						235. Procurement of
				personnel..
					DSeparation and
			 retirement of officers
				951.Involuntary retirement or
 separationSection 241 (33 U.S.C. 3041) is amended by adding at the end the following:
					
						(d)Deferment of retirement or separation for
				medical reasons
 (1)In generalIf the Secretary determines that the evaluation of the medical condition of an officer requires hospitalization or medical observation that cannot be completed with confidence in a manner consistent with the officer's well being before the date on which the officer would otherwise be required to retire or be separated under this section, the Secretary may defer the retirement or separation of the officer.
 (2)Consent requiredA deferment may only be made with the written consent of the officer involved. If the officer does not provide written consent to the deferment, the officer shall be retired or separated as scheduled.
 (3)LimitationA deferral of retirement or separation under this subsection may not extend for more than 30 days after completion of the evaluation requiring hospitalization or medical observation..
				952.Separation
 paySection 242 (33 U.S.C. 3042) is amended by adding at the end the following:
					
 (d)ExceptionAn officer discharged for twice failing selection for promotion to the next higher grade is not entitled to separation pay under this section if the officer—
 (1)expresses a desire not to be selected for promotion; or
 (2)requests removal from the list of selectees..
				EHydrographic services and other matters
				961.Reauthorization of Hydrographic Services Improvement Act of 1998
 (a)ReauthorizationsSection 306 of the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d) is amended— (1)in the matter before paragraph (1), by striking There are and inserting the following:
							
 (a)In generalThere are; (2)in subsection (a) (as designated by paragraph (1))—
 (A)in paragraph (1), by striking surveys— and all that follows through the end of the paragraph and inserting surveys, $70,814,000 for each of fiscal years 2017 through 2021.; (B)in paragraph (2), by striking vessels— and all that follows through the end of the paragraph and inserting vessels, $25,000,000 for each of fiscal years 2017 through 2021.;
 (C)in paragraph (3), by striking Administration— and all that follows through the end of the paragraph and inserting Administration, $29,932,000 for each of fiscal years 2017 through 2021.; (D)in paragraph (4), by striking title— and all that follows through the end of the paragraph and inserting title, $26,800,000 for each of fiscal years 2017 through 2021.; and
 (E)in paragraph (5), by striking title— and all that follows through the end of the paragraph and inserting title, $30,564,000 for each of fiscal years 2017 through 2021.; and (3)by adding at the end the following:
							
 (b)Arctic programsOf the amount authorized by this section for each fiscal year— (1)$10,000,000 is authorized for use—
 (A)to acquire hydrographic data; (B)to provide hydrographic services;
 (C)to conduct coastal change analyses necessary to ensure safe navigation; (D)to improve the management of coastal change in the Arctic; and
 (E)to reduce risks of harm to Alaska Native subsistence and coastal communities associated with increased international maritime traffic; and
 (2)$2,000,000 is authorized for use to acquire hydrographic data and provide hydrographic services in the Arctic necessary to delineate the United States extended Continental Shelf..
 (b)Limitation on administrative expenses for surveysSection 306 of such Act (33 U.S.C. 892d) is further amended by adding at the end the following:  (c)Limitation on administrative expenses for surveysOf amounts authorized by this section for each fiscal year for contract hydrographic surveys, not more than 5 percent is authorized for administrative costs associated with contract management..
					962.System for tracking and reporting all-inclusive cost of hydrographic surveys
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall— (1)develop and implement a system to track and report the full cost to the Department of Commerce of hydrographic data collection, including costs relating to vessel acquisition, vessel repair, and administration of contracts to procure data;
 (2)evaluate additional measures for comparing cost per unit effort beyond square nautical miles; and (3)submit to Congress a report on which additional measures for comparing cost per unit effort the Secretary intends to use and the rationale for such use.
						(b)Development of strategy for increased contracting with nongovernmental entities for hydrographic
 data collectionNot later than 180 days after the date on which the Secretary completes the activities required by subsection (a), the Secretary shall develop a strategy for how the National Oceanic and Atmospheric Administration will increase contracting with nongovernmental entities for hydrographic data collection in a manner that is consistent with the requirements of the Ocean and Coastal Mapping Integration Act (Public Law 111–11; 33 U.S.C. 3501 et seq.).
					963.Homeport of certain research vessels
 (a)Acceptance of funds authorizedThe Secretary of Commerce may accept non-Federal funds for the purpose of obtaining such cost estimates, designs, and permits as may be necessary for construction of a new port facility—
 (1)to facilitate the homeporting of the R/V FAIRWEATHER in accordance with title II of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 775); and
 (2)that is under the administrative jurisdiction of the Under Secretary for Oceans and Atmosphere. (b)Strategic plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop and submit to Congress a strategic plan for the construction described in subsection (a).
 (c)Acceptance of funds authorizedThe Secretary of Commerce may accept non-Federal funds for the purpose of obtaining such cost estimates, designs, and permits as may be necessary for construction of a new port facility—
 (1)to facilitate the homeporting of a new, existing, or reactivated research vessel in the city of St. Petersburg, Florida; and
 (2)that is under the administrative jurisdiction of the Under Secretary for Oceans and Atmosphere. (d)Strategic plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop and submit to Congress a strategic plan for construction or acquisition of the facilities needed to allow for an oceanographic research vessel to be homeported in St. Petersburg, Florida. The strategic plan shall include an estimate of funding needed to construct such facilities.June 5, 2017Reported with an amendment